Exhibit 10.34






AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of May 4, 2020 (this “Amendment”),
by and among DELPHI TECHNOLOGIES PLC (formerly known as DELPHI JERSEY HOLDINGS
PLC), a public limited company incorporated under the laws of Jersey (“Parent”),
DELPHI POWERTRAIN CORPORATION, a Delaware corporation, and a wholly owned
subsidiary of Parent (the “U.S. Parent Borrower”), the other Loan Parties party
hereto, the Lenders (as defined below) party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of September
7, 2017 (as amended by Amendment No. 1 to Credit Agreement, dated as of February
10, 2020 and as further amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”; and the
Credit Agreement as amended by this Amendment, the “Amended Credit Agreement”),
among Parent, the U.S. Parent Borrower, the Subsidiary Borrowers from time to
time party thereto, the lending institutions from time to time party thereto
(collectively, the “Lenders”) and the Administrative Agent (capitalized terms
used but not defined herein having the meaning provided in the Credit
Agreement);
WHEREAS, Section 9.02(b) of the Credit Agreement provides that the Credit
Agreement may be amended, modified or waived pursuant to a written agreement by
the Borrowers, the Administrative Agent and the Required Lenders; and
WHEREAS, Parent and the U.S. Parent Borrower have requested that the
Administrative Agent and Lenders party hereto amend certain provisions of the
Credit Agreement, pursuant to Section 9.02 of the Credit Agreement, in certain
respects as more fully described herein, and the Administrative Agent and
Lenders party hereto (which collectively constitute the Required Lenders) have
agreed to permit such amendments, all subject to the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1. Amendment. The Credit Agreement is, effective as of the Amendment No. 2
Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.
2. Reaffirmation.
1

--------------------------------------------------------------------------------



(a) Each of the Loan Parties hereby expressly acknowledges the terms of this
Amendment and reaffirms, as of the date hereof, the covenants and agreements
contained in the Credit Agreement and each other Loan Document to which it is a
party, including, in each case, such covenants and agreements as in effect
immediately after giving effect to this Amendment and the transactions
contemplated hereby.
(b) Each of the Loan Parties, by its signature below, hereby affirms and
confirms (i) its obligations under the Credit Agreement and each of the other
Loan Documents to which it is a party, and (ii) the pledge of and/or grant of a
security interest in its assets which are Collateral to secure such Obligations,
all as provided in the Collateral Documents as originally executed, and
acknowledges and agrees that such guarantee, pledge and/or grant continue in
full force and effect in respect of, and to secure, such Obligations under the
Credit Agreement and the other Loan Documents.
3. Amendment, Modification and Waiver. This Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.
4. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows as of the date hereof:
(a) The execution and delivery of this Amendment by each Loan Party party hereto
and the performance by such Loan Party hereof are within such Loan Party’s
corporate, limited liability company or partnership powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action. The execution, delivery and performance of this Amendment
(1) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (i) filings
necessary to perfect or maintain the perfection of the Liens on the Collateral
granted by the Loan Parties in favor of the Administrative Agent, if any, (ii)
the approvals, consents, registrations, actions and filings which have been duly
obtained, taken, given or made and are in full force and effect and (iii) those
approvals, consents, registrations or other actions or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect, (2) will not violate (i) any applicable law or regulation or
order of any Governmental Authority or (ii) the charter, by-laws or other
organizational documents of any Loan Party, (3) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (4) will not result in the creation or
imposition of any Lien on any material asset of any Loan Party (other than
pursuant to the Loan Documents (other than during a Collateral Suspension
Period) and Liens permitted by Section 6.02 of the Credit Agreement); except
with respect to any violation or default referred to in
2

--------------------------------------------------------------------------------



clause (2)(i) or (3) above, to the extent that such violation or default could
not reasonably be expected to have a Material Adverse Effect.
(b) Each of this Amendment and each other Loan Document, after giving effect to
the amendments pursuant to this Amendment, have been duly executed and delivered
by the Loan Parties party hereto and thereto, as applicable, and constitute
legal, valid and binding obligations of the Loan Parties party hereto and
thereto, enforceable against such Loan Parties in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(c) The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof, except where any representation
and warranty is expressly made as of a specific earlier date, such
representation and warranty is true in all material respects as of any such
earlier date.
5. Amendment No. 2 Effective Date Conditions. This Amendment will become
effective on the date (the “Amendment No. 2 Effective Date”) on which the
following conditions are satisfied or waived:
(a) This Amendment shall have been executed and delivered by Parent, the U.S.
Parent Borrower, the Administrative Agent, each other Loan Party and each Lender
party hereto which are necessary to constitute the Required Lenders.
(b) The Administrative Agent shall have received (I) all fees and other amounts
due and payable on or prior to the Amendment No. 2 Effective Date pursuant to
the Loan Documents, including, to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the U.S. Parent Borrower or Parent, as applicable, hereunder or under any other
Loan Document, in the case of reimbursement of expenses, to the extent invoiced
at least three (3) Business Days prior to the Amendment No. 2 Effective Date (or
such shorter period as may be agreed between the Parent and the Administrative
Agent), (II) for the account of each Lender that executes and delivers a
signature page to this Amendment to the Administrative Agent by 5:00 p.m., New
York City time on April 30, 2020, a consent fee in an amount equal to 0.50% of
the aggregate principal amount of Term Loans and Revolving Commitments held by
such Lender immediately prior to the Amendment No. 2 Effective Date, and (III)
evidence satisfactory to it that the Borrower has paid the fees separately
agreed between Parent and JPMorgan Chase Bank, N.A. in connection with this
Amendment.
(c) The representations and warranties of the Loan Parties set forth in Section
4 of this Amendment shall be true and correct in all material respects on and as
of the date hereof, except where any representation and warranty is expressly
made as of
3

--------------------------------------------------------------------------------



a specific earlier date, such representation and warranty is true in all
material respects as of any such earlier date.
(d) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.
(e) The Administrative Agent shall have received a certificate dated the
Amendment No. 2 Effective Date and executed by a Responsible Officer of Parent
stating that the conditions set forth in paragraphs (c) and (d) of this Section
5 are satisfied as of such date.
(f) The Administrative Agent shall have received a certificate of the Loan
Parties dated as of the Amendment No. 2 Effective Date and executed by a
secretary, assistant secretary or other Responsible Officer (as the case may be)
thereof (1) certifying that the certificate of incorporation or certificate of
formation, as applicable, and memorandum and articles of association, by-laws or
operating agreement, as applicable, including all amendments thereto, of each of
the Loan Parties have either (A) not been amended, repealed, modified or
restated since last delivered to the Administrative Agent on the Closing Date or
the Effective Date, as applicable, or (B) are attached thereto, and (2)
certifying as to the incumbency and specimen signature of each officer executing
this Amendment and any related documents on behalf of the each of the Loan
Parties.
(g) The Administrative Agent (or the Lenders acting through the Administrative
Agent) shall have received at least two Business Days prior to the Amendment No.
2 Effective Date all documentation and other information reasonably requested in
writing by them at least five Business Days prior to the Amendment No. 2
Effective Date in order to allow the Lenders to comply with the USA Patriot Act
and other applicable “know your customer” requirements.
(h) The Administrative Agent shall have received evidence, including recent UCC,
tax and judgment lien searches from the jurisdiction of formation and
jurisdiction of the chief executive office of each Loan Party, that none of the
Collateral is subject to any Liens (other than Liens permitted under Section
6.02 of the Credit Agreement).
6. Entire Agreement. This Amendment, the Amended Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.
7. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to Service of
Process. The parties hereto acknowledge and agree that the provisions of Section
9.09 (Governing Law; Jurisdiction; Consent to Service of Process) and Section
9.10 (Waiver of Jury Trial) of the Credit Agreement are incorporated by
reference herein, and shall apply to this
4

--------------------------------------------------------------------------------



Amendment as if set forth herein in full, mutatis mutandis. This Amendment shall
be construed in accordance with and governed by the law of the State of New York
(without regard to the conflict of law principles thereof to the extent that the
application of the laws of another jurisdiction would be required thereby).
8. Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.
9. Counterparts. This Amendment may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement. The
words “execution,” “signed,” “signature,” and words of like import in this
Amendment shall be deemed to include electronic signatures or the keeping of
electronic records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
10. Loan Document. On and after the Amendment No. 2 Effective Date, this
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.
11. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
novation or waiver of or otherwise affect the rights and remedies of the Lenders
or the Administrative Agent, in each case under the Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document. From and after the
Amendment No. 2 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement.


[signature pages to follow]


5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer.


DELPHI TECHNOLOGIES PLC, as Parent
By:  /s/ James D. Harrington 
        Name: James D. Harrington
        Title: Senior Vice President, General Counsel, Secretary and Chief
Compliance Officer


DELPHI POWERTRAIN CORPORATION, as U.S. Parent Borrower
By:  /s/ James D. Harrington 
        Name: James D. Harrington
        Title: President


Delphi Powertrain Systems, LLC, as Guarantor


By:  /s/ James D. Harrington 
        Name: James D. Harrington
        Title: President


DELPHI POWERTRAIN INTERNATIONAL SERVICES, LLC, as Guarantor
By:  /s/ James D. Harrington 
        Name: James D. Harrington
        Title: President


6


--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent


By:  /s/ Gene Riego de Dios 
Name:  Gene Riego de Dios
Title:  Executive Director










7


--------------------------------------------------------------------------------







BANCO DE SABADELL, S.A., MIAMI BRANCH,
as a Lender
  
By:  /s/ Ignacio Alcaraz
Name: Ignacio Alcaraz
Title: Head of Structured Finance Americas




BARCLAYS BANK PLC,
as a Lender


By:  /s/ Craig Malloy
Name: Craig Malloy
Title: Director




Bank of America, N.A.,
as a Lender
 
By:  /s/ Albert Wheeler
Name: Albert Wheeler
Title: Vice President




CITIBANK, N.A.,
as a Lender
 
By:  /s/ Erik Savola
Name: Erik Savola
Title: Managing Director




Deutsche Bank AG New York Branch,
as a Lender
 
By:  /s/Michael Strobel
Name: Michael Strobel
Title: Vice President


By:  /s/ Philip Tancorra
Name: Philip Tancorra
Title: Vice President







--------------------------------------------------------------------------------



FIRST HAWAIIAN BANK,
as a Lender
 
By:  /s/ Hanul Vera Abraham
Name: Hanul Vera Abraham
Title: Vice President




Goldman Sachs Bank USA,
as a Lender


By:  /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory




The Huntington National Bank,
as a Lender
 
By:  /s/ Steven J. McCormack
Name: Steven J. McCormack
Title: Senior Vice President




Industrial and Commercial Bank of China Limited, New York Branch,
as a Lender
 
By:  /s/ Christine Cai
Name: Christine Cai
Title: 


By:  /s/ Gang Duan
Name: Gang Duan
Title: 




Intesa Sanpaolo SpA - New York Branch,
as a Lender
 
By:  /s/ Francesco Calcara
Name: Francesco Calcara
Title: VP-Senior Relationship Manager


By:  /s/ Alessandro Toigo
Name: Alessandro Toigo
Title: SVP-Head of Corporate







--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender


By:  /s/ Gene Riego de Dios 
Name:  Gene Riego de Dios
Title:  Executive Director




MORGAN STANLEY BANK, N.A.,
as a Lender
  
By:  /s/ Jake Dowden
Name: Jake Dowden
Title: Authorized Signatory




MUFG BANK, LTD., formerly known as THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
 
By:  /s/ Eric Hill
Name: Eric Hill
Title: Authorized Signatory




SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
By:  /s/ Maria Levy
Name: Maria Levy
Title: Vice President


By:  /s/ Michael L. Zion
Name: Michael L. Zion
Title: Vice President




SOCIETE GENERALE,
as a Lender
  
By:  /s/ John Hogan
Name: John Hogan Jr
Title: Director







--------------------------------------------------------------------------------



Sumitomo Mitsui Banking Corporation,
as a Lender
  
By:  /s/ Michael Maguire
Name: Michael Maguire
Title: Managing Director




THE TORONTO-DOMINION BANK,
NEW YORK BRANCH,
as a Lender
 
By:  /s/ Peter Kuo
Name: Peter Kuo
Title: Authorized Signatory




TRUIST BANK (formerly known as BRANCH BANKING & TRUST COMPANY),
as a Lender
 
By:  /s/ Sarah Salmon
Name: Sarah Salmon
Title: Senior Vice President




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
By:  /s/ Jeffrey S. Johnson
Name: Jeffrey S. Johnson
Title: Senior Vice President




UNICREDIT BANK AG, NEW YORK BRANCH,
as a Lender
 
By:  /s/ Ken Hamilton
Name: Ken Hamilton
Title: Managing Director


By:  /s/ Karan Dedhia
Name: Karan Dedhia
Title: Associate










--------------------------------------------------------------------------------



EXHIBIT A
CREDIT AGREEMENT


dated as of September 7, 2017


as amended by Amendment No. 1 on February 10, 2020
and as amended by Amendment No. 2 on May 4, 2020
among


DELPHI TECHNOLOGIES PLC
(formerly known as DELPHI JERSEY HOLDINGS PLC),
as Parent,


DELPHI POWERTRAIN CORPORATION,
as U.S. Parent Borrower,


The Subsidiary Borrowers Party Hereto,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


GOLDMAN SACHS BANK USA
and
BARCLAYS BANK PLC,
as Co-Syndication Agents,


BANK OF AMERICA, N.A.
CITIBANK, N.A.
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents
___________________________


JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunners and Joint Lead Arrangers










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I


Definitions
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
49
SECTION 1.03. Terms Generally
50
SECTION 1.04. Accounting Terms; GAAP
51
SECTION 1.05. Payments on Business Days
51
SECTION 1.06. Times of Day
51
SECTION 1.07. Currency Translation; Change of Currency
51
SECTION 1.08. Certain Calculations and Tests
52
ARTICLE II


The Credits
SECTION 2.01. Commitments
54
SECTION 2.02. Loans and Borrowings
54
SECTION 2.03. Requests for Borrowings
55
SECTION 2.04. Swingline Loans
56
SECTION 2.05. Letters of Credit
57
SECTION 2.06. Funding of Borrowings
62
SECTION 2.07. Interest Elections
63
SECTION 2.08. Termination and Reduction of Commitments
65
SECTION 2.09. Repayment of Loans and B/As; Evidence of Debt
65
SECTION 2.10. Prepayment of Loans and B/As
66
SECTION 2.11. Fees
70
SECTION 2.12. Interest
71
SECTION 2.13. Alternate Rate of Interest
72
SECTION 2.14. Increased Costs
72
SECTION 2.15. Break Funding Payments
73
SECTION 2.16. Taxes
74
SECTION 2.16A. VAT.
80
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
81
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
82
SECTION 2.19. Expansion Option
83
SECTION 2.20. Extended Term Loans and Extended Revolving Commitments
86
SECTION 2.21. Judgment Currency
87

-i-

--------------------------------------------------------------------------------




SECTION 2.22. Defaulting Lenders
88
SECTION 2.23. Bankers’ Acceptances
90
SECTION 2.24. Circumstances Making Bankers’ Acceptances Unavailable
93
SECTION 2.25. Borrower Agent
93
ARTICLE III

Representations and WarrantiesSECTION 3.01. Organization; Powers; Subsidiaries
94
SECTION 3.02. Authorization; Enforceability
94
SECTION 3.03. Governmental Approvals; No Conflicts
94
SECTION 3.04. Financial Statements; Financial Condition; No Material Adverse
Change
95
SECTION 3.05. Properties
95
SECTION 3.06. Litigation and Environmental Matters
95
SECTION 3.07. Compliance with Laws
96
SECTION 3.08. Investment Company Status
96
SECTION 3.09. Taxes
96
SECTION 3.10. Solvency
96
SECTION 3.11. Labor Matters
96
SECTION 3.12. Disclosure
96
SECTION 3.13. Anti-Corruption Laws; Sanctions
97
SECTION 3.14. Federal Reserve Regulations
97
SECTION 3.15. Security Interests
97
ARTICLE IV

ConditionsSECTION 4.01. Effective Date
97
SECTION 4.02. Closing Date
98
SECTION 4.03. Each Credit Event
100
ARTICLE V

Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
100
SECTION 5.02. Notices of Material Events
102
SECTION 5.03. Existence; Conduct of Business
102
SECTION 5.04. Payment of Taxes
102
SECTION 5.05. Maintenance of Properties; Insurance
102
SECTION 5.06. Inspection Rights
103

-ii-

--------------------------------------------------------------------------------




SECTION 5.07. Compliance with Laws
103
SECTION 5.08. Use of Proceeds and Letters of Credit
103
SECTION 5.09. Further Assurances; Additional Security and Guarantees
103
SECTION 5.10. Maintenance of Ratings
105
SECTION 5.11. Collateral Suspension Period
105
SECTION 5.12. Guaranty Release During Covenant Suspension Period.
106
SECTION 5.13. Unrestricted Subsidiaries.
106
ARTICLE VI

Negative CovenantsSECTION 6.01. Indebtedness
107
SECTION 6.02. Liens
110
SECTION 6.03. Fundamental Changes
113
SECTION 6.04. Restricted Payments
114
SECTION 6.05. Investments
115
SECTION 6.06. Prepayments, Etc., of Indebtedness
117
SECTION 6.07. Transactions with Affiliates
117
SECTION 6.08. Changes in Fiscal Year
118
SECTION 6.09. Financial Covenant
118
SECTION 6.10. Restrictive Agreements
118
SECTION 6.11. Dispositions
119
SECTION 6.12. Lines of Business
120
SECTION 6.13. Anti-Corruption Laws and Sanctions
121
ARTICLE VII

Events of DefaultARTICLE VIII

The Administrative AgentARTICLE IX

MiscellaneousSECTION 9.01. Notices
132
SECTION 9.02. Waivers; Amendments
133
SECTION 9.03. Expenses; Indemnity; Damage Waiver
136
SECTION 9.04. Successors and Assigns
138
SECTION 9.05. Survival
141

-iii-

--------------------------------------------------------------------------------




SECTION 9.06. Counterparts; Integration; Effectiveness; Effect of Restatement
141
SECTION 9.07. Severability
142
SECTION 9.08. Right of Setoff
142
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
142
SECTION 9.10. WAIVER OF JURY TRIAL
143
SECTION 9.11. Headings
143
SECTION 9.12. Confidentiality
143
SECTION 9.13. USA PATRIOT Act
144
SECTION 9.14. Interest Rate Limitation
144
SECTION 9.15. No Fiduciary Duty
145




SCHEDULES:
Schedule 1.01 – Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 3.01 – Subsidiaries
Schedule 5.09(b) – Mortgaged Property
Schedule 6.01 – Existing Indebtedness
Schedule 6.02  – Existing Liens
Schedule 6.04 – Existing Benefit Plans
Schedule 6.05 – Investments
Schedule 6.07 – Affiliate Transactions
Schedule 6.11 – Contemplated Asset Sales
Schedule 9.01  – Issuing Bank Addresses for Notice


EXHIBITS:


Exhibit A – Form of Assignment and Assumption
Exhibit B-1  – Form of Borrowing Request
Exhibit B-2  – Form of Interest Election Request
Exhibit B-3  – Form of Letter of Credit Issuance Request
Exhibit B-4 – Form of Discount Note
Exhibit B-5 – Form of Swingline Loan Borrowing Request
Exhibit C – Form of First Lien Intercreditor Agreement
Exhibit D-1 – Form of U.S. Tax Compliance Certificate (Foreign Lenders not
Partnerships)
Exhibit D-2 – Form of U.S. Tax Compliance Certificate (Foreign Lenders
Partnerships)
Exhibit D-3 – Form of U.S. Tax Compliance Certificate (Foreign Participants not
Partnerships)
Exhibit D-4 – Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)
Exhibit E – Form of Discounted Prepayment Option Notice
Exhibit F – Form of Lender Participation Notice
Exhibit G – Form of Discounted Voluntary Prepayment Notice
Exhibit H – Form of Guaranty
Exhibit I – Form of Pledge and Security Agreement
Exhibit J – Form of Joinder Agreement


-iv-


--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of September 7, 2017, (as amended by Amendment No. 1
on February 10, 2020 and as amended by Amendment No. 2 on May 4, 2020, this
“Agreement”) among DELPHI TECHNOLOGIES PLC (formerly known as DELPHI JERSEY
HOLDINGS PLC), a public limited company incorporated under the laws of Jersey
(“Parent”), DELPHI POWERTRAIN CORPORATION, a Delaware corporation, and a wholly
owned subsidiary of Parent (the “U.S. Parent Borrower”), the Subsidiary
Borrowers (as defined herein) from time to time party hereto, the LENDERS from
time to time party hereto, the ISSUING BANKS from time to time party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.
Delphi Automotive PLC (“Delphi Automotive”) intends to transfer the business
constituting its powertrain systems business as contemplated by the Parent’s
Form 10 filed with the SEC (as defined herein) on June 9, 2017, as amended on
August 11, 2017 and September 7, 2017 (and as may be further amended by any
further amendments that, in each case, would not cause the failure of the
condition set forth in Section 4.02(i)(i) to be satisfied as of the Closing
Date, the “Form 10”) (collectively, the “Spin-Off Business”) to Parent and its
Subsidiaries and, on the Closing Date (as defined herein) Delphi Automotive will
distribute 100% of the stock of Parent to Delphi Automotive’s existing
shareholders (collectively, the “Spin-Off”). In connection with the Spin-Off,
the Borrowers have requested that (a) the Tranche A Term Lenders (as hereinafter
defined) collectively lend to the Borrowers on the Closing Date Tranche A Term
Loans in an aggregate amount of $750,000,000, the net proceeds of which,
together with the net proceeds of the Senior Notes (as hereinafter defined),
will be used (i) to finance a distribution (the “Distribution”) by Parent to
Delphi Automotive of up to $1,400,000,000 in connection with the Spin-Off, (ii)
for general corporate purposes and (iii) to pay fees and expenses in connection
with the foregoing and (b) the Revolving Lenders (as hereinafter defined)
provide Revolving Commitments to the Borrowers in an aggregate amount of
$500,000,000.


Definitions


Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Discount” has the meaning provided in Section 2.10(c)(iii).
“Acceptance Date” has the meaning provided in Section 2.10(c)(ii).
“Acceptance Fee” has the meaning assigned to such term in Section 2.23(m).
“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Parent Entity or a Restricted Subsidiary, to the extent not
subsequently sold, transferred or otherwise disposed of by the Parent Entity or
such Restricted Subsidiary.
“Act” has the meaning assigned to such term in Section 9.13.
“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this



--------------------------------------------------------------------------------



Agreement) providing for any Incremental Term Loans, Replacement Term Loans,
Extended Term Loans or Extended Revolving Commitments, which shall be consistent
with the applicable provisions of this Agreement relating to Incremental Term
Loans, Replacement Term Loans, Extended Term Loans or Extended Revolving
Commitments and otherwise reasonably satisfactory to the Administrative Agent.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Eurocurrency Borrowing
for such Interest Period, multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and Affiliates), in its capacity as administrative agent for the Lenders
hereunder, or any successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Transaction” has the meaning assigned to such term in Section 6.07.
“Agents” means the Administrative Agent, the Arrangers, the Co-Syndication
Agents and the Co-Documentation Agents.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Agreement Currency” has the meaning assigned to it in Section 2.21.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for Dollars for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Alternative Currency” means Euro, Sterling, Canadian Dollars and any other
currencies (other than Dollars) as shall be agreed from time to time among the
Administrative Agent, each applicable Lender, each Issuing Bank and the Borrower
Agent.
“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.
-2-

--------------------------------------------------------------------------------



“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of the
Amendment No. 1 Effective Date, by and among the Parent, the U.S. Parent
Borrower, the other Loan Parties party thereto, the Administrative Agent and the
Lenders party thereto.
“Amendment No. 1 Effective Date” means February 10, 2020.
“Amendment No. 2” means Amendment No. 2 to Credit Agreement, dated as of the
Amendment No. 2 Effective Date, by and among the Parent, the U.S. Parent
Borrower, the other Loan Parties party thereto, the Administrative Agent and the
Lenders party thereto.
“Amendment No. 2 Effective Date” means May 4, 2020.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Entity, the Borrowers or any of their
respective Restricted Subsidiaries from time to time concerning or relating to
bribery or corruption or money laundering.
“Applicable Creditor” has the meaning assigned to it in Section 2.21.
“Applicable Participants” means with respect to any Swingline Loan or Letter of
Credit, the Revolving Lenders.
“Applicable Percentage” means, at any time (a) with respect to any Revolving
Lender, the percentage equal to a fraction the numerator of which is the amount
of such Lender’s Revolving Commitment and the denominator of which is the
aggregate Revolving Commitments; provided that in the case of Section 2.22 when
a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage equal to a fraction the numerator of which is the amount of such
Lender’s Revolving Commitment, and the denominator of which is the aggregate
Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) and (b) with respect to the Term Loans of any Class, a percentage
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of the Term Loans of such Class and the denominator of which is
the aggregate outstanding amount of the Term Loans of such Class. If the
Revolving Commitments have terminated or expired, the Applicable Percentages of
the Revolving Lenders shall be determined based upon the Revolving Commitments
most-recently in effect, giving effect to any assignments of Revolving Loans, LC
Exposures and Swingline Exposures and to any Revolving Lender’s status as a
Defaulting Lender that occur after such termination or expiration.
“Applicable Rate” means with respect to Tranche A Term Loans, Revolving Loans,
Swingline Loans and facility fees with respect to the Revolving Facilities, the
applicable rate shall be determined based on the Corporate Ratings as follows:
-3-

--------------------------------------------------------------------------------




Pricing
LevelCorporate RatingsFacility FeeApplicable Rate for Eurocurrency Loans and BA
DrawingsApplicable Rate for ABR Loans and Canadian Prime Rate LoansTranche A
Term FacilityRevolving FacilityTranche A Term FacilityRevolving Facility1At
least BBB- (stable or better) or at least Baa3 (stable or
better)0.20%2.00%1.80%1.00%0.80%2Pricing Level 1 does not apply but at least BB+
(stable or better) or at least Ba1 (stable or
better)0.25%2.125%1.875%1.125%0.875%3Neither Pricing Level 1 nor Pricing Level 2
applies but at least BB (stable or better) or at least Ba2 (stable or
better)0.30%2.25%1.95%1.25%0.95%4Pricing Levels 1, 2 and 3 do not apply but at
least BB- (stable or better) or at least Ba3 (stable or
better)0.35%2.375%2.025%1.375%1.025%5None of Pricing Levels 1, 2, 3 or 4
applies0.50%2.75%2.25%1.75%1.25%

        
For purposes of the foregoing, (i) if the Corporate Ratings shall fall within
the same Pricing Level, the Applicable Rate shall be determined by reference to
such Pricing Level, (ii) if both Corporate Ratings are in effect and if such
Corporate Ratings shall fall within different Pricing Levels, the Applicable
Rate shall be based on (a) the higher of the two ratings if one rating is one
Pricing Level lower than the other, (b) one category next below that of the
higher rating if one rating is two Pricing Levels lower than the other and (c)
one Pricing Level higher than the lower rating if one rating is more than two
Pricing Levels lower than the other, (iii) if only one (but not both) Corporate
Rating is in effect, the Applicable Rate shall be determined by reference to the
Pricing Level in which such rating falls, (iv) if no Corporate Rating is in
effect (other than by reason of the circumstances referred to in the last
sentence of this definition), then each Rating Agency shall be deemed to have
established a rating in Pricing Level 5 and (v) if the Corporate Ratings
established or deemed to have been established by a Rating Agency, shall be
changed (other than as a result of a change in the rating system of such Rating
Agency), such change shall be effective as of the date on which it is first
announced by such Rating Agency, irrespective of when notice of such change
shall have been furnished by the Borrower Agent to the Administrative Agent and
the Lenders. If the rating system of any Rating Agency shall change, or if any
Rating Agency shall cease to be in the business of rating corporate obligors,
the Borrower Agent and the Lenders shall negotiate in good faith to amend the
definition of the “Applicable Rate” to reflect such changed rating system or the
unavailability of ratings from such Rating Agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall, at the option of the Borrower
Agent, be determined (i) as set forth above using the rating from such Rating
Agency most recently in effect prior to such change or cessation or (ii)
-4-

--------------------------------------------------------------------------------



disregarding the rating from such Rating Agency. References in this paragraph to
Applicable Rate include the rate applicable to the facility fees payable
pursuant to Section 2.11(a).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arrangers” means JPMCB, Barclays Bank PLC, Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Citigroup Global Markets
Inc., and Deutsche Bank Securities Inc. in their respective capacities as joint
lead arrangers and joint bookrunners for this Agreement.
“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property pursuant to clause (j) of Section 6.11 which yields Net Cash
Proceeds to the Parent Entity or any of its Restricted Subsidiaries in excess of
(i) $15,000,000 in the aggregate for any such Disposition or series of related
Dispositions and (ii) $75,000,000 when aggregated with all other Dispositions
pursuant to clause (j) of Section 6.11 following the Effective Date (or if a
Covenant Suspension Period has been in effect, following the most recent
Reversion Date), other than Dispositions that are excluded as Asset Sales as a
result of clause (i) of this definition.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.
“Assignment Tax” has the meaning assigned to it in the definition of “Other
Taxes.”
“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, would constitute the principal amount of such
Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement or factoring arrangement, would be outstanding at such time
under the Permitted Receivables Facility if the same were structured as a
secured lending agreement rather than a purchase agreement.
“Augmenting Lender” has the meaning assigned to such term in Section 2.19.
“Availability Period” means, with respect to any Revolving Facility, the period
from and including the Closing Date to but excluding the earlier of the
Revolving Credit Maturity Date and the date of termination of the Revolving
Commitments under such Revolving Facility in accordance with the provisions of
this Agreement.
“Available Amount” means, at any time (the “Reference Time”), an amount (which
may not be negative) equal to:
(a) the sum, without duplication, of:
        (i) $150,000,000, plus
        (ii) an amount (if positive) equal to 50% of Consolidated Net Income for
the period (taken as a single accounting period) commencing on the first day of
the first fiscal
-5-

--------------------------------------------------------------------------------



quarter of Parent following the Closing Date through the end of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) prior to the Reference Time (excluding amounts of
Consolidated Net Income for any fiscal quarter during which a Covenant
Suspension Period was in effect), plus
        (iii) the amount of any cash or Cash Equivalents received by the Parent
Entity (other than from a Restricted Subsidiary) from and including the Closing
Date through and including the Reference Time (excluding any such amounts
received during a Covenant Suspension Period) from the issuance and sale of its
Qualified Equity Interests except to the extent applied pursuant to Section
6.06(a)(vi), plus
        (iv) the amount of net cash proceeds received by the Parent Entity and
its Restricted Subsidiaries following the Closing Date through and including the
Reference Time of any Indebtedness of Parent or its Restricted Subsidiaries
issued after the Effective Date that has been converted into or exchanged for
Qualified Equity Interests (excluding any such net cash proceeds received (a)
during a Covenant Suspension Period or (b) from the Parent Entity or a
Restricted Subsidiary) except to the extent applied pursuant to Section
6.06(a)(ii); plus
        (v) the amount of any distribution in cash or Cash Equivalents received
by the Parent Entity or any Restricted Subsidiary or received by the Parent
Entity or any Restricted Subsidiary upon any Disposition following the Closing
Date through and including the Reference Time (excluding any such amounts
received during a Covenant Suspension Period), in each case, in respect of any
Investment made in reliance on Section 6.05(i) (not to exceed the original
amount of such Investment), plus
        (vi) upon a redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary (excluding any such redesignation made during a Covenant Suspension
Period), the Fair Market Value of the Parent Entity’s proportionate interest in
such Subsidiary immediately following such redesignation, in each case, in
respect of any Investment made in reliance on Section 6.05(i) (not to exceed the
original amount of such Investment), minus
(b) the sum, without duplication, of:
        (i) the aggregate amount of Restricted Payments made pursuant to
Sections 6.04(g) on or after the Closing Date and prior to the Reference Time;
plus
        (ii) the aggregate amount of Investments made on or after the Closing
Date in reliance on Sections 6.05(i) prior to the Reference Time; plus
        (iii) the aggregate amount of prepayments of Subordinated Indebtedness
made in reliance on Section 6.06(a)(iv) on or after the Closing Date and prior
to the Reference Time.
“BA Drawing” means B/As accepted and purchased, and any BA Equivalent Loan made
in lieu of such acceptance and purchase, on the same date and as to which a
single Contract Period is in effect.
“BA Equivalent Loan” has the meaning assigned to such term in Section 2.23(j).
-6-

--------------------------------------------------------------------------------



“Bail-In Action” means, as to any Affected Financial Institution, the exercise
of any Write-Down and Conversion Powers by the applicable Resolution Authority
in respect of any liability of such Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankers’ Acceptance” and “B/A” mean a bill of exchange, including a depository
bill issued in accordance with the Depository Bills and Notes Act (Canada),
denominated in Canadian Dollars, drawn by the applicable Borrower and accepted
by a Revolving Lender (the foregoing to include a Discount Note except where the
context otherwise requires).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control with respect to a Borrower to the extent that such Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
-7-

--------------------------------------------------------------------------------



“board of directors” means:
(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;
(b) with respect to a partnership, the board of directors of the general partner
of the partnership;
(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managers or members thereof or any board or
committee serving a similar management function; and
(d) with respect to any other Person, the individual or board or committee of
such Person serving a management function similar to those described in clauses
(a), (b) or (c) of this definition.
“Borrower Agent” has the meaning assigned to such term in Section 2.25.
“Borrowers” means the Foreign Borrowers and the Domestic Subsidiary Borrowers;
and each, a “Borrower”.“Borrowing” means (a) Revolving Loans of the same Type
and currency, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect and, in
the case of BA Drawings, as to which a single Contract Period is in effect, (b)
Term Loans of a single Class made on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan of the same Class.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$5,000,000, (b) in the case of a Borrowing denominated in Euro, €5,000,000,
(c) in the case of a Borrowing denominated in Sterling, £3,000,000, and (d) in
the case of a Borrowing denominated in Canadian Dollars, CAD$5,000,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, £1,000,000,
and (d) in the case of a Borrowing denominated in Canadian Dollars,
CAD$1,000,000.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market, (b) when
used in connection with any Loan or Letter of Credit denominated in any
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in such Alternative Currency
in London and the principal financial center for such Alternative Currencies, as
reasonably determined by the Administrative Agent and notified to the Borrower
Agent in writing from time to time, (c) when used in connection with a Loan or
Letter of Credit denominated in Euro, the term “Business Day” shall also exclude
any day on which the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system is not open for the settlement of payments in
Euro, (d) when used in connection with any Loan or any Letter of Credit
denominated in Canadian
-8-

--------------------------------------------------------------------------------



Dollars, the term “Business Day” shall also exclude any day in which commercial
banks in Toronto, Canada are authorized or required by law to remain closed, and
(e) when used in connection with any Loan or Letter of Credit denominated in
Sterling, the term “Business Day” shall also exclude any day on which commercial
banks in London, England are authorized or required by law to remain closed.
“Canada” means the country of Canada and any province or territory thereof.
“Canadian Dollars” or “CAD$” refers to lawful money of Canada.
“Canadian Funding Office” means the office as may be specified as such from time
to time by the Administrative Agent by written notice to the Borrower Agent and
the Revolving Lenders.
“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by JPMCB, Toronto Branch as being its
reference rate then in effect for determining interest rates on Canadian
Dollar-denominated commercial loans made by it in Canada and (b) the CDOR Rate
for a one-month term in effect from time to time plus 0.75% per annum.
“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations as
of any date shall be the capitalized amount thereof determined in accordance
with GAAP that would appear on a balance sheet of such Person prepared as of
such date.
“Cash Equivalents” means
(a) Dollars or money in other currencies received in the ordinary course of
business;
(b) securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed or insured by the United States federal
government or any agency thereof;
(c) securities with maturities of one (1) year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
(d) demand deposit, certificates of deposit and time deposits with maturities of
one (1) year or less from the date of acquisition and overnight bank deposits of
any commercial bank, supranational bank or trust company having capital and
surplus in excess of $500,000,000;
(e) repurchase obligations with respect to securities of the types (but not
necessarily maturity) described in clauses (b) and (c) above, having a term of
not more than ninety (90) days, of banks (or bank holding companies) or
subsidiaries of such banks (or bank holding companies) and non-bank
broker-dealers listed on the Federal Reserve Bank of New York’s list of primary
-9-

--------------------------------------------------------------------------------



and other reporting dealers (“Repo Counterparties”) which Repo Counterparties
have capital, surplus and undivided profits aggregating in excess of
$500,000,000 (or the foreign equivalent thereof) and which Repo Counterparties
or their parents (if the Repo Counterparties are not rated) will at the time of
the transaction be rated A1 by S&P (or such similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization;
(f) commercial paper rated at least A1 or the equivalent thereof by S&P or P1
or the equivalent thereof by Moody’s and in either case maturing within one (1)
year after the day of acquisition;
(g) short-term marketable securities of comparable credit quality to those
described in clauses (a) through (f) above;
(h) shares of money market mutual or similar funds that invest at least 95% in
assets satisfying the requirements of clauses (a) through (g) of this
definition; and
(i) in the case of the Parent Entity or a Foreign Subsidiary, substantially
similar investments, of comparable credit quality, denominated in the currency
of any jurisdiction in which the Parent Entity or such Subsidiary conducts
business.
“Cash Management Bank” means any Person that is the Administrative Agent, a
Lender or an Affiliate of a Lender (i) on the Effective Date or at the time it
enters into an agreement with the Parent Entity or any Restricted Subsidiary
with respect to Cash Management Obligations or (ii) at the time the Borrower
Agent notifies the Administrative Agent that such Person and its Affiliates are
“Cash Management Banks” hereunder.
“Cash Management Obligations” means obligations owed by the Parent Entity or any
Restricted Subsidiary to any Cash Management Bank in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services, any automated clearing house transfers of funds or any
commercial cards, (2) letter of credit facilities in favor of or on behalf of
Foreign Subsidiaries designated in writing delivered to the Administrative Agent
by the Borrower Agent as “Cash Management Obligations” in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding and (3) the Parent
Entity’s or any Restricted Subsidiary’s participation in commercial (or
purchasing) card programs at any Cash Management Bank (“card obligations”).
“Casualty Event” means any event that gives rise to the receipt by the Parent
Entity or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any Property in excess of (i) $15,000,000 for any
individual event or series of related events and (ii) $75,000,000 when
aggregated with all events that are excluded as “Casualty Events” following the
Effective Date (or if a Covenant Suspension Period has been in effect, following
the most recent Reversion Date), other than any such events that are excluded as
a result of clause (i) of this definition.
“CDOR Rate” means on any day, with respect to a particular term as specified
herein, the annual rate of discount or interest which is the arithmetic average
of the discount rates for such term applicable to Canadian Dollar bankers’
acceptances identified as such on the Reuters Screen CDOR Page at approximately
10:00 a.m. on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m. to reflect any error in any posted rate or in the posted
average annual rate). If such rate does not appear on the Reuters Screen CDOR
Page as provided in preceding sentence, the Administrative Agent may elect (i)
the CDOR Rate on any day shall be calculated as the arithmetic average of the
annual discount rates for such term applicable
-10-

--------------------------------------------------------------------------------



to Canadian Dollar bankers’ acceptances of, and as quoted by, the reference
banks reasonably selected by the Administrative Agent and notified to the
Borrower Agent, as of 10:00 a.m. on that day, or if that day is not a Business
Day, then on the immediately preceding Business Day, or (ii) then the Canadian
deposit offered rate component of such rate on that day shall be calculated as
the cost of funds quoted by the Administrative Agent to raise Canadian Dollars
for the applicable Contract Period as of 10:00 a.m. Toronto local time on such
day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Business Day, then as quoted by
the Administrative Agent on the immediately preceding Business Day.
Notwithstanding the foregoing, in the event that the CDOR Rate for any period as
determined above would be less than zero, the CDOR Rate for such period shall be
deemed to be zero.
“Change in Control” means the occurrence of any event, transaction or occurrence
following the Spin-Off as a result of which:
(a) any “person” or “group” (within the meaning of the Securities Exchange Act
of 1934 and the rules and regulations of the SEC thereunder) has the ability to
appoint the majority of the members of the Parent Entity’s board of directors
(or comparable governing body) (it being understood and agreed that the
formation of a Permitted Parent Holding Company shall not constitute a Change in
Control under this clause (a)); or
(b) the Parent Entity ceases to own, directly or indirectly through any one or
more wholly-owned Restricted Subsidiaries, 100% of the Equity Interests of U.S.
Parent Borrower and each Subsidiary Borrower (if any).
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the Effective Date, (b) any change in any law, treaty, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the Effective Date or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.14.
“Class,” when used in reference to (i) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans, Incremental Term Loans of any series, Extended Term Loans of any
series, Replacement Term Loans of any series or Swingline Loans and (ii) any
Commitment, refers to whether such Commitment is a Revolving Commitment,
Extended Revolving Commitment or Tranche A Term Commitment.
“Closing Date” means the date on which each of the conditions set forth in
Section 4.02 has been satisfied.
“Co-Documentation Agents” means Bank of America, N.A., Citibank, N.A. and
Deutsche Bank Securities Inc., in their capacities as co-documentation agents
for this Agreement.
-11-

--------------------------------------------------------------------------------



“Co-Syndication Agents” means Goldman Sachs Bank USA and Barclays Bank PLC in
their capacities as co-syndication agents for this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Foreign Security Agreement and each other document executed and delivered by
a Loan Party granting a Lien on any of its property to secure payment of all or
any part of the Obligations and, during any Collateral Reinstatement Period, any
New Collateral Documents delivered to the Administrative Agent pursuant to
Section 5.11(b) with respect to such Collateral Reinstatement Period, and each
other document that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Collateral Reinstatement Date” has the meaning specified in Section 5.11(b).
“Collateral Reinstatement Event” has the meaning specified in Section 5.11(b).
“Collateral Reinstatement Period” means each period commencing on the Collateral
Reinstatement Date with respect to such period and ending on any Collateral
Suspension Date occurring after such Collateral Reinstatement Date.
“Collateral Suspension Date” means the first date following the Effective Date
or any Collateral Reinstatement Date on which: (i) at least one of the Corporate
Ratings is an Investment Grade Rating, (ii) no Default or Event of Default has
occurred and is continuing under this Agreement, (iii) no Indebtedness secured
by Liens on the Collateral permitted by Section 6.02(v) is outstanding (unless
the Liens securing such Indebtedness are contemporaneously released) and (iv) a
Responsible Officer of the Borrower Agent has delivered an officer’s certificate
to the Administrative Agent that (1) certifies to the satisfaction or concurrent
satisfaction of the foregoing and (2) requests the Administrative Agent to take
any reasonably requested actions to evidence such release of Collateral in
accordance with the second sentence under Section 5.11(a).
“Collateral Suspension Period” means each period commencing on the Collateral
Suspension Date with respect to such period and ending on any Collateral
Reinstatement Date occurring after such Collateral Suspension Date.
“Commitment” means a Revolving Commitment, Extended Revolving Commitment or
Tranche A Term Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and to the extent deducted from revenues in determining Consolidated Net Income
(except with respect to clause (viii) below), (i) Consolidated Interest Expense
and charges, deferred financing fees and milestone payments in connection with
any investment or series of related investments, losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, net of gains on such hedging obligations, and costs of surety bonds
in connection with financing activities, (ii) expense and provision for taxes
paid or accrued, (iii) depreciation, (iv) amortization (including
-12-

--------------------------------------------------------------------------------



amortization of intangibles, including, but not limited to goodwill), (v)
non-cash charges recorded in respect of purchase accounting or impairment of
goodwill, intangibles or long-lived assets and non-cash exchange, translation or
performance losses relating to any foreign currency hedging transactions or
currency fluctuations except to the extent representing an accrual for future
cash outlays, (vi) any other non-cash items except to the extent representing an
accrual for future cash outlays, (vii) any unusual, infrequent, extraordinary,
restructuring, business optimization or similar expense, loss or charge
(including, without limitation, the amount of any (x) restructuring,
integration, transition, spin-off, severance, facility closing, new facility
start-up and similar losses, expenses or charges and (y) charges to establish
accruals and reserves or to make payments associated with the reassessment or
realignment of the business and operations of the Parent Entity and its
Restricted Subsidiaries, including, without limitation, the sale or closing of
facilities, severance, stay bonuses and curtailments or modifications to pension
and post-retirement employee benefit plans, asset write-downs or asset disposals
(including leased facilities), write-downs for purchase and lease commitments,
start-up costs for new facilities, writedowns of excess, obsolete or unbalanced
inventories, relocation costs which are not otherwise capitalized and any
related promotional costs of exiting products or product lines); provided,
however, for any Test Period ending on or after September 30, 2021, the
aggregate amount added back to Consolidated EBITDA pursuant to this clause
(vii), together with any amounts added back to Consolidated EBITDA pursuant to
clause (viii) below, shall not exceed 20% of total Consolidated EBITDA for such
period (calculated prior to giving effect to any increase pursuant to this
clause (vii) and clause (viii) below), (viii) “run-rate” cost savings,
synergies, operating expense reductions and operating improvements projected by
the Borrower Agent in good faith to result from actions taken or expected to be
taken (which cost savings or synergies shall be subject only to certification by
a Responsible Officer of the Borrower Agent and shall be calculated on a Pro
Forma Basis as though such cost savings, synergies, operating expense reductions
and operating improvements had been realized on the first day of such period),
net of the amount of actual benefits realized prior to or during such period
from such actions; provided that (A) a Responsible Officer of the Borrower Agent
shall have in good faith certified to the Administrative Agent that (x) such
cost savings or synergies are reasonably anticipated to be realizable as a
result from such actions and (y) such actions have been taken or are to be taken
within eighteen (18) months from the date of determination; provided, however,
the aggregate amount added back to Consolidated EBITDA pursuant to this clause
(viii) for any Test Period, together with any amounts added back to Consolidated
EBITDA pursuant to clause (vii) above for any Test Period ending on or after
September 30, 2021, shall not exceed 20% of total Consolidated EBITDA for such
period (calculated prior to giving effect to any increase pursuant to clause
(vii) and this clause (viii)), (ix) restructuring costs and expenses incurred
(x) during the fiscal year of the Parent Entity ending December 31, 2017, in an
amount not to exceed $125 million during such period and (y) during the fiscal
year of the Parent Entity ended December 31, 2018 in an amount not to exceed $50
million during such period, (x) costs and expenses incurred in connection with
the Spin-Off during the fiscal years of the Parent Entity ended December 31,
2017 and December 31, 2018, (xi) without duplication, income of any non-wholly
owned Restricted Subsidiaries and deductions attributable to minority interests,
(xii) any non-cash costs or expenses incurred by the Parent Entity or a
Restricted Subsidiary pursuant to any employee or management equity plan or
stock plan with respect to Equity Interests of the Parent Entity, (xiii)
expenses with respect to casualty events, (xiv) to the extent actually
reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with any permitted acquisition,
investment or disposition permitted hereunder and (xv) non-cash charges pursuant
to SFAS 158, minus, to the extent included in Consolidated Net Income, the sum
of (x) any unusual, infrequent or extraordinary income or gains and (y) any
other non-cash income (except to the extent representing an accrual for future
cash income), all calculated for the Parent Entity and its Restricted
Subsidiaries in accordance with GAAP on a consolidated basis; provided that, to
the extent included in Consolidated Net Income, (A) there shall be excluded in
determining Consolidated EBITDA currency translation gains and losses related to
currency remeasurements of Indebtedness (including the
-13-

--------------------------------------------------------------------------------



net loss or gain resulting from Swap Agreements for currency exchange risk) and
(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of SFAS 133.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including, without limitation,
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Parent Entity and its Restricted Subsidiaries
calculated on a consolidated basis for such period in accordance with GAAP plus,
without duplication: (a) imputed interest attributable to Capital Lease
Obligations of the Parent Entity and its Restricted Subsidiaries for such
period, (b) commissions, discounts and other fees and charges owed by the Parent
Entity or any of its Restricted Subsidiaries with respect to letters of credit
securing financial obligations, bankers’ acceptance financing and receivables
financings for such period, (c) amortization or write-off of debt discount and
debt issuance costs, premium, commissions, discounts and other fees and charges
associated with Indebtedness of the Parent Entity and its Restricted
Subsidiaries for such period, (d) cash contributions to any employee stock
ownership plan or similar trust made by the Parent Entity or any of its
Restricted Subsidiaries to the extent such contributions are used by such plan
or trust to pay interest or fees to any person (other than the Parent Entity or
a wholly owned Restricted Subsidiary) in connection with Indebtedness incurred
by such plan or trust for such period, (e) all interest paid or payable with
respect to discontinued operations of the Parent Entity or any of its Restricted
Subsidiaries for such period, (f) the interest portion of any deferred payment
obligations of the Parent Entity or any of its Restricted Subsidiaries for such
period, (g) all interest on any Indebtedness of the Parent Entity or any of its
Restricted Subsidiaries of the type described in clause (e) or (f) of the
definition of “Indebtedness” for such period and (h) the interest component of
all Attributable Receivables Indebtedness of the Parent Entity and its
Restricted Subsidiaries.
“Consolidated Leverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated Total Indebtedness as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent Entity and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that, in calculating Consolidated Net Income of the Parent
Entity and its Restricted Subsidiaries for any period, there shall be excluded
(a) extraordinary items, (b) the income (or deficit) of any Person accrued prior
to the date it becomes a Restricted Subsidiary of the Parent Entity or is merged
into or consolidated with the Parent Entity or any of its Restricted
Subsidiaries (except to the extent required for any calculation of Consolidated
EBITDA on a Pro Forma Basis), (c) the income (or deficit) of any Person (other
than a Restricted Subsidiary of the Parent Entity) in which the Parent Entity or
any of its Restricted Subsidiaries has an ownership interest (including any
Unrestricted Subsidiary), except to the extent that any such income is actually
received by the Parent Entity or such Restricted Subsidiary in the form of
dividends or similar distributions, (d) any fees and expenses incurred during
such period, or any amortization thereof for such period, in connection with the
consummation of any acquisition, investment, asset disposition, issuance or
repayment of Indebtedness, purchase, issuance or sale of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction, (e) any income (loss) for such
period attributable to the early extinguishment of Indebtedness and (f) the
cumulative effect of a change in accounting principles.
“Consolidated Secured Indebtedness” means, as of any date of determination,
Consolidated Total Indebtedness as of such date, excluding any amount of
Indebtedness included therein that is not secured
-14-

--------------------------------------------------------------------------------



by a Lien on any Property of the Parent Entity or any Restricted Subsidiary as
of such date (except that Indebtedness under this Agreement and any Indebtedness
(and Permitted Refinancing Indebtedness in respect thereof) incurred in reliance
on compliance with a maximum Consolidated Secured Leverage Ratio shall be deemed
to be secured by Liens on the assets of the Loan Parties for purposes of
determining the Consolidated Secured Leverage Ratio).
“Consolidated Secured Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Secured Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Parent Entity in accordance with GAAP.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Parent Entity and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness for borrowed
money of the Parent Entity and its Restricted Subsidiaries outstanding as of
such time of a type required to be reflected on a balance sheet prepared at such
time on a consolidated basis in accordance with GAAP minus (ii) the lesser of
(x) $400,000,000 and (y) the aggregate amount of unrestricted cash and Cash
Equivalents of the Parent Entity and its Restricted Subsidiaries.
“Contract Period” means the term selected by the Borrower Agent applicable to
Bankers’ Acceptances in accordance with Section 2.23(b).
“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“Corporate Ratings” means (i) the Parent Entity’s or the U.S. Parent Borrower’s
corporate credit rating from S&P and (ii) the Parent Entity’s or the U.S. Parent
Borrower’s corporate family rating from Moody’s, or, in each case, an equivalent
rating by any other Rating Agency; provided that, in each case, if there are
ratings in effect for both the Parent Entity and the U.S. Parent Borrower from a
single Rating Agency, then the “Corporate Ratings” from such Rating Agency shall
be based on the lower rating.
“Covenant Suspension Period” means each period (i) commencing on the first date
following the Effective Date or any Reversion Date that both Corporate Ratings
are Investment Grade Ratings and no Default or Event of Default has occurred and
is continuing and (ii) ending on the date that either Corporate Rating ceases to
be an Investment Grade Rating (any such date, a “Reversion Date”).
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
-15-

--------------------------------------------------------------------------------



(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.16.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“CTA” means the Corporation Tax Act 2010 of the United Kingdom.
“Default” means any event or condition, which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or Swingline Loans or (iii) pay over to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such
Revolving Lender notifies the Administrative Agent in writing that such failure
is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified any
Borrower or the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with (i) any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Revolving Lender’s good faith determination that
a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) its funding obligations generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Loan Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, (d) has
become the subject of a Bankruptcy Event or (e) has become the subject of a
Bail-In Action.
“Delphi Automotive” has the meaning set forth in the preamble to this Agreement.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Entity or any of its Restricted
Subsidiaries in connection with a Disposition that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower Agent, setting forth such valuation, less the amount of
cash or Cash Equivalents received in connection with a subsequent disposition of
such Designated Non-Cash Consideration.
“Designated Person List” has the meaning assigned to it in the definition of
“Eligible Assignee.”
“Direction” has the meaning provided in Section 2.16(i)(i)(3)(A).
-16-

--------------------------------------------------------------------------------



“Discount Note” means a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit B4, issued by the
applicable Borrower to a Non BA Lender to evidence a BA Equivalent Loan.
“Discount Proceeds” means for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable date of Borrowing or conversion or
continuation by multiplying (a) the face amount of the Bankers’ Acceptance by
(b) the quotient obtained by dividing (i) one by (ii) the sum of one plus the
product of (A) the Discount Rate applicable to the Bankers’ Acceptance and (B) a
fraction, the numerator of which is the applicable Contract Period and the
denominator of which is 365, with the quotient being rounded up or down to the
fifth decimal place and.00005 being rounded up.
“Discount Range” has the meaning provided in Section 2.10(c)(ii).
“Discount Rate” means with respect to an issue of Bankers’ Acceptances with the
same maturity date, (a) for a Revolving Lender which is a Schedule I Lender, the
CDOR Rate for the appropriate term, and (b) for a Revolving Lender which is not
a Schedule I Lender, the sum of (I) the greater of (i) 0% and (ii) arithmetic
average (rounded upwards to the nearest multiple of 0.01%) of the actual
discount rates (expressed as annual rates) for B/As for such term accepted by
three Schedule I banks (that are acceptable to the Administrative Agent) in
accordance with their normal practices at or about 10:00 a.m. (Local Time) on
the date of issuance but not to exceed the actual rate of discount applicable to
B/As established pursuant to clause (a) for the same B/A issue plus (II) 0.1%
per annum.
“Discounted Prepayment Option Notice” has the meaning provided in Section
2.10(c)(ii).
“Discounted Voluntary Prepayment” has the meaning provided in Section
2.10(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning provided in Section
2.10(c)(v).
“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(whether effected pursuant to a Division or otherwise); and the terms “Dispose”
and “Disposed of” shall have correlative meanings; provided that “Dispositions”
shall exclude any Disposition or series of related of Dispositions relating to
Property with a Fair Market Value of $10,000,000 or less.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration,
cancellation, termination or cash collateralization of any Letters of Credit in
accordance with the terms hereof), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests and except as
permitted in clause (a) above), in whole or in part, (c) requires the scheduled
payments of dividends in cash (for this purpose, dividends shall not be
considered required if the issuer has the option to permit them to accrue,
cumulate, accrete or increase in liquidation preference or if the Parent Entity
has the option to pay such dividends solely in Qualified Equity Interests), or
(d) is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Term Loan A Maturity Date;
provided that only the portion of such Equity Interest that is
-17-

--------------------------------------------------------------------------------



required to be redeemed, is so redeemable or is so convertible at the option of
the holder thereof before such date will be deemed to be Disqualified Equity
Interests.
“Distribution” has the meaning set forth in the preamble to this Agreement.
“Division” has the meaning assigned to such term in Section 1.09.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any other
currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.07 using the Exchange Rate with
respect to such currency at the time in effect under the provisions of such
Section.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Restricted Subsidiary organized under the Laws of
the United States of America, any state thereof or the District of Columbia.
“Domestic Subsidiary Borrower” means (i) the U.S. Parent Borrower and (ii) any
other Subsidiary Borrower that is a Domestic Subsidiary.
“Draft” means (a) a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), drawn by the applicable Borrower on a Revolving Lender,
denominated in Canadian Dollars and bearing such distinguishing letters and
numbers as such Revolving Lender may determine, but which at such time, except
as otherwise provided herein, has not been completed or accepted by such
Revolving Lender, or (b) a depository bill within the meaning of the Depository
Bills and Notes Act (Canada); provided, however, that the Administrative Agent
may require such Revolving Lender to use a general form of Bankers’ Acceptance
satisfactory to the Borrower Agent and such Revolving Lender, each acting
reasonably, provided by the Administrative Agent for such purpose in place of
each Revolving Lender’s own form.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each of the conditions set forth in
Section 4.01 has been satisfied.
“Eligible Assignee” means (a) in the case of the Revolving Loans and Revolving
Commitments, a Lender under the Revolving Facilities or an Affiliate of a Lender
under the Revolving Facilities that is customarily engaged in the business of
extending credit or investing in bank loans and (b) in the case of
-18-

--------------------------------------------------------------------------------



the Term Loans and the Tranche A Term Commitments, (i) a Lender, (ii) an
Affiliate of a Lender that is customarily engaged in the business of extending
credit or investing in bank loans or (iii) an Approved Fund of a Lender and (c)
any financial company or financial institution that extends credit or invests in
bank loans as one of its businesses approved (each such approval not to be
unreasonably withheld or delayed) by (A) the Administrative Agent, (B) in the
case of the Revolving Commitments under any Revolving Facility, the Swingline
Lender and each applicable Issuing Bank under such Revolving Facility and (C)
unless a Specified Event of Default has occurred and is continuing, the Borrower
Agent; provided that (1) it shall be deemed to be reasonable for the Borrower
Agent to withhold consent to Persons that (x) are competitors of the Parent
Entity and its Restricted Subsidiaries or (y) invest, as a substantial part of
their funds, in companies that are in financial distress (as determined by the
Borrower Agent in good faith) (any such Persons under clause (x) or (y),
“Designated Persons”) and (2) notwithstanding clause (C) of this definition,
during the continuation of a Specified Event of Default, the Borrower Agent’s
consent shall be required for an assignment to a Designated Person solely to the
extent that such Designated Person is included on the list of Designated Persons
(such list, the “Designated Person List”) that has been previously sent to the
Administrative Agent by email to JPMDQ_Contact@jpmorgan.com prior to the date
that the relevant trade has been entered into. The Administrative Agent shall
(a) post the Designated Person List provided by the Borrower Agent and any
updates thereto from time to time on the Platform to “public siders” and/or
“private siders,” provided, that no such updates pursuant to this clause (a)
shall be deemed to retroactively disqualify any parties that have previously
acquired an assignment or participation interest in respect of the Loans from
continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not Designated
Persons, (b) provide the Designated Person List to each Lender requesting the
same, and/or (c) provide the Designated Person List to any potential assignee
under Section 9.04(b) requesting the same (but solely to the extent that such
potential assignee is subject to customary confidentiality obligations relating
to the Designated Person List); provided, however, the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
relating to the Designated Person List.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Engagement Letter” means the letter agreement, dated as of August 24, 2017, by
and among Parent and the Arrangers.
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
imposing liability or standards of conduct concerning protection of the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or the effect of
Hazardous Materials or the environment on health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Entity or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
-19-

--------------------------------------------------------------------------------



“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Entity, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the occurrence with
respect to any Plan of a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the U.S. Parent Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan pursuant to Sections 4041(c) or 4042 of ERISA; (e) the receipt by the U.S.
Parent Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the U.S. Parent Borrower
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal of the U.S. Parent Borrower or any ERISA Affiliate from any
Plan or Multiemployer Plan; or (g) the receipt by the U.S. Parent Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the U.S. Parent Borrower or any ERISA Affiliate of any notice, concerning the
imposition upon the U.S. Parent Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€” refers to the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty establishing the European Community (signed in Rome
on 25 March 1967) as amended by the Treaty on the European Union (signed in
Maastricht on 7 February 1992).
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at or about 11:00 a.m. (Local Time) on the date of
determination on the Reuters WRLD Page for such currency. In the
-20-

--------------------------------------------------------------------------------



event that such rate does not appear on any Reuters WRLD Page, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower Agent, or, in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later, provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) Taxes
imposed on (or measured by) its net or overall gross income (or capital, net
worth and similar Taxes imposed in lieu thereof) and franchise Taxes, in each
case, imposed by a jurisdiction as a result of such recipient being organized in
or having its principal office or applicable lending office in, such
jurisdiction, or as a result of any other present or former connection between
such recipient and such jurisdiction, other than any connection arising from
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents, (b) any branch profits taxes under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in (a), (c) in the
case of a Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.18(b)), with respect to any Loan made to the U.S. Parent
Borrower or any Domestic Subsidiary Borrower, any U.S. federal withholding tax
that is imposed pursuant to a Law in effect at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts from a Loan Party with respect to such withholding
tax pursuant to Section 2.16(a), (d) with respect to any Loan made to a UK
Borrower, any UK Tax Deduction regarded as an Excluded Tax pursuant to Section
2.16(i), (e) with respect to any Loan made to an Irish Borrower, any Tax imposed
by Ireland for which an increased payment is not required under Section 2.16
pursuant to Section 2.16(j), (f)  any withholding tax attributable to a Lender’s
failure to comply with Section 2.16(e), (g) any Tax imposed pursuant to current
Sections 1471 through 1474 of the Code (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future Treasury regulations promulgated thereunder or official
interpretations thereof, any agreement entered into pursuant to current Section
1471(b)(1) of the Code (or any amended or successor version described above),
any intergovernmental agreement implementing the foregoing and any related laws,
regulations or official
-21-

--------------------------------------------------------------------------------



administrative practices implementing the foregoing, (h) any loss or liability
suffered or incurred with respect to any UK Bank Levy (or any payment
attributable to, or liability arising as a consequence of a UK Bank Levy) in
respect of a Loan made to a UK Borrower, (i) any Luxembourg registration duties
(droits d’enregistrement) payable as a result of a voluntary registration of a
Loan Document or of any document in connection with a Loan Document with the
Administration de l’Enregistrement et des Domaines in Luxembourg where such
registration is not required to maintain, preserve, or enforce the rights of a
Lender under such document and (j) any interest, additions to Taxes and
penalties with respect to any Taxes described in clauses (a) through (i) of this
definition.
“Existing Letters of Credit” means each Letter of Credit outstanding on the
Closing Date and listed on Schedule 1.01.
“Existing Term Loan Class” has the meaning provided in Section 2.20(a).
“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.20 that are substantially identical to the Revolving
Commitments except that such Revolving Commitments may have a later maturity
date and different provisions with respect to interest rates and fees than those
applicable to the Revolving Commitments.
“Extended Term Loans” has the meaning provided in Section 2.20(a).
“Extending Term Lender” has the meaning provided in Section 2.20(c).
“Extension Election” has the meaning provided in Section 2.20(c).
“Extension Request” has the meaning provided in Section 2.20(a).
“Facility” means each of the Revolving Facility and the Term Loan A Facility.
“Fair Market Value” means, with respect to any asset or property, the price that
could be negotiated in an arm’s-length transaction between a willing seller and
a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the Borrower Agent),
including reliance on the most recent real property tax bill or assessment in
the case of real property.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if negative, such rate
shall be deemed to be 0.00%.
“Fee Letter” means the letter agreement, dated as of August 24, 2017 by and
among Parent, the Administrative Agent and JPMCB.
“Finance Party” means the Agent, each Arranger, each Co-Documentation Agent,
each Co-Syndication Agents, each Lender and each Issuing Bank.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower Agent or the Parent Entity, as
the context requires.
-22-

--------------------------------------------------------------------------------



“First Lien Intercreditor Agreement” means an Intercreditor Agreement,
substantially in the form of Exhibit C (with such changes thereto as are
reasonably acceptable to the Administrative Agent and the Borrower Agent), by
and between the Administrative Agent and the collateral agent for one or more
classes of Permitted Secured Notes that are intended to be secured by Liens
ranking pari passu with the Liens securing the Obligations.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
“Foreign Borrower” means (i) Parent (unless Parent has ceased to be a Borrower),
(ii) any Parent Entity (other than Parent) that has become a Foreign Borrower in
accordance with Section 9.02(c)(i), and (iii) any Foreign Subsidiary Borrower.
“Foreign Guarantor” means (i) the Parent Entity (other than with respect to its
own obligations), so long as the Parent Entity is not organized under the laws
of the United States, any State thereof or the District of Columbia, (ii) any
Foreign Borrower (other than with respect to its own obligations) and (iii) any
Foreign Subsidiary of the Parent Entity that directly owns Equity Interests of
the U.S. Parent Borrower.
“Foreign Guarantor Collateral Requirement” means a perfected first priority
pledge of (a) the Equity Interests in the U.S. Parent Borrower and any other
Domestic Subsidiary Borrower, if applicable, and (b) each intercompany note in
an aggregate principal amount of greater than $15,000,000 owned by each Foreign
Guarantor.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Security Agreement” means, collectively, each local law security
agreement, pledge agreement or other document executed and delivered pursuant to
Section 5.09 in order to secure the Obligations by the assets of a Foreign
Guarantor.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Parent Entity that is not a Domestic Subsidiary.
“Foreign Subsidiary Borrower” means any Subsidiary Borrower that is not a
Domestic Subsidiary.
“Form 10” has the meaning set forth in the preamble to this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting regulatory capital rules or standards
(including, without limitation, the
-23-

--------------------------------------------------------------------------------



Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower Agent in good faith.
“Guarantors” means the U.S. Guarantors and the Foreign Guarantors.
“Guaranty” means (i) the guaranty, dated as of the Closing Date and as amended
and supplemented from time to time, executed by each of the Guarantors, and
substantially in the form attached as Exhibit H attached hereto and (ii) each
New Guaranty delivered to the Administrative Agent pursuant to Section 5.12(b).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as “hazardous” or “toxic,” or as a
“pollutant” or a “contaminant,” pursuant to any Environmental Law.
“Hedge Bank” means any Person that is a Lender, the Administrative Agent or an
Affiliate of a Lender (i) on the Effective Date or at the time it enters into a
Swap Agreement with the Parent Entity or any Restricted Subsidiary (regardless
of whether such Person subsequently ceases to be the Administrative Agent, a
Lender or an Affiliate of a Lender) or (ii) at the time the Borrower Agent
notifies the Administrative Agent that such Person and its Affiliates are “Hedge
Banks” hereunder.
“HMRC” means Her Majesty’s Revenue and Customs in the United Kingdom.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increased Commitments” has the meaning assigned to such term in Section 2.19.
“Increasing Lender” has the meaning assigned to such term in Section 2.19.
-24-

--------------------------------------------------------------------------------



“Incremental Basket Amount” has the meaning assigned to such term in Section
2.19(a).
“Incremental Term Loan” has the meaning assigned to such term in Section 2.19.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is a liability on the balance
sheet of such Person in accordance with GAAP at the time initially incurred and
deferred or equity compensation arrangements payable to directors, officers or
employees), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on Property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, but limited to the Fair
Market Value of such Property (except to the extent otherwise provided in this
definition), (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (j) the principal amount of
obligations of such Person under any Swap Agreement, as determined in a manner
consistent with the definition of “Material Indebtedness” and (k) all
Attributable Receivables Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor; provided that “Indebtedness” shall not include current
intercompany liabilities and advances incurred in the ordinary course of
business.
“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 9.03(b).
“Information” has the meaning specified in Section 9.12.
“Initial Investing Person” has the meaning assigned to it in the definition of
“Investment.”
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Canadian Prime Rate Loans, the last day of each March, June,
September and December, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.
-25-

--------------------------------------------------------------------------------



“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months,
or any other period as may be agreed to by the Administrative Agent and all
applicable Lenders, thereafter, as the applicable Borrower may elect; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.
“Intermediate Investing Person” has the meaning assigned to it in the definition
of “Investment.”
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period for which that LIBO Screen Rate is available
for the applicable currency that exceeds the Impacted Interest Period, in each
case, at such time.
“Invested Amount” has the meaning assigned to it in the definition of
“Investment.”
“Investment” means, as to any Person, any acquisition of, or investment by such
Person in, any other Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of monetary
obligations of, assumption of Indebtedness of, or purchase or other acquisition
of any other debt or equity participation or interest in, another Person,
including any partnership or joint venture interest in such other Person or (c)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person; provided that “Investments” shall not include
intercompany current liabilities and advances incurred in the ordinary course of
business. For purposes of Section 6.05, (i) the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, and (ii) in the event the Parent
Entity or any Restricted Subsidiary (an “Initial Investing Person”) transfers an
amount of cash or other Property (the “Invested Amount”) for purposes of
permitting the Parent Entity or one or more other Restricted Subsidiaries to
ultimately make an Investment of the Invested Amount in the Parent Entity, any
Restricted Subsidiary or any other Person (the Person in which such Investment
is ultimately made, the “Subject Person”) through a series of substantially
concurrent intermediate transfers of the Invested Amount to the Parent Entity or
one or more other Restricted Subsidiaries other than the Subject Person (each,
an “Intermediate Investing Person”), including through the incurrence or
repayment of intercompany Indebtedness, capital contributions or redemptions of
Equity Interests, then, for all purposes of Section 6.05, any transfers of the
Invested Amount to Intermediate Investing Persons in connection therewith shall
be disregarded and such transaction, taken as a whole, shall be deemed to have
been solely an Investment of the Invested Amount by the Initial Investing Person
in the Subject Person and not an Investment in any Intermediate Investing
Person.
-26-

--------------------------------------------------------------------------------



“Investment Grade Rating” means (i) the Parent Entity’s or the U.S. Parent
Borrower’s, as applicable, corporate credit rating is equal to or higher than
BBB (with a stable or better outlook) (or the equivalent) by S&P and (ii) the
Parent Entity’s or the U.S. Parent Borrower’s, as applicable, corporate family
rating is equal to or higher than Baa3 (with a stable or better outlook) (or the
equivalent) by Moody’s, or if S&P or Moody’s cease to provide ratings an
equivalent rating by any replaced Rating Agency, in each case with a stable or
better outlook.
“Ireland” means Ireland exclusive of Northern Ireland.
“Irish Borrower” means any Borrower that becomes a Borrower after the Closing
Date and that is a resident for tax purposes in Ireland.
“Irish Qualifying Lender” means a Lender which is beneficially entitled to all
payments made to it and which at the time the payment is made is:
        (i) a bank within the meaning of Section 246 of the TCA which is
carrying on a bona fide banking business in Ireland for the purposes of Section
246(3) of the TCA; or
        (ii) a body corporate which is resident for tax purposes in a Relevant
Territory (for these purposes residence is determined under the tax laws of the
Relevant Territory) and either (i) that Relevant Territory imposes a tax that
generally applies to interest receivable in that jurisdiction by companies from
sources outside that jurisdiction; or (ii) the interest is exempted from Irish
income tax pursuant to the terms of a tax treaty that is in force on the date
the relevant interest is paid (or would be so exempted if such Treaty, which had
been signed on or before that date, had the force of law by virtue of Section
826(1) of the TCA); provided in each case that such body corporate does not have
its applicable lending office in Ireland and does not carry on a trade through
an Irish branch with which the interest is connected; or
        (iii) a company incorporated in the United States that is subject to tax
in the United States on its worldwide income; provided that such corporation
does not have its applicable lending office located in Ireland and does not
carry on a trade through an Irish branch to which the interest is connected; or
        (iv) a limited liability company organized in the United States, the
ultimate recipients of the interest payable to it are Irish Qualifying Lenders
within paragraph (ii) or (iii) of this definition and the business conducted
through such limited liability company is so structured for market reasons and
not for tax avoidance purposes; provided that such limited liability company
does not have its applicable lending office located in Ireland and the ultimate
recipients of the interest do not carry on a trade through an Irish branch to
which the interest is connected;
        (v) a qualifying company within the meaning of Section 110 of the TCA;
or
        (vi) a body corporate:
(A) which advances money in the ordinary course of a trade which includes the
lending of money;
(B) in whose hands any interest payable in respect of monies so advanced is
taken into account in computing the trading income of such body corporate; and
-27-

--------------------------------------------------------------------------------



(C) which has made the appropriate notifications under Section 246(5)(a) of the
TCA;
        (vii) an Irish Treaty Lender; or
        (viii) an investment undertaking within the meaning of section 739B of
the TCA.
“Irish Treaty” has the meaning assigned to it in the definition of “Irish Treaty
State.”
“Irish Treaty Lender” means, in respect of an Irish Borrower, a Lender which:
(a) is treated as a resident of an Irish Treaty State for the purposes of the
Irish Treaty; and
(b) does not carry on a business in Ireland through a permanent establishment
with which that Lender’s participation in the Loan is effectively connected.
“Irish Treaty State” means a jurisdiction having a tax treaty with Ireland (an
“Irish Treaty”) which makes provision for full exemption from tax imposed by
Ireland on interest, subject to the completion of procedural formalities.
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means (i) each Person party hereto with an LC Commitment and (ii)
each other Person that becomes an Issuing Bank in accordance with
Section 2.05(i), in each case in its capacity as an issuer of Letters of Credit
hereunder, and any successors in such capacity as provided in Section 2.05(i).
“ITA” means the Income Tax Act 2007 of the United Kingdom.
“Joinder Agreement” has the meaning assigned to such term in Section 9.02.
“JPMCB” means JPMorgan Chase Bank, N.A. in its individual capacity.
“Judgment Currency” has the meaning assigned to it in Section 2.21.
“Junior Liens” means Liens on the Collateral that are junior to the Liens
thereon securing the Obligations pursuant to a Second Lien Intercreditor
Agreement (it being understood that Junior Liens are not required to rank
equally and ratably with other Junior Liens, and that Indebtedness secured by
Junior Liens may be secured by Liens that are senior in priority to, or rank
equally and ratably with, or junior in priority to, other Liens constituting
Junior Liens), which Second Lien Intercreditor Agreement (together with such
amendments to the Collateral Documents and any other Intercreditor Agreements,
if any, as are reasonably necessary or advisable (and reasonably acceptable to
the Administrative Agent and the Borrower Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Second Lien Intercreditor Agreement and/or Collateral Documents
(as applicable) covering such Liens are already in effect).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.
-28-

--------------------------------------------------------------------------------



“LC Commitment” means, with respect to each Issuing Bank, the commitment, if
any, of such Issuing Bank to issue Letters of Credit as indicated on Schedule
2.01, as such commitment may be reduced or increased from time to time pursuant
to Section 2.05(i). The initial amount of each Issuing Bank’s LC Commitment is
set forth on Schedule 2.01, or shall be set forth in the assignment or joinder
documentation pursuant to which such Issuing Bank shall have assumed its LC
Commitment, as the case may be. The initial aggregate amount of the Issuing
Banks’ LC Commitments on the Effective Date is equal to the LC Exposure
Sublimit.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in paragraph (e) of Section 2.05.
“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time, and
(b) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrowers at such time. The
LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the aggregate LC Exposure at such time.
“LC Exposure Sublimit” means $100,000,000.
“LCT Election” has the meaning assigned to such term in Section 1.08.
“LCT Test Date” has the meaning assigned to such term in Section 1.08.
“Lender Participation Notice” has the meaning provided in Section 2.10(c)(iii).
“Lenders” means the Persons listed on Schedule 2.01 to this Agreement and any
other Person that shall have become a Lender hereunder pursuant to Section 2.19
or pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement provided that any letters of credit issued hereunder by
Barclays Bank PLC or Deutsche Bank AG New York Brank, in each case, in its
capacity as an Issuing Bank, will only be standby letters of credit.
“LIBO Rate” means with respect to any Eurocurrency Borrowing for any applicable
currency for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) (the “LIBO Screen Rate”) for the relevant
currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate), or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion at approximately 11:00 a.m., London time, on the Quotation Date;
provided that if the LIBO Screen Rate for any currency shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
the applicable currency then the LIBO Rate for such currency shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
-29-

--------------------------------------------------------------------------------



“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement or title retention agreement (or any capital lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.
“Limited Condition Transaction” means any (i) acquisition or other similar
Investment, including by means of a merger, amalgamation or consolidation, by
the Parent Entity or one or more of its Restricted Subsidiaries, the
consummation of which is not conditioned upon the availability of, or on
obtaining, third party financing or in connection with which any fee or expense
would be payable by the Parent Entity or its Restricted Subsidiaries to the
seller or target in the event financing to consummate the acquisition is not
obtained as contemplated by the definitive acquisition agreement, (ii) any
Restricted Payment consisting of a dividend on the common shares of the Parent
Entity and (iii) any redemption of Indebtedness of the Parent Entity or any
Restricted Subsidiary that is not conditioned upon the availability of financing
and which requires irrevocable prior notice of redemption.
“Loan Documents” means this Agreement, the Guaranty (other than during a
Covenant Suspension Period as it relates to the Guaranty by Guarantors other
than the Parent Entity), the Collateral Documents (other than during a
Collateral Suspension Period), Amendment No. 1, Amendment No. 2, any promissory
notes executed and delivered pursuant to Section 2.09(e), and any amendments,
waivers, supplements or other modifications to any of the foregoing.
“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent”; (ii) the receipt and sending
of notices by and to, and the disbursement by or payment to, the Administrative
Agent, any Lender or any Issuing Bank domiciled in the U.S.; (b) local time in
Toronto, Canada, with respect to the time for the receipt and sending of notices
by and to, and the disbursement by or payment to, the Administrative Agent, any
Revolving Lender with respect to Revolving Loans denominated in Canadian Dollars
or any Issuing Bank issuing Letters of Credit denominated in Canadian Dollars;
(c) local time in London, England, with respect to the times for the
determination of “LIBO Rate” and with respect to the receipt and sending of
disbursements or payments in Sterling or Euro; (d) local time at the place of
determination, if such local time as of such place for determination is
specified herein; and (e) in all other circumstances, New York, New York time.
“LTM EBITDA” means, at any time, Consolidated EBITDA for the Parent Entity for
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b).
“Luxembourg” means the Grand Duchy of Luxembourg.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Parent Entity and the Restricted
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.
-30-

--------------------------------------------------------------------------------



“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Entity and its Restricted Subsidiaries in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent Entity or
any Restricted Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Parent Entity or such Restricted Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.
“Material Real Property” means, on any date, any real property owned by any Loan
Party (a) with a Fair Market Value as of such date in excess of $15,000,000 and
(b) not located in an area that has been identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area
within the meaning of the Flood Insurance Laws.
“Material Subsidiary” means any Restricted Subsidiary (or group of Restricted
Subsidiaries as to which a specified condition applies) that would be a
“significant subsidiary” under Rule 102(w) of Regulation SX.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds to secure
debt, security deeds, hypothecs and mortgages made by the Loan Parties in favor
or for the benefit of the Administrative Agent on behalf of the Secured Parties
in form and substance reasonably satisfactory to the Administrative Agent, and
any other mortgages executed and delivered pursuant to Section 5.09.
“Mortgaged Property” means (a) each Material Real Property identified as a
Mortgaged Property on Schedule 5.09(b) and (b) each Material Real Property, if
any, which shall be subject to a Mortgage delivered after the Effective Date
pursuant to Section 5.09(b)(D).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means (a) with respect to any Asset Sale or any Casualty
Event, an amount equal to (i) the sum of cash and Cash Equivalents received in
connection with such Asset Sale or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Parent Entity or any Restricted Subsidiary) less (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the Property subject to such Asset Sale
or Casualty Event and that is required to be repaid (and is repaid) in
connection with such Asset Sale or Casualty Event (other than Indebtedness under
the Loan Documents and Indebtedness secured by Liens that are subject to the
First Lien Intercreditor Agreement or the Second Lien Intercreditor Agreement),
(B) the out-of-pocket expenses (including attorneys’ fees, investment banking
fees, accounting fees and other professional and transactional fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other expenses and brokerage,
consultant and other commissions and fees) actually incurred by the Parent
Entity or such Restricted Subsidiary in connection with such Asset Sale or
Casualty Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith and (D) the Borrower Agent’s reasonable estimate of
payments required to be made with respect to unassumed liabilities relating to
the Property involved within one year of such Asset Sale
-31-

--------------------------------------------------------------------------------



or Casualty Event; provided that “Net Cash Proceeds” shall include (i) any cash
or Cash Equivalents received upon the Disposition of any non-cash consideration
received by the Parent Entity or any Restricted Subsidiary in any such Asset
Sale, (ii) an amount equal to any reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (C) above at the time of such reversal and (iii) an amount
equal to any estimated liabilities described in clause (D) above that have not
been satisfied in cash within three hundred and sixty-five (365) days after such
Asset Sale or Casualty Event; and (b) with respect to the incurrence or issuance
of any Indebtedness by the Parent Entity or any Restricted Subsidiary, an amount
equal to (i) the sum of the cash received in connection with such incurrence or
issuance less (ii) the attorneys’ fees, investment banking fees, accountants’
fees, underwriting or other discounts, commissions, costs and other fees,
transfer and similar taxes and other out-of-pocket expenses actually incurred by
the Parent Entity or such Restricted Subsidiary in connection with such
incurrence or issuance.
“New Collateral Documents” has the meaning specified in Section 5.11(b).
“New Guaranty” has the meaning specified in Section 5.12(b).
“Non BA Lender” means a Revolving Lender that cannot or does not as a matter of
policy accept bankers’ acceptances.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.18(b).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Parent Entity and its Restricted
Subsidiaries to any of the Issuing Banks, the Lenders, their Affiliates, the
Administrative Agent, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Article III and Hedge Banks, individually or
collectively (direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured), arising
or incurred under this Agreement or any of the other Loan Documents or any
Secured Hedge Agreement (excluding with respect to any Loan Party, Excluded Swap
Obligations of such Loan Party) (including under any of the Loans made or
reimbursement or other monetary obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof) and all Cash
Management Obligations, in each case whether now existing or hereafter arising,
whether all such obligations arise or accrue before or after the commencement of
any bankruptcy, insolvency or receivership proceedings (and whether or not such
claims, interest, costs, expenses or fees are allowed or allowable in any such
proceeding).
“OFAC” has the meaning assigned to such term in Section 9.04.
“Offered Loans” has the meaning provided in Section 2.10(c)(iii).
-32-

--------------------------------------------------------------------------------



“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, excluding (i) any
Luxembourg registration duties (droits d’enregistrement) payable as a result of
a voluntary registration of a Loan Document or of any document in connection
with a Loan Document with the Administration de l’Enregistrement et des Domaines
in Luxembourg where such registration is not required to maintain, preserve, or
enforce the rights of a Lender under such document and (ii) any such Tax imposed
as a result of an assignment (other than an assignment made at the request of a
Borrower pursuant to Section 2.18) by a Lender (an “Assignment Tax”), if such
Assignment Tax is imposed as a result of the assignor or assignee being
organized in or having its principal office or applicable lending office in the
taxing jurisdiction, or as a result of any other present or former connection
between the assignor or assignee and the taxing jurisdiction, other than a
connection arising from having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parallel Debt” has the meaning set forth in Article VIII.
“Parent” has the meaning set forth in the preamble to this Agreement.
“Parent Entity” means Parent, or following the assumption of Parent’s
obligations hereunder by a Permitted Parent Holding Company pursuant to a
supplement in form reasonably satisfactory to the Administrative Agent and such
Permitted Parent Holding Company having become a Guarantor, such Permitted
Parent Holding Company (it being understood that Parent shall not be released as
a Guarantor in connection with any such assumption unless otherwise expressly
permitted hereunder); provided that in connection with the substitution of a
Permitted Parent Holding Company as the Parent Entity the Borrower Agent shall
have (A) given the Administrative Agent and the Lenders at least ten Business
Days (or such lesser period as may be agreed by the Administrative Agent) prior
notice (such notice to contain the name, primary business address and taxpayer
identification number of such Permitted Parent Holding Company), (B) delivered
to the Administrative Agent corporate or other applicable resolutions, other
corporate or other applicable documents, certificates and legal opinions in
respect of such Permitted Parent Holding Company reasonably equivalent to
comparable documents delivered on the Effective Date and the Closing Date, as
applicable and (C) delivered to the Administrative Agent any documentation or
other information reasonably requested by the Administrative Agent and necessary
to satisfy obligations of the Lenders described in Section 9.13 or any
applicable “know your customer” or other anti-money laundering
Laws.“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
-33-

--------------------------------------------------------------------------------



“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Loan Parties in a form reasonably satisfactory to the Administrative Agent,
as the same may be supplemented from time to time.
“Permitted Debt Securities” means the Senior Notes and any other Indebtedness
consisting of notes or loans under credit agreements, indentures other similar
agreements or instruments incurred or Guaranteed by Loan Parties following the
Effective Date, including Indebtedness of a Restricted Subsidiary incurred and
outstanding on or prior to the date on which such Restricted Subsidiary was
acquired by the Parent Entity or a Restricted Subsidiary; provided that (i) (A)
in the case of unsecured Indebtedness, such Indebtedness does not mature or have
scheduled amortization or scheduled payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (other
than customary offers to repurchase upon a change of control, asset sale or
casualty event and customary acceleration rights after an event of default)
prior to the 91st day after the Term Loan A Maturity Date and (B) in the case of
secured Indebtedness, (1) such Indebtedness does not mature, (x) in the case of
Indebtedness secured by a first priority lien, prior to the Term Loan A Maturity
Date and (y) in the case of Indebtedness secured by a Junior Lien, prior to the
91st day after the Term Loan A Maturity Date and (2) such Indebtedness does not
have Weighted Average Life to Maturity that is shorter than the Weighted Average
Life to Maturity of the Tranche A Term Loans; provided that the requirements set
forth in this clause (i) shall not apply to any Indebtedness consisting of a
customary bridge facility so long as such bridge facility automatically converts
into long-term Indebtedness that satisfies the requirements of this clause (i),
(ii) except for Permitted Secured Notes, such Indebtedness is not secured by any
assets of the Parent Entity or any of its Restricted Subsidiaries, (iii) such
Indebtedness is not incurred or guaranteed by any Restricted Subsidiaries that
are not Loan Parties, and (iv) the other terms and conditions relating to such
debt securities or loans (other than pricing, interest rate margins, rate
floors, discounts, premiums, fees, and optional prepayment or optional
redemption terms and provisions, all of which shall be determined by the
Borrower Agent) are (x) in the case of secured loans, in the aggregate, not
materially more restrictive than the terms of this Agreement as determined in
good faith by the Borrower Agent, except for covenants or other provisions
applicable only to periods after the then Term Loan A Maturity Date at the time
such Indebtedness is incurred or added to this Agreement for the benefit of the
Lenders hereunder (it being understood that no consent shall be required by
Lenders for terms or conditions that are more restrictive than this Agreement if
such terms or conditions are added to this Agreement) and (y) in the case of
unsecured loans and debt securities, on market terms at the time of issuance or
incurrence thereof, as determined in good faith by the Borrower Agent (but with
such terms in no event to include a more restrictive financial maintenance
covenant than any financial maintenance covenant then applicable under this
Agreement).
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes, assessments or other governmental charges
that (i) are not yet due and payable or (ii) are being contested in compliance
with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other like Liens imposed by law, arising
in the ordinary course of business and securing obligations that are not overdue
by more than sixty (60) days or are being contested in compliance with Section
5.04;
(c) (i) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (including to support letters of credit or bank
guarantees) and (ii) Liens, pledges or
-34-

--------------------------------------------------------------------------------



deposits in the ordinary course of business securing liability for premiums or
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing insurance to the Parent Entity or any Restricted Subsidiary;
(d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;
(e) Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;
(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, oil and gas leases, protrusions and similar
encumbrances and minor title defects affecting real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Parent Entity or any Restricted Subsidiary;
(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sublease, license or sublicense entered into by the Parent Entity or
any other Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(h) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;
(i) Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business; and
(j) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
provided that, except as expressly set forth in this definition, the term
“Permitted Encumbrances” shall not include any Lien securing Indebtedness.
“Permitted Foreign Borrower Jurisdictions” means, with respect to the Revolving
Facility (x) the United Kingdom, Jersey, Ireland, Luxembourg and the Netherlands
and (y) each other jurisdiction approved by the Administrative Agent and the
Lenders under the applicable Facility, such approval not to be unreasonably
withheld or delayed; provided that in connection with the addition of any
Borrower pursuant to clause (y), without any further consent of any Lender (but
with prior written notice to the Lenders), the Administrative Agent and the
Borrowers may enter into an amendment to this Agreement and any other Loan
Documents to include applicable local law provisions (including with respect to
the
-35-

--------------------------------------------------------------------------------



Tax gross-up provisions) as are mutually agreed to be customary for facilities
similar to this Agreement with borrowers that are organized in such
jurisdictions.
“Permitted Parent Borrower Release” means the release of Parent as a Borrower
hereunder (but not as a Guarantor under the Guaranty to the extent Parent
remains the Parent Entity after giving effect to such release) which shall be
permitted at any time (i) no Event of Default has occurred and is continuing,
(ii) Parent does not have outstanding any Loans or Letters of Credit under this
Agreement and (iii) a Responsible Officer of Parent delivers a certificate to
the Administrative Agent stating that Parent is requesting to be released as a
“Borrower” hereunder in compliance with Section 9.02(c).
“Permitted Parent Guarantor Jurisdictions” means the United Kingdom, a member of
the European Union (as in effect on the Effective Date), Ireland, Bermuda, the
Cayman Islands, the Channel Islands (including Jersey), Luxembourg, the
Netherlands, Singapore or Switzerland; provided that the Borrower Agent shall
have consulted with the Administrative Agent with respect to the transfer of
Parent’s jurisdiction of organization to such jurisdiction prior to Parent
reorganizing to such jurisdiction or prior to a Permitted Parent Holding Company
becoming the Parent Entity hereunder and shall have delivered a certificate of a
Responsible Officer to the Administrative Agent stating that the transfer of
Parent’s jurisdiction of organization to such jurisdiction or such Permitted
Parent Holding Company being organized in such jurisdiction is not adverse, in
any material respect, to the value to the Lenders of Parent’s obligations under
the Guaranty or will not result in such Permitted Parent Holding Company’s
obligations under the Guaranty and this Agreement being limited in a manner
materially adverse to the Lenders compared to the obligations of Parent under
the Guaranty as in effect on the Closing Date, as the case may be.
“Permitted Parent Holding Company” means a newly organized entity (i) to which
100% of the outstanding Equity Interests of Parent (other than nominal interests
directly or indirectly held by directors, officers and Affiliates of Parent) are
transferred or exchanged, or into which Parent is merged, consolidated or
liquidated, so long as, immediately following such transfer, exchange, merger,
consolidation or liquidation, the holders of the Equity Interests of Parent
(other than nominal interests directly or indirectly held by directors, officers
and Affiliates of Parent) hold Equity Interests in such Permitted Parent Holding
Company in the same proportions and with the same respective percentages of the
voting rights as they held in Parent immediately prior to such transfer and (ii)
becomes a party to the Guaranty (except during a Covenant Suspension Period,
unless such entity becomes the Parent Entity after giving effect to such
transaction) and the Pledge and Security Agreement (except during a Collateral
Suspension Period) pursuant to a joinder agreement in form reasonably
satisfactory to the Administrative Agent and otherwise satisfies the
requirements of Section 5.09 applicable thereto.
“Permitted Receivables Facility” means the receivables facility or facilities
created under the Permitted Receivables Facility Documents providing for (a) the
factoring, sale or pledge by one or more Receivables Sellers of Permitted
Receivables Facility Assets (thereby providing financing to the Parent Entity
and the Receivables Sellers) to the Receivables Entity (either directly or
through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
lenders or investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the respective Receivables Sellers or (b) the factoring, sale or pledge by one
or more Receivables Sellers of Permitted Receivables Facility Assets to
third-party lenders or investors pursuant to
-36-

--------------------------------------------------------------------------------



the Permitted Receivables Facility Documents in connection with
Receivables-backed financing programs, in each case as more fully set forth in
the Permitted Receivables Facility Documents.
“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of Foreign Subsidiaries which are transferred
or pledged to the Receivables Entity pursuant to the Permitted Receivables
Facility and any related Permitted Receivables Related Assets which are also so
transferred or pledged to the Receivables Entity and all proceeds thereof and
(ii) loans to Subsidiaries secured by Receivables (whether now existing or
arising in the future) of the Parent Entity and its Restricted Subsidiaries
which are made pursuant to the Permitted Receivables Facility.
“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as (in
the good faith determination of the Borrower Agent) either (i) the terms as so
amended, modified, supplemented, refinanced or replaced are reasonably customary
for transactions of this type or (ii)(x) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Parent Entity or any of its Restricted Subsidiaries that are
more restrictive in any material respect than those in existence immediately
prior to any such amendment, modification, supplement, refinancing or
replacement, and (y) any such amendments, modifications, supplements,
refinancings or replacements are not adverse in any material respect to the
interests of the Lenders.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization or
Receivables-backed financing programs involving accounts receivable and any
collections or proceeds of any of the foregoing.
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension, (b) other than with respect to Permitted
Refinancing Indebtedness in respect of Indebtedness permitted pursuant to
Section 6.01(e), such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the earlier of (x) the final
maturity date of the Indebtedness so modified, refinanced, refunded, renewed or
extended and (y) the date which is 91 days after the Term Loan A Maturity Date
or, in the case of Permitted Refinancing Indebtedness secured by a first
priority lien, the Term Loan A Maturity Date, (c) other than with respect to
Permitted Refinancing Indebtedness in respect of Indebtedness permitted pursuant
to Section 6.01(e), such modification, refinancing, refunding, renewal or
extension has a Weighted Average Life to Maturity equal to or greater than the
remaining Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, or, in the case of Permitted
Refinancing Indebtedness secured by a first priority lien, the Tranche A Term
Loans, (d) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders (in the
-37-

--------------------------------------------------------------------------------



good faith determination of the Borrower Agent) as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended and (e) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is secured by Liens that are subject to the terms
of the First Lien Intercreditor Agreement or the Second Lien Intercreditor
Agreement, then any Liens securing the modified, refinanced, refunded, renewed
or extended Indebtedness do not have a higher priority compared to the Liens
securing the Obligations than the Liens securing the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that the
requirements set forth in clauses (b) and (c) above shall not apply to any
Indebtedness consisting of a customary bridge facility so long as such bridge
facility automatically converts into long-term Indebtedness that satisfies the
requirements of such clauses (b) and (c).
“Permitted Secured Notes” means (i) Refinancing Debt Securities, (ii) Permitted
Debt Securities issued or incurred pursuant to Section 6.01(r) and (iii) any
Permitted Refinancing Indebtedness in respect of the Indebtedness described in
the foregoing clauses (i) and (ii), in each case, that are secured by a Lien
permitted by Section 6.02(v).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Entity or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge and Security Agreement” means, collectively, the Pledge and Security
Agreement, dated as of the Closing Date and as amended and supplemented from
time to time, executed by certain of the Loan Parties, substantially in the form
of Exhibit I attached hereto, together with each other security agreement
supplement executed and delivered pursuant to Section 5.09; provided that at all
times during a Collateral Reinstatement Period, “Pledge and Security Agreement”
shall be deemed to refer to any new substantially similar security agreement
required to be delivered on the Collateral Reinstatement Date with respect to
such Collateral Reinstatement Period pursuant to Section 5.11(b).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Pro Forma Adjustment” means, for any applicable period of measurement with
respect to the Consolidated EBITDA of the applicable Acquired Entity or Business
or the Consolidated EBITDA of the Parent Entity, the pro forma increase or
decrease in such Consolidated EBITDA that is (i) consistent with Regulation SX
or (ii) otherwise permitted by the definition of “Consolidated EBITDA”; provided
that any such pro forma increase or decrease to such Consolidated EBITDA shall
be without duplication for cost savings or additional costs already included in
such Consolidated EBITDA for such period of measurement.
“Pro Forma Basis” means with respect to compliance with any test or covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified
-38-

--------------------------------------------------------------------------------



Transaction, (i) in the case of a Disposition described in the definition of
“Specified Transaction,” shall be excluded, and (ii) in the case of an
acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness and (c) any
Indebtedness incurred or assumed by the Parent Entity or any of the Restricted
Subsidiaries and if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Proposed Discounted Prepayment Amount” has the meaning provided in Section
2.10(c)(ii).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to it in Section 5.01.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.16.
“Qualified Equity Interests” means Equity Interests of the Parent Entity other
than Disqualified Equity Interests.
“Qualifying Lender” has the meaning provided in Section 2.10(c)(iv).
“Qualifying Loans” has the meaning provided in Section 2.10(c)(iv).
“Quotation Date” means, in respect of the determination of the Adjusted LIBO
Rate for any Interest Period for a Eurocurrency Loan (a) in Sterling, the day
that is the first Business Day of such Interest Period, (b) in Euro, the day
that is two TARGET Days prior the first day of such Interest Period and (c) in
Dollars, the day that is two Business Days prior to the first day of such
Interest Period.
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a corporate family or corporate credit rating on the Parent Entity or U.S.
Parent Borrower publicly available, a nationally recognized statistical rating
agency or agencies, as the case may be, selected by the Borrower Agent and
reasonably satisfactory to the Administrative Agent, which shall be substituted
for Moody’s or S&P or both, as the case may be.
“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).
“Receivables Entity” means a wholly owned Subsidiary of the Parent Entity which
engages in no activities other than in connection with the financing of accounts
receivable of the Receivables Sellers and which is designated (as provided
below) as the “Receivables Entity” (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by the
Parent Entity or any other Restricted Subsidiary of the Parent Entity (excluding
guarantees of obligations (other than the principal of,
-39-

--------------------------------------------------------------------------------



and interest on, Indebtedness)) pursuant to Standard Securitization
Undertakings, (ii) is recourse to or obligates the Parent Entity or any other
Restricted Subsidiary of the Parent Entity in any way (other than pursuant to
Standard Securitization Undertakings) or (iii) subjects any property or asset of
the Parent Entity or any other Restricted Subsidiary of the Parent Entity,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Parent Entity nor any of its Restricted Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to the
Permitted Receivables Facility Documents (including with respect to fees payable
in the ordinary course of business in connection with the servicing of accounts
receivable and related assets)) on terms less favorable to the Parent Entity or
such Restricted Subsidiary than those that might be obtained at the time from
persons that are not Affiliates of the Parent Entity, and (c) to which neither
the Parent Entity nor any other Restricted Subsidiary of the Parent Entity has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results. Any such
designation shall be evidenced to the Administrative Agent by a certificate of a
Responsible Officer of the Borrower Agent certifying that, to the best of such
officer’s knowledge and belief after consultation with counsel, such designation
complied with the foregoing conditions.
“Receivables Sellers” means the Parent Entity and its Restricted Subsidiaries
(other than Receivables Entities) that are from time to time party to the
Permitted Receivables Facility Documents.
“Recipient” has the meaning provided in Section 2.16A(b).
“Reference Time” has the meaning assigned to it in the definition of “Available
Amount.”
“Refinanced Revolving Loans” has the meaning assigned to such term in Section
9.02(b).
“Refinanced Term Loans” has the meaning assigned to such term in Section
9.02(b).
“Refinancing Debt Securities” means any Permitted Debt Securities that are
designated as “Refinancing Debt Securities” in a certificate of a Responsible
Officer of the Borrower Agent delivered to the Administrative Agent on or prior
to the date such Permitted Debt Securities are issued.
“Refinancing Indebtedness” means (i) any Refinancing Term Loans and (ii) any
Refinancing Debt Securities.
“Refinancing Term Loans” means Incremental Term Loans that are designated by a
Responsible Officer of the Borrower Agent as “Refinancing Term Loans” in a
certificate of a Responsible Officer of the Borrower Agent delivered to the
Administrative Agent on or prior to the date of incurrence.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Regulation SX” means Regulation SX under the Securities Act of 1933, as
amended.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person.
“Relevant Territory” means:
        (i) a member state of the European Communities (other than Ireland); or
-40-

--------------------------------------------------------------------------------



        (ii) to the extent not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a tax treaty that either has
force of law by virtue of Section 826(1) of the TCA or which will have the force
of law on completion of the procedures set out in Section 826(1) of the TCA.
“Replacement Revolving Loans” has the meaning assigned to such term in
Section 9.02(b).
“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(b).
“Repo Counterparties” has the meaning assigned to it in the definition of “Cash
Equivalents.”
“Required Facility Lenders” means, with respect to any Facility, at any time,
Lenders having Credit Exposure and unused Commitments in respect of such
Facility representing more than 50% of the sum of the total Credit Exposure and
unused Commitments in respect of such Facility at such time.
“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.
“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Exposures and unused Revolving Commitments at such time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.
“Restricted Indebtedness” means (x) Indebtedness of any Loan Party that is
expressly subordinated in right of payment to such Loan Party’s payment
obligations under the Loan Documents (such debt, the “Subordinated
Indebtedness”), (y) Indebtedness that is secured by Junior Liens, and (z) the
Senior Notes.
“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)) with
respect to any Equity Interests in the Parent Entity or any Restricted
Subsidiary, or any payment (whether in cash, securities or other property (other
than Qualified Equity Interests)), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Parent Entity or
any Restricted Subsidiary or any option, warrant or other right to acquire any
such Equity Interests in the Parent Entity or any Restricted Subsidiary.
“Restricted Period” means the period from the Amendment No. 2 Effective Date to
December 31, 2021.
“Restricted Subsidiary” means any Subsidiary of the Parent Entity other than an
Unrestricted Subsidiary.
“Reversion Date” has the meaning set forth in the definition “Covenant
Suspension Period.”
-41-

--------------------------------------------------------------------------------



“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) increased from time to time pursuant to Section 2.19. The initial amount
of each Lender’s Revolving Commitment on the Effective Date is set forth on
Schedule 2.01 of this Agreement, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as the case may
be. The initial aggregate amount of the Lenders’ Revolving Commitments on the
Effective Date is $500,000,000.
“Revolving Credit Maturity Date” means the date that is the fifth anniversary of
the Closing Date.
“Revolving Exposure” means, at any time, the sum of (a) the Dollar Equivalent
amount of the Revolving Loans outstanding at such time, (b) the LC Exposure at
such time and (c) the Swingline Exposure at such time. The Revolving Exposure of
any Lender at any time shall be its Applicable Percentage of the Revolving
Exposure at such time.
“Revolving Facility” means the Revolving Commitments and the extension of credit
made hereunder by the Revolving Lenders.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(b).
“S&P” means Standard & Poor’s Global Ratings, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, itself the subject or target of any Sanctions that
broadly prohibit dealings with that country, region or territory (as of the
Effective Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce, or by the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing
clause (a) or (b).
“Sanctions” means, economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of Commerce or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, in each case, to the extent applicable to the Parent Entity and its
Subsidiaries.
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.
-42-

--------------------------------------------------------------------------------



“Second Lien Intercreditor Agreement” means an Intercreditor Agreement, in form
and substance reasonably acceptable to the Administrative Agent and the Borrower
Agent, by and between the Administrative Agent and the collateral agent for one
or more classes of Permitted Secured Notes that are intended to be secured by
Junior Liens.
“Secured Hedge Agreement” means any Swap Agreement that is entered into by and
between the Parent Entity or any Restricted Subsidiary and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Banks, the Lenders, the Hedge Banks, the Cash Management Banks and any Affiliate
of a Lender to which Obligations are owed, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Article VIII.
“Senior Notes” means up to $800 million principal amount of senior notes of
Parent issued on or prior to the Closing Date and maturing not earlier than 91
days after the Term Loan A Maturity Date.
“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Domestic Subsidiary” means (a) any wholly owned Domestic Subsidiary
of the Parent Entity that is the direct parent of the U.S. Parent Borrower and
(b) each wholly owned Domestic Subsidiary of a Domestic Subsidiary Borrower, in
each case formed or acquired after the Effective Date other than (i) any
Receivables Entity, (ii) any Domestic Subsidiary that is a subsidiary of a
Foreign Subsidiary of a Domestic Subsidiary Borrower, (iii) any Domestic
Subsidiary that has no material assets other than Equity Interests or
Indebtedness of one or more Foreign Subsidiaries (other than the direct parent
of the U.S. Parent Borrower), (iv) any Unrestricted Subsidiary, (v) any Domestic
Subsidiary that on a consolidated basis with its Restricted Subsidiaries did not
have consolidated revenues in excess of 1% of the Parent Entity’s consolidated
revenues for the most recently ended four fiscal quarter period of the Parent
Entity for which financial statements have been delivered pursuant to Section
5.01(a) or (b) and did not have consolidated total assets in excess of 1% of
Consolidated Total Assets as of the most recently ended fiscal quarter of the
Parent Entity for which financial statements have been delivered on or prior to
the Effective Date or pursuant to Section 5.01(a) or (b), (vi) any Domestic
Subsidiary that is prohibited by Law or contractual obligations existing on the
Closing Date or on the date such Person becomes a Subsidiary (and not created in
anticipation thereof) from providing a Guaranty or that would require a
governmental (including regulatory) consent, approval, license or authorization
to provide such Guaranty,
-43-

--------------------------------------------------------------------------------



unless such consent, approval, license or authorization has been obtained and
(vii) any Domestic Subsidiary with respect to which, in the reasonable judgment
of the Administrative Agent and the Borrower Agent, the burden or cost of
providing a Guaranty shall outweigh the benefits to the Lenders to be afforded
thereby; provided that upon any wholly owned Domestic Subsidiary ceasing to meet
the criteria for exclusion pursuant to each of clauses (i) through (vii) above,
the Parent Entity shall be deemed to have acquired a Specified Domestic
Subsidiary at such time and shall cause such Domestic Subsidiary to comply with
the applicable provisions of Section 5.09.
“Specified Event of Default” means any Event of Default under clause (a), (b),
(h) or (i) of Article VII.
“Specified Foreign Subsidiary” means each Foreign Subsidiary of the Parent
Entity that is a direct parent company of the U.S. Parent Borrower.
“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and on or
prior to the applicable date of determination: (i) any Investment by the Parent
Entity or any Restricted Subsidiary (x) in any Person (including in connection
with an acquisition), other than a Person that was a wholly-owned Restricted
Subsidiary on the first day of such period or (y) pursuant to Section 6.05(i),
(ii) any Asset Sale or Casualty Event, (iii) any Disposition of all or
substantially all Equity Interests in any Restricted Subsidiary of the Parent
Entity owned by the Parent Entity or any of its Restricted Subsidiaries or any
division, product line, or facility used for operations of the Parent Entity or
any of its Restricted Subsidiaries, (iv) any incurrence or repayment of
Indebtedness (in each case, other than Revolving Loans, Swingline Loans and
borrowings and repayments of Indebtedness in the ordinary course of business
under revolving credit facilities except to the extent there is a reduction in
the related Revolving Commitments or other revolving credit commitment), (v) any
Restricted Payment, (vi) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary or of an Unrestricted Subsidiary as a Restricted
Subsidiary and (vii) any other transaction that by the terms of the Loan
Documents requires pro forma compliance with a test or covenant hereunder or
requires such test or covenant to be calculated on a Pro Forma Basis; provided
that the Parent Entity may elect to exclude any transaction described in this
definition as a Specified Transaction solely for purposes of the calculation of
Consolidated EBITDA if such transaction involves consideration of less than
$15,000,000.
“Spin-Off” has the meaning set forth in the preamble to this Agreement.
“Spin-Off Business” has the meaning set forth in the preamble to this Agreement.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Parent Entity or any Restricted
Subsidiary thereof in connection with the Permitted Receivables Facility which
are reasonably customary in an accounts receivable financing transaction.
“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in
-44-

--------------------------------------------------------------------------------



the case of Dollar denominated Loans, include those imposed pursuant to
Regulation D of the Board. Eurocurrency Loans shall be deemed to be subject to
such reserve, liquid asset or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.
“Sterling” or “£” refers to lawful money of the United Kingdom.
“Subject Party” has the meaning provided in Section 2.16A(b).
“Subject Person” has the meaning assigned to it in the definition of
“Investment.”
“Subordinated Indebtedness” has the meaning set forth in the definition
“Restricted Indebtedness.”
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.
“Subsidiary” means any subsidiary of the Parent Entity (including, without
limitation, the U.S. Parent Borrower).
“Subsidiary Borrower” means each Restricted Subsidiary that becomes a party
hereto pursuant to Section 9.02(c) until such time as such Subsidiary Borrower
is removed as a party hereto pursuant to Section 9.02(c).
“Supplier” has the meaning provided in Section 2.16A(b).
“Supported QFC” has the meaning assigned to it in Section 9.16.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent Entity or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
-45-

--------------------------------------------------------------------------------



“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, or any successor swingline lender hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Loan Sublimit” means $100,000,000.
“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“Tax Indemnitee” has the meaning provided in Section 2.16(c).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments or withholdings and similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“TCA” means the Taxes Consolidation Act 1997 of Ireland, as amended.
“Term Loan A Facility” means the Tranche A Term Commitments and the Tranche A
Term Loans.
“Term Loan A Maturity Date” means the date that is the fifth anniversary of the
Closing Date.
“Term Loans” means the Tranche A Term Loans, the Incremental Term Loans of each
series and the Extended Term Loans of each series, collectively.
“Test Period” means the period of four fiscal quarters of the Parent Entity
ending on a specified date.
“Tranche A Term Commitment” means, as to each Tranche A Term Lender, its
obligation to make a Tranche A Term Loan on the Closing Date pursuant to Section
2.01(a) in an aggregate amount not to exceed the amount set forth opposite such
Tranche A Term Lender’s name on Schedule 2.01 to this Agreement under the
caption “Tranche A Term Commitment” or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Tranche A Term Commitments on the Effective Date is
$750,000,000.
“Tranche A Term Lender” means, at any time, any Lender that has a Tranche A Term
Commitment or a Tranche A Term Loan at such time.
“Tranche A Term Loan” means an advance made by a Tranche A Term Lender to the
Parent Entity under the Tranche A Term Commitments.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the
issuance of the Senior Notes, the use of the proceeds thereof on the Closing
Date (including the consummation of the Distribution), the
-46-

--------------------------------------------------------------------------------



consummation of the Spin-Off and related transactions and the payment of fees
and expenses in connection with the foregoing.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Prime Rate or the CDOR Rate.
“UK Bank Levy” means the bank levy provided for in Section 73 and Schedule 19 of
the Finance Act 2011 (as amended and re-enacted from time to time), and the bank
surcharge provided for in Section 269DA Corporation Tax Act 2010.
“UK Borrower” means any Borrower incorporated in the United Kingdom and, to the
extent constituting a Borrower hereunder and resident for tax purpose in the
United Kingdom, the Parent.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Loan Party” means any Loan Party incorporated in the United Kingdom and, to
the extent constituting a Borrower or Guarantor and resident for tax purpose in
the United Kingdom, the Parent.
“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document to a UK
Borrower and is:
(a) a Lender:
        (i) which is a bank (as defined for the purpose of section 879 ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A CTA; or
        (ii) in respect of an advance made under a Loan Document by a person
that was a bank (as defined for the purposes of section 879 ITA) at the time
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
(b) a Lender which is:
        (i) a company resident in the United Kingdom for United Kingdom tax
purposes; or
        (ii) a partnership each member of which is:
(A) a company so resident in the United Kingdom;
(B) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of
-47-

--------------------------------------------------------------------------------



section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or
        (iii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company;
(c) a UK Treaty Lender; or
(d) a Lender which is a building society (as defined for the purpose of section
880 of the ITA) making an advance under a Loan Document.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document to a UK Borrower is: (a) a company resident in the
United Kingdom for United Kingdom tax purposes; (b) a partnership each member of
which is either: (i) a company resident in the United Kingdom for United Kingdom
tax purposes; or (ii) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or (c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning of section 19 of the CTA).
“UK Tax Deduction” means a deduction or withholding for or on account of
Indemnified Tax imposed by the United Kingdom from a payment under a Loan
Document in respect of an advance to a UK Borrower.
“UK Treaty” has the meaning assigned to it in the definition of “UK Treaty
State.”
“UK Treaty Lender” means, in respect of an advance to a UK Borrower, a Lender
which (a) is treated as a resident of a UK Treaty State for the purposes of the
relevant UK Treaty; (b) does not carry on a business in the United Kingdom
through a permanent establishment with which that Lender’s participation in the
Loan or Letter of Credit is effectively connected.
“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York.
“Unrestricted Incremental Amount” has the meaning assigned to such term in
Section 2.19(a).
“Unrestricted Subsidiary” means each Subsidiary of the Parent Entity designated
by the Parent Entity as an Unrestricted Subsidiary pursuant to Section 5.13
subsequent to the Effective Date, in each
-48-

--------------------------------------------------------------------------------



case, until such Person ceases to be an Unrestricted Subsidiary of the Parent
Entity in accordance with Section 5.13 or ceases to be a Subsidiary of the
Parent Entity.
“U.S. Guarantor” means (i) the U.S. Parent Borrower (other than with respect to
its own obligations), (ii) any Subsidiary Borrower that is a Domestic Subsidiary
(other than with respect to its own obligations), (iii) each Domestic Subsidiary
that is a direct parent of a Domestic Subsidiary Borrower, (iv) each Domestic
Subsidiary that from time to time is a party to the Guaranty, pursuant to
Section 5.09 or otherwise, and (v) any Parent Entity that is organized under the
laws of the United States, any State thereof or the District of Columbia (other
than with respect to its own obligations).
“U.S. Loan Parties” means the U.S. Parent Borrower and the U.S. Guarantors.
“U.S. Parent Borrower” has the meaning set forth in the preamble to this
Agreement.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.16.
“U.S. Tax Compliance Certificate” has the meaning provided in Section
2.16(e)(2)(C).
“VAT” means: (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
“wholly owned” means, with respect to a subsidiary of a Person, a subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
-49-

--------------------------------------------------------------------------------



Classification of Loans and Borrowings
. For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by
Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).
Terms Generally.
Unless separate definitions are provided for the singular and plural forms of a
specified term, the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules of this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
A Letter of Credit shall be deemed at a particular time to be “outstanding,” and
not to have “terminated,” in each case regardless of the expiration date of the
Letter of Credit, if (i) a presentation made at such time under such Letter of
Credit would be required to be honored if otherwise made in accordance with the
terms and conditions of such Letter of Credit, or (ii) a presentation made on or
before the latest date for presentation under such Letter of Credit has not yet
been honored and under the applicable letter of credit practice rules or
applicable law the time to give timely notice of refusal of such presentation
for documentary discrepancies has not yet passed.
Luxembourg Terms. In this Agreement, a reference to:
a “liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrator receiver, administrator or similar officer” includes
any:
(A) juge-commissaire and/or insolvency receiver (curateur) appointed under the
Luxembourg Commercial Code;
(B) liquidateur appointed under Articles 141 to 151 of the Luxembourg Act dated
10 August 1915;
(C) juge-commissaire and/or liquidateur appointed under Article 203 of the
Luxembourg Act dated 10 August 1915 on commercial companies;
(D) commissaire appointed under the Grand-Ducal Decree dated 24 May 1935 or
under Articles 593 to 614 of the Luxembourg Commercial Code; and
-50-

--------------------------------------------------------------------------------



(E) juge délégué appointed under the Luxembourg Act dated 14 April 1886;
a “winding-up, administration or dissolution” includes, without limitation,
bankruptcy (faillite), liquidation, composition with creditors (concordat
préventif de faillite), moratorium or reprieve from payment (sursis de paiement)
and controlled management (gestion contrôlée); and
a person being “unable to pay its debts” includes that person being in a state
of cessation of payments (cessation de paiements).
Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower Agent notifies the Administrative
Agent that the Borrower Agent requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Agent that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. In addition, notwithstanding any other provision
contained herein, (i) the definitions set forth in the Loan Documents and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the
Effective Date; provided that ASU No. 2016-02 Leases (Topic 842) (or any other
Financial Accounting Standard having a similar result or effect) shall be deemed
a change in GAAP after the Effective Date, regardless of the date enacted,
adopted or issued and regardless of any delayed implementation thereof and (ii)
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any assets or liabilities
of the Parent Entity, any Borrower or any Restricted Subsidiary at “fair value,”
as defined therein.
Notwithstanding anything to the contrary herein, (i) for purposes of determining
compliance with any test or covenant or the compliance with or availability of
any basket contained in this Agreement with respect to any Test Period, the
Consolidated Leverage Ratio, Consolidated Total Assets, Consolidated EBITDA and
Consolidated Secured Leverage Ratio shall be calculated with respect to such
period on a Pro Forma Basis and (ii) for purposes of calculating any
consolidated amounts necessary to determine compliance by any Person and, if
applicable, its Restricted Subsidiaries with any ratio or other financial
covenant in this Agreement, Unrestricted Subsidiaries shall be excluded.
Payments on Business Days. When the payment of any Obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment or performance
shall extend to the immediately succeeding Business Day and such extension of
time shall be reflected in computing interest or fees, as the case may be;
provided that, with respect to any payment of interest on or principal of
Eurocurrency Loans, if such extension would cause any such payment to be made in
the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.
-51-

--------------------------------------------------------------------------------



Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).
Currency Translation; Change of Currency.
The Administrative Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of each request for the issuance, amendment, renewal or extension of such
Alternative Currency Letter of Credit, using the Exchange Rate for the
applicable currency in relation to Dollars in effect on the date of
determination, and each such amount shall be the Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.07(a).
The Administrative Agent shall determine the Dollar Equivalent of any Borrowing
denominated in any Alternative Currency as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of a Borrowing Request or Interest Election Request with respect to such
Borrowing, in each case using the Exchange Rate for the applicable currency in
relation to Dollars in effect on the date of determination, and each such amount
shall be the Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this Section 1.07(b).
The Dollar Equivalent of any LC Disbursement made by any Issuing Bank in any
Alternative Currency and not reimbursed by the applicable Borrowers shall be
determined as set forth in paragraph (e) of Section 2.05. In addition, the
Dollar Equivalent of the LC Exposure shall be determined as set forth in
paragraph (j) of Section 2.05, at the time and in the circumstances specified
therein.
The Administrative Agent shall notify the applicable Borrowers, the applicable
Lenders and the applicable Issuing Bank of each calculation of the Dollar
Equivalent of each Letter of Credit, Borrowing and LC Disbursement with respect
to Alternative Currency Letters of Credit.
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognized by the central bank of Canada as the lawful
currency of that country, then:
any reference in the Loan Documents to, and any obligations arising under the
Loan Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Administrative Agent; and
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognized by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Administrative Agent.
If a change in any currency of a country occurs as contemplated by the foregoing
clause (e), this Agreement will, to the extent the Administrative Agent
reasonably determines necessary, be amended in a manner reasonably acceptable to
the Borrower Agent (and without the consent of any other Person) to comply with
any generally accepted conventions and market practice in the relevant interbank
market and otherwise to reflect the change in currency.
Certain Calculations and Tests. (a) Notwithstanding anything in this Agreement
or any Loan Document to the contrary, when calculating any applicable financial
ratio or test or determining other compliance with this Agreement (including the
determination of compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom) in connection with a Specified Transaction undertaken in connection
with the consummation of
-52-

--------------------------------------------------------------------------------



a Limited Condition Transaction, the date of determination of such ratio and
determination of whether any Default or Event of Default has occurred, is
continuing or would result therefrom or other applicable covenant shall, at the
option of the Borrower Agent (the Borrower Agent’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCT Election”),
be deemed to be (i) in the case of a Limited Condition Transaction described in
clause (i) of the definition thereof, the date the definitive agreements for
such Limited Condition Transaction are entered into, (ii) in the case of a
Limited Condition Transaction described in clause (ii) of the definition
thereof, the date of declaration of the relevant Restricted Payment and (iii) in
the case of a Limited Condition Transaction described in clause (iii) of the
definition thereof, the date of giving of the notice of redemption therefor (the
“LCT Test Date”) and if, after such financial ratios and tests and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Transaction and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the Test Period being
used to calculate such financial ratio ending prior to the LCT Test Date, the
Borrower Agent could have taken such action on the relevant LCT Test Date in
compliance with such ratios and provisions, such provisions shall be deemed to
have been complied with. For the avoidance of doubt, (x) if any of such
financial ratios or tests are exceeded as a result of fluctuations in such ratio
or test (including due to fluctuations in Consolidated EBITDA of the Borrower
Agent) at or prior to the consummation of the relevant Limited Condition
Transaction, such financial ratios and tests and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Transaction is permitted
hereunder and (y) such financial ratios and tests and other provisions shall not
be tested at the time of consummation of such Limited Condition Transaction or
related Specified Transactions.  For the avoidance of doubt, if the Borrower
Agent has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any financial ratio or test
(excluding, for the avoidance of doubt, any ratio contained in Section 6.09) or
basket availability with respect to any other Specified Transaction on or
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or, in the case of a
Limited Condition Transaction described in clause (i) thereof, the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such subsequent transaction is permitted under this
Agreement or any Loan Document, any such ratio, test or basket shall be required
to comply with any such ratio, test or basket both (i) on a Pro Forma Basis
assuming such Limited Condition Transaction and the other Specified Transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (ii) on a Pro Forma Basis but
without giving effect to such Limited Condition Transaction and the other
Specified Transactions in connection therewith. For purposes of this Section
1.08, solely in connection with an acquisition with respect to which the United
Kingdom City Code on Takeovers and Mergers (the “City Code”) applies, the date
on which a “Rule 2.7 announcement” of a firm intention to make an offer in
respect of the applicable target company is made in compliance with the City
Code shall be deemed to be the date on which the definitive agreements for such
Limited Condition Transaction are entered into.
(b) Notwithstanding anything to the contrary herein, with respect to any
Indebtedness or Liens incurred in reliance on a provision of this Agreement that
does not require compliance with a financial ratio or test (including, without
limitation, any tests based on the Consolidated Leverage Ratio, Consolidated
Total Assets, Consolidated EBITDA or the Consolidated Secured Leverage Ratio)
(any such amounts, the “Fixed Amounts”) substantially concurrently with any
Indebtedness or Liens incurred in reliance on a provision of this Agreement that
requires compliance with a financial ratio or test (including any tests based on
the Consolidated Leverage Ratio, Consolidated Total Assets, Consolidated EBITDA
or the Consolidated Secured Leverage Ratio) (any such amounts, the
“Incurrence-Based Amounts”), it is
-53-

--------------------------------------------------------------------------------



understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the incurrence of the
Incurrence-Based Amounts.
Division. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws) (a “Division”): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.


The Credits
Commitments
The Term Borrowings. Subject to the terms and conditions set forth herein, each
Tranche A Term Lender hereby severally agrees to make a Tranche A Term Loan to
the Parent Entity on the Closing Date in Dollars in an amount equal to such
Tranche A Term Lender’s Tranche A Term Commitment. Tranche A Term Loans repaid
or prepaid may not be reborrowed.
The Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in Dollars or in any
Alternative Currency in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Loans and Borrowings.
Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.04.
Subject to Sections 2.13 and 2.23, (i) each Revolving Borrowing denominated in
Sterling or Euro shall be comprised entirely of Eurocurrency Loans, (ii) each
Revolving Borrowing denominated in Dollars shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower Agent may request in accordance
herewith and (iii) each Revolving Borrowing that is denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or, pursuant to
Section 2.23, BA Drawings as the Borrower Agent may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan or any Loan to a Foreign Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.
At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not
-54-

--------------------------------------------------------------------------------



less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that (i) an ABR Revolving Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the aggregate Revolving Commitments,
and (ii) a Swingline Loan may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments, or that is
required to finance the reimbursement of an LC Disbursement with respect to
Letters of Credit, as contemplated by Section 2.05(e). Each Swingline Loan shall
be in an amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each Canadian Prime Rate Loan Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the commencement
of each Contract Period for any BA Drawing of Revolving Loans denominated in
Canadian Dollars, such Borrowing shall be in an aggregate face amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of (x)
twenty (20) Eurocurrency Borrowings outstanding and (y) two (2) BA Drawings
outstanding.
Notwithstanding any other provision of this Agreement, the Borrower Agent shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested (i) with respect to a Revolving Borrowing would
end after the Revolving Credit Maturity Date or (ii) with respect to a Tranche A
Term Loan would end after the Term Loan A Maturity Date.
Requests for Borrowings. To request a Borrowing, the Borrower Agent shall notify
the Administrative Agent, of such request either by telephone or in writing
(delivered by hand, facsimile, or via a pdf or similar file attached to an
email), substantially in the form attached hereto as Exhibit B1 and signed by
the Borrower Agent (a) with respect to Revolving Loans denominated in Dollars,
(i) in the case of a Eurocurrency Borrowing, not later than noon, Local Time,
three (3) Business Days before the date of the proposed Borrowing, or (ii) in
the case of an ABR Borrowing, not later than noon, Local Time, on the date of
the proposed Borrowing; (b) with respect to Revolving Loans denominated in
Canadian Dollars, (i) in the case of a BA Drawing, not later than 3:00 p.m.,
Local Time, three (3) Business Days before the date of the proposed Borrowing,
and (ii) in the case of a Canadian Prime Rate Borrowing, not later than 8:00
a.m., Local Time, one Business Day before the date of the proposed Borrowing and
(c) with respect to Revolving Loans denominated in Sterling or Euro, not later
than 11:00 a.m., Local Time, three (3) Business Days before the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and, in the case
of a telephonic Borrowing Request, shall be confirmed promptly by hand delivery
or telecopy or transmission by electronic communication in accordance with
Section 9.01(b) to the Administrative Agent of a written Borrowing Request in a
form attached hereto as Exhibit B1 and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
the identity of the applicable Borrower;
the currency and aggregate amount of the requested Borrowing and the Class of
Loans being borrowed;
the date of such Borrowing, which shall be a Business Day;
the Facility under which such Borrowing will be made;
-55-

--------------------------------------------------------------------------------



whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a BA Drawing or a Eurocurrency Borrowing;
in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06; and
in the case of a BA Drawing, the initial Contract Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Contract Period.”
If no currency is specified with respect to any Eurocurrency Revolving
Borrowing, then the applicable Borrower shall be deemed to have selected
Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be (i) in the case of a Borrowing denominated in
Dollars, an ABR Borrowing, (ii) in the case of a Borrowing denominated in
Canadian Dollars, a Canadian Prime Rate Borrowing, and (iii) in the case of a
Borrowing denominated in an Alternative Currency (other than Canadian Dollars),
a Eurocurrency Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the applicable Borrower shall be deemed
to have selected an Interest Period of one month’s duration. If no Contract
Period is specified with respect to a BA Drawing, then the applicable Borrower
shall be deemed to have selected a Contract Period of 30 days. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
Swingline Loans.
Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to any Borrower from time to time during the
Availability Period in Dollars, in an aggregate principal amount at any time
outstanding that will not result in (x) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Loan Sublimit or (y) the
aggregate principal amount of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that (I) the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan and
(II) the Swingline Lender shall not be required to make any Swingline Loan to
the extent the aggregate principal amount of the Revolving Loans made by the
Lender acting as Swingline Lender that are then outstanding, when aggregated
with the aggregate principal amount of Swingline Loans, would exceed the amount
of such Lender’s Revolving Commitment. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.
To request a Swingline Loan, the Borrower Agent shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or transmission by
electronic communication), not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be in the form attached
hereto as Exhibit B5 and shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any notice
of a request for a Swingline Loan Borrowing received from the applicable
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to the general deposit account of such
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC
-56-

--------------------------------------------------------------------------------



Disbursement as provided in Section 2.05(e), by remittance to the relevant
Issuing Bank or, to the extent that the Applicable Participants have made
payments pursuant to Section 2.05(e) to reimburse the applicable Issuing Bank,
to such Applicable Participants and such Issuing Bank as their interests may
appear) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
The Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Applicable Participants to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Each such notice shall specify the
aggregate amount of Swingline Loans in which the Applicable Participants will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Applicable Participant, specifying in such notice
such Applicable Participant’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Applicable Participant hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Applicable
Participant’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Applicable Participant acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Applicable
Participant shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Applicable Participant (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Applicable Participants), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Applicable Participants.
The Administrative Agent shall notify the Borrower Agent of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the applicable Borrower (or other party on behalf of such Borrower)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Applicable
Participants that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to a Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.
Any Swingline Lender may be replaced at any time by written agreement among the
Borrower Agent, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of a Swingline Lender. At the time any such replacement
shall become effective the Borrower Agent shall pay all unpaid interest accrued
for the account of the replaced Swingline Lender pursuant to Section 2.12(a).
From and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a
-57-

--------------------------------------------------------------------------------



Swingline Lender under this Agreement with respect to Swingline Loans made by it
prior to its replacement, but shall not be required to make additional Swingline
Loans.
Subject to the appointment and acceptance of a successor Swingline Lender, any
Swingline Lender may resign as a Swingline Lender at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower Agent and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.04(d) above.
Letters of Credit.
General. Subject to the terms and conditions set forth herein, each Borrower may
request the issuance of Letters of Credit denominated in Dollars or Alternative
Currencies (provided that any Letter of Credit may be provided on behalf of the
Parent Entity or any Restricted Subsidiary of the Parent Entity; provided that
in each such case, the Borrowers (i) will be primarily liable for any such
Letters of Credit and (ii) shall be required to reimburse any LC Disbursement
issued for the account of a Restricted Subsidiary to the same extent as if such
LC Disbursement was issued for the account of the Borrowers), in a form
reasonably acceptable to the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
applicable Borrower to, or entered into by the applicable Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Agent shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice in the
form attached hereto as Exhibit B3 requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The relevant Issuing Bank shall promptly notify the Administrative
Agent of, and the Administrative Agent shall in turn promptly furnish to the
Lenders notice of, any such issuance. If requested by the relevant Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit; provided that such letter of credit application shall not contain terms
inconsistent with the terms of this Agreement and shall not impose any
additional obligations, liabilities or Liens on any Loan Party during the term
of this Agreement. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit, the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the LC Exposure Sublimit, (ii)
unless otherwise agreed by the relevant Issuing Bank in its sole discretion, the
LC Exposure of each Issuing Bank shall not exceed such Issuing Bank’s LC
Commitment and (iii) subject to Section 2.04, the total Revolving Exposures
shall not exceed the total Revolving Commitments. The Borrower Agent may, at any
time and from time to time, reduce the LC Commitment of any Issuing Bank with
the consent of such Issuing Bank; provided that the Borrower Agent shall not
reduce the LC Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (iii) above shall not
be satisfied.
-58-

--------------------------------------------------------------------------------



Expiration Date. Each Letter of Credit shall, unless otherwise agreed by the
relevant Issuing Bank, expire at or prior to the close of business on the
earlier of (i) the date that is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five (5) Business
Days prior to the Revolving Credit Maturity Date, or, in each case, such later
date as the relevant Issuing Bank may agree to the extent such Letters of Credit
are cash collateralized or backstopped in a manner reasonably acceptable to the
Issuing Bank; provided that in the event that an Issuing Bank consents to an
expiration date for any Letter of Credit that is following the Revolving Credit
Maturity Date, the Applicable Participants shall cease to have risk
participations therein on (x) the day following the Revolving Credit Maturity
Date or (y) on such later date through which such Letter of Credit is deemed to
be outstanding in accordance with Section 1.03.
Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof or renewing such Letter of Credit
or extending the expiration thereof) and without any further action on the part
of the relevant Issuing Bank or the Revolving Lenders, such Issuing Bank hereby
grants to each Applicable Participant, and each Applicable Participant hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Applicable Participant’s Applicable Percentage of the aggregate amount
from time to time available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Applicable Participant
hereby absolutely, irrevocably and unconditionally agrees to pay to the
Administrative Agent in Dollars (in the case of an LC Disbursement in an
Alternative Currency, based on the Dollar Equivalent amount thereof at the time
of drawing), for the account of the relevant Issuing Bank, such Applicable
Participant’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank to the extent not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Each
Applicable Participant acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment made in accordance
with this Section 2.05(d) by the Applicable Participant for the account of the
relevant Issuing Bank shall be made without any offset, abatement, withholding
or reduction whatsoever.
Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, the applicable Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement,
in Dollars using the Exchange Rate for the applicable Alternative Currency in
relation to Dollars in effect on the date of determination (or such other
applicable currency as the applicable Borrower and the applicable Issuing Bank
may agree in writing), on (i) the Business Day that the applicable Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt or (ii) the Business Day immediately following the
day that the applicable Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that unless the
applicable Borrower elects otherwise, the applicable Borrower shall be deemed,
subject to the conditions to borrowing set forth herein, to have requested in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or, if such amount is less than the Borrowing Multiple, a
Swingline Loan issued in the Dollar Equivalent amount of such LC Disbursement
and, to the extent so financed, the applicable Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If a Borrower fails to make such payment when due
(or if any such reimbursement payment is required to be refunded to the
applicable Borrower for any reason), then (A) if such payment relates to an
Alternative
-59-

--------------------------------------------------------------------------------



Currency Letter of Credit, automatically and with no further action required,
the applicable Borrower’s or such other Person’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rate on the date
when such payment was due, of such LC Disbursement and (B) in the case of each
LC Disbursement, the Administrative Agent shall notify the applicable Issuing
Bank and each Applicable Participant of the applicable LC Disbursement, the
payment then due from the applicable Borrower in respect thereof and such
Applicable Participant’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Applicable Participant shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower in Dollars using the Exchange Rate for the applicable
Alternative Currency in relation to Dollars in effect on the date of
determination, in the same manner as provided in Section 2.06 with respect to
Loans made by such Applicable Participant (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Applicable Participants), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Applicable Participants. Promptly following receipt
by the Administrative Agent of any payment from the applicable Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that the Applicable Participants have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Applicable Participants and such Issuing Bank as their interests may
appear. Any payment made by an Applicable Participant pursuant to this paragraph
to reimburse an Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve any Borrower of its obligation to
reimburse such LC Disbursement.
Obligations Absolute. The Borrowers’ respective obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the relevant Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of bad faith, gross negligence or willful misconduct on the part
of the relevant Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in
-60-

--------------------------------------------------------------------------------



substantial compliance with the terms of a Letter of Credit, the relevant
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
Disbursement Procedures. The relevant Issuing Bank shall, within the period as
per terms and conditions of Letter of Credit but in any event promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. After examination of such documents, the
relevant Issuing Bank shall promptly notify the Administrative Agent and the
Borrower Agent by telephone (confirmed by telecopy or transmission by electronic
communication in accordance with Section 9.01(b)) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the applicable Borrower of its obligation to reimburse the relevant
Issuing Bank and the Applicable Participants with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in clause (e) of this Section).
Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the applicable Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.12(d) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the relevant Issuing Bank, except that interest accrued on and
after the date of payment by any Applicable Participant pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Applicable Participant to the extent of such payment.
Replacement or Addition of Issuing Bank. 12. Any Issuing Bank may be replaced,
or the LC Commitment of any Issuing Bank assigned, at any time by written
agreement among the applicable Borrowers, the Administrative Agent and the
successor or assignee Issuing Bank. The Administrative Agent shall notify the
Revolving Lenders of any such replacement of an Issuing Bank. At the time any
such replacement or assignment shall become effective, the applicable Borrowers
shall pay all unpaid fees accrued for the account of the replaced or assigning
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement or assignment, (i) the successor or assignee Issuing Bank
shall have all the rights and obligations of the assigning Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or assignee or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank or the assignment of an LC Commitment hereunder,
the replaced or assigning Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement or with respect to its remaining LC Commitment (if any), but, in the
case of a replacement, shall not be required to issue additional Letters of
Credit. A Lender may become an additional Issuing Bank hereunder at any time by
written agreement among the applicable Borrowers, the Administrative Agent and
such Lender. The Administrative Agent shall notify the Revolving Lenders of any
such additional Issuing Bank.
        (1) Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative
-61-

--------------------------------------------------------------------------------



Agent, the Borrower Agent and the Lenders, in which case, such Issuing Bank
shall be replaced in accordance with Section 2.05(i)(i) above.
Cash Collateralization. If any Event of Default shall occur and be continuing,
on the Business Day that the Borrower Agent receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the applicable Borrowers shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Applicable Participants, an amount in cash and
in the relevant currencies equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon, provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to a Borrower or the
Parent Entity described in paragraph (h) or (i) of Article VII. The applicable
Borrowers also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.22(a)(iii). Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the Borrowers’ risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Monies in such account shall
be applied by the Administrative Agent to reimburse the relevant Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the applicable Borrowers for the LC Exposure, at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of the
Required Revolving Lenders), be applied to satisfy other obligations of the
applicable Borrowers under the Loan Documents. If any Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default or pursuant to Section 2.10(b), such amount plus any accrued
interest or realized profits with respect to such amounts (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived or such collateral is
no longer required pursuant to 2.11(a), as applicable.
Rollover of Existing Letters of Credit and Other Letters of Credit. Each of the
Existing Letters of Credit outstanding on the Closing Date issued by a Revolving
Lender shall remain outstanding as (i) in the case of Letters of Credit
denominated in Dollars for the account of the U.S. Parent Borrower, Letters of
Credit and (ii) in the case of Letters of Credit denominated in any other
currency, Letters of Credit under this Agreement until otherwise returned or
expired (in each case without any pending drawing). Any letter of credit that
was issued by an Issuing Bank and is not a Letter of Credit will be deemed to be
a Letter of Credit issued under this Agreement on the date that the applicable
Borrower, the Issuing Bank with respect to such letter of credit and the
Administrative Agent sign an instrument identifying such letter of credit as a
Letter of Credit under this Agreement; provided that such instrument may only be
executed if such letter of credit would be permitted to be issued under this
Agreement as a Letter of Credit on such date.
Funding of Borrowings.
Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by (x) in the case of
Loans denominated in Dollars, 2:00 p.m., New York City time and (y) in the case
of Loans denominated in Alternative Currencies, 12:00 noon, Local Time, in the
city of the Administrative Agent’s applicable payment office for such
Alternative Currency, to the account of the Administrative Agent most recently
designated by it for such purpose by
-62-

--------------------------------------------------------------------------------



notice to the Lenders in an amount equal to such Lender’s Loan to be made on
such date; provided that Swingline Loans shall be made as provided in Section
2.04. Except in respect of the provisions of this Agreement covering the
reimbursement of Letters of Credit, the Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the funds so
received in the aforesaid account of the Administrative Agent, to an account
designated by the Borrower Agent in the applicable Borrowing Request (i) in the
case of Loans denominated in Dollars, in New York City, (ii) in the case of
Loans denominated in Euro or Sterling, in London, and (iii) in the case of Loans
denominated in Canadian Dollars, in Toronto, Canada, and in each case designated
by the Borrower Agent in the applicable Borrowing Request, provided that (x)
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank or, to the extent that Applicable Participants have made
payments pursuant to Section 2.05(e) to reimburse such Issuing Bank, then to
such Applicable Participants and the applicable Issuing Bank as their interests
may appear and (y) proceeds of Tranche A Term Loans made pursuant to the Tranche
A Term Commitments shall be made available to the Parent Entity on the Closing
Date.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) if such Borrowing
is denominated in Dollars, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, and (y) if such Borrowing is denominated in an
Alternative Currency, the rate reasonably determined by the Administrative Agent
to be the cost to it of funding such amount, or (ii) in the case of the
Borrowers, the interest rate applicable to (i) in the case of Loans denominated
in Dollars, ABR Loans and (ii) in the case of Loans denominated in Alternative
Currencies, such Loan. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
Interest Elections.
Subject to Section 2.02(b), each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, (i) in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request and (ii) in the case of BA Drawings, shall have an
initial Contract Period as specified in such Borrowing Request. Thereafter, the
Borrower Agent may elect to convert such Borrowing to a different Type, to
convert BA Drawings to Canadian Prime Rate Loans, to convert Canadian Prime Rate
Loans into BA Drawings, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section; provided that the Borrowers may not elect to convert any Borrowing
denominated in an Alternative Currency to an ABR Borrowing and may not change
the currency in which any Borrowing is denominated. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.
-63-

--------------------------------------------------------------------------------



To make an election pursuant to this Section, the Borrower Agent shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower Agent
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election, subject to paragraph (f)
below in the case of BA Drawings. Each such telephonic Interest Election Request
shall be confirmed promptly by hand delivery or telecopy or transmission by
electronic communication in accordance with Section 9.01(b) to the
Administrative Agent of a written Interest Election Request in a form attached
hereto as Exhibit B2 or such other form approved by the Administrative Agent
and signed by the Borrower Agent. Notwithstanding any contrary provision herein,
this Section 2.07 shall not be construed to permit a Borrower to (i) elect an
Interest Period for Eurocurrency Loans that does not comply with Section 2.02(d)
or a Contract Period for a BA Drawing that does not comply with Section 2.02(d)
or (ii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
the Facility and the Borrowing to which such Interest Election Request applies,
the relevant currency, and, if different options are being elected with respect
to different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
whether the resulting Borrowing is to be an ABR Borrowing, a Eurocurrency
Borrowing, a Canadian Prime Rate Borrowing or a BA Drawing;
if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”; and
if the resulting Borrowing is a BA Drawing, the Contract Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Contract Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Agent shall be deemed to have
selected an Interest Period of one month’s duration. If any such Interest
Election Request requests a BA Drawing but does not specify a Contract Period,
the applicable Borrower shall be deemed to have selected a Contract Period of 30
days.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each applicable Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
If a Borrower fails to deliver a timely Interest Election Request with respect
to a Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, such Borrowing shall be converted to an ABR Borrowing
(unless such Borrowing is denominated in an Alternative Currency, in which case
such Borrower shall be deemed to have selected an Interest Period of one month
for such Borrowing).
-64-

--------------------------------------------------------------------------------



Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Agent, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing denominated in an
Alternative Currency (other than Canadian Dollars) may be continued for an
Interest Period of more than one month’s duration, (ii) no outstanding Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (iii) no outstanding Loans denominated in Canadian Dollars may be
converted to or continued as BA Drawings and (iv) unless repaid, (A) each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto, (B) each BA
Drawing shall be converted to, or repaid with the proceeds of, a Canadian Prime
Rate Borrowing at the end of the Contract Period applicable thereto, and (C)
each Eurocurrency Borrowing denominated in Euro or Sterling shall be converted
at the end of the Interest Period applicable thereto to a Eurocurrency Borrowing
with an Interest Period of one month (or such shorter period as may be
determined by the Administrative Agent in its discretion).
At or before 12:00 noon (Local Time) three Business Days before the last day of
the Contract Period of any BA Drawing, the applicable Borrower shall give to the
Administrative Agent its written Interest Election Request in respect of such BA
Drawing which shall specify either that such Borrower intends to repay the
maturing B/As on such date or to continue to issue B/As on such date to provide
for the payment of the maturing B/As. If such Borrower fails to deliver such
timely notice with respect to a BA Drawing prior to the end of the Contract
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Contract Period such Borrowing shall be converted to
Canadian Prime Rate Loans. Upon the conversion to or continuation of any
Borrowing or portion thereof as a BA Drawing, the Discount Proceeds that would
otherwise be payable to the applicable Borrower by each Revolving Lender
pursuant to Section 2.23(d) in respect of such new BA Drawing shall be applied
against the principal amount of such Borrowing (in the case of a conversion) or
the reimbursement obligation owed to such Lender in respect of such maturing
B/As (in the case of a continuation) (collectively, the “maturing amounts”) and
such Borrower shall pay to such Revolving Lender an amount equal to the excess
of the maturing amounts over such Discount Proceeds.
Termination and Reduction of Commitments.
The Tranche A Term Commitment shall terminate on the Closing Date upon the
borrowing of the Tranche A Term Loans. Unless previously terminated, all
Revolving Commitments shall terminate on the Revolving Credit Maturity Date. The
Extended Revolving Commitments shall terminate on the respective maturity dates
applicable thereto.
The Borrower Agent may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of the
Revolving Commitments of any Class shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000 (or, if less, the remaining
amount of such Commitments), and (ii) the Borrower Agent shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the aggregate
Revolving Exposures (excluding, the portion of the Revolving Exposures
attributable to outstanding Letters of Credit, if and to the extent that the
applicable Borrowers have made arrangements satisfactory to the Administrative
Agent and the applicable Issuing Bank with respect to such Letters of Credit,
and such Issuing Bank has released the Applicable Participants from their
participation obligations with respect to such Letters of Credit) would exceed
the aggregate Revolving Commitments.
-65-

--------------------------------------------------------------------------------



The Borrower Agent shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Agent pursuant to this Section 2.08 shall be irrevocable; provided that
a notice of termination of the Revolving Commitments delivered by the Borrower
Agent may state that such notice is conditioned upon the effectiveness of other
credit facilities or instruments of Indebtedness or other transaction, in which
case such notice may be revoked by the Borrower Agent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments of any Class shall be permanent. Each reduction of the Revolving
Commitments of any Class shall, except as provided in Section 2.20, be made
ratably among the Lenders in accordance with their respective Revolving
Commitments of such Class.
Repayment of Loans and B/As; Evidence of Debt.
Each Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of each
Revolving Loan made to such Borrower on the Revolving Credit Maturity Date in
the currency in which such Loan is denominated and to the Swingline Lender the
then unpaid principal amount of each Swingline Loan in Dollars on the earlier of
the Revolving Credit Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least three
(3) Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Loan is made, the applicable Borrowers shall repay all
Swingline Loans then outstanding.
(2) The Parent Entity promises to repay in Dollars the Tranche A Term Loans on
the last Business Day of each fiscal quarter (commencing with the first full
fiscal quarter following the Closing Date), an aggregate amount equal to (1) for
the first (1st) full fiscal quarter following the Closing Date and for the next
three (3) fiscal quarters thereafter, 0.625% of the original principal amount of
the Tranche A Term Loans borrowed, (2) for the fifth (5th) fiscal quarter
following the Closing Date and for the next seven (7) fiscal quarters
thereafter, 1.25% of the original principal amount of the Tranche A Term Loans
borrowed, (3) for the thirteenth (13th) fiscal quarter following the Closing
Date and for the next six (6) fiscal quarters thereafter, 2.50% of the original
principal amount of the Tranche A Term Loans borrowed, and (4) at the Term Loan
A Maturity Date, 70.0% of the original principal amount of the Tranche A Term
Loans borrowed; provided, however, that the Parent Entity shall repay the entire
unpaid principal amount of the Tranche A Term Loans on the Term Loan A Maturity
Date.
        (3) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
The Administrative Agent shall maintain accounts in which it shall record (i)
the amount and currency of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount and currency of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
-66-

--------------------------------------------------------------------------------



The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
Any Lender may request that Loans made by it be evidenced by promissory notes.
In such event, the applicable Borrowers shall prepare, execute and deliver to
such Lender promissory notes payable to such Lender and its registered assigns
and in a form approved by the Administrative Agent. Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 9.04 of this Agreement) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.
Prepayment of Loans and B/As.
Optional Prepayments.
        (4) The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing of any Class in whole or in part, without premium or
penalty, subject to prior notice in accordance with paragraph (a)(ii) of this
Section except that the Borrowers shall not prepay any BA Drawings except on the
last day of the Contract Period applicable thereto (subject to any mandatory
prepayment requirements hereunder); provided, however, that no prepayment of any
Extended Term Loans of any series shall be permitted pursuant to this Section
2.10(a) so long as any Term Loans of any Existing Term Loan Class from which
such Extended Term Loans were converted remain outstanding unless such
prepayment is accompanied by a pro rata (or greater proportionate) prepayment of
Term Loans of such Existing Term Loan Class.
        (5) The Borrower Agent shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or transmission by electronic communication in accordance
with Section 9.01(b)) of any prepayment hereunder (x) in the case of prepayment
of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment (or, in the case of a
Eurocurrency Borrowing denominated in an Alternative Currency, not later than
11:00 a.m., Local Time, four (4) Business Days before the date of prepayment),
(y) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment or (z) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Class or Classes of Loans to be repaid and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, a
notice of prepayment delivered by a Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or instruments of
Indebtedness or other transaction, in which case such notice may be revoked by
the Borrower Agent (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of Term Loans pursuant to this Section 2.10(a) shall be applied
to repayments thereof required pursuant to Section 2.09(b) in the order selected
by the Borrower Agent. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the notice of prepayment. Prepayments pursuant to this
Section 2.10(a) shall be
-67-

--------------------------------------------------------------------------------



accompanied by accrued interest to the extent required by Section 2.12 and shall
be subject to Section 2.15.
Mandatory Prepayments.
        (6) In the event and on such occasion that the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments, the applicable Borrowers
shall prepay Revolving Borrowings of such Class or, if applicable, Swingline
Loans of such Class (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section
2.05(j)) in an aggregate amount equal to such excess; provided that if any such
excess shall result from a change in the applicable exchange rates relating to
Alternative Currencies, then such prepayment and/or cash collateralization shall
only be required to be made by the applicable Borrowers upon one Business Day’s
notice from the Administrative Agent.
        (7) Other than during a Covenant Suspension Period, (A) if the Parent
Entity or any Restricted Subsidiary receives any Net Cash Proceeds from any
Asset Sale or Casualty Event, the Borrower Agent shall apply an amount equal to
100% of such Net Cash Proceeds to prepay the Term Loans in accordance with
Section 2.10(b)(v) on or prior to the date that is ten (10) Business Days after
the date of the realization or receipt of such Net Cash Proceeds; provided that
no such prepayment shall be required pursuant to this Section 2.10(b)(ii)(A)
with respect to such Net Cash Proceeds that the Parent Entity or any Restricted
Subsidiary shall reinvest in accordance with Section 2.10(b)(ii)(B); provided
that to the extent required by the terms of any Permitted Secured Notes that are
secured by Liens subject to the First Lien Intercreditor Agreement, the Borrower
Agent may, in lieu of prepaying Term Loans with such portion of the Net Cash
Proceeds of any Asset Sale or Casualty Event, apply a portion of such Net Cash
Proceeds (based on the respective principal amounts at such time of (A) such
Permitted Secured Notes and (B) the Term Loans) to repurchase or redeem
Permitted Secured Notes that are secured by Liens subject to the First Lien
Intercreditor Agreement with the remaining amount of such Net Cash Proceeds to
be applied to prepay Term Loans; and (B) with respect to any Net Cash Proceeds
realized or received with respect to any Asset Sale or Casualty Event, at the
option of the Borrower Agent, the Parent Entity or any Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in assets useful for the
Parent Entity’s or a Restricted Subsidiary’s business within (x) twelve (12)
months following receipt of such Net Cash Proceeds or (y) if the Parent Entity
or a Restricted Subsidiary enters into a legally binding commitment to reinvest
such Net Cash Proceeds within twelve (12) months following receipt thereof,
within six (6) months following the last day of such twelve month period;
provided that any such Net Cash Proceeds that are not so reinvested within the
applicable time period set forth above shall be applied as set forth in Section
2.10(b)(ii)(A) within five (5) Business Days after the end of the applicable
time period set forth above.
        (8) If, following the Effective Date, the Parent Entity or any
Restricted Subsidiary incurs or issues (x) any Refinancing Indebtedness or (y)
any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 6.01 (without prejudice to the restrictions therein), the Borrowers
shall apply an amount equal to 100% of such Net Cash Proceeds received by the
Parent Entity or any Restricted Subsidiary therefrom to the prepayment of the
Term Loans in accordance with Section 2.10(b)(v) on or prior to the date which
is three (3) Business Days after the receipt of such Net Cash Proceeds.
        (9) The Borrower Agent shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
clauses (i) through (iii) of this Section 2.10(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.
-68-

--------------------------------------------------------------------------------



        (10) Each prepayment of Term Loans pursuant to this Section 2.10(b)
shall be applied pro rata to each Class of Term Loans (on a pro rata basis to
the Term Loans of the Lenders with such Class of Term Loans), except to the
extent that any Class of Term Loans is entitled to receive a lesser amount, and
shall be further applied to such Class of Term Loans in direct order of maturity
to repayments thereof required pursuant to Section 2.09(b).
        (11) Any prepayment of Term Loans pursuant to this Section 2.10(b) shall
be accompanied by accrued interest to the extent required by Section 2.12 and
shall be subject to Section 2.15.
(12) Notwithstanding anything to the contrary in Section 2.10(a) (which
provisions shall not be applicable to this Section 2.10(c)), the Borrowers shall
have the right at any time and from time to time to prepay Term Loans from
Lenders electing to participate in such prepayments at a discount to the par
value of such Term Loans and on a non-pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this Section
2.10(c); provided that no Discounted Voluntary Prepayment shall be made unless
(A) immediately after giving effect to such Discounted Voluntary Prepayment, (i)
no Event of Default has occurred and is continuing, (ii) the Parent Entity and
its Restricted Subsidiaries are in compliance on a Pro Forma Basis with the
covenant contained in Section 6.09 as of the last day of the most recent fiscal
quarter of the Parent Entity for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) and (iii) no proceeds of Revolving Loans or
Swingline Loans shall be utilized to make any Discounted Voluntary Prepayment,
(B) any Discounted Voluntary Prepayment shall be offered to all Lenders with
Term Loans on a pro rata basis and (C) the applicable Borrower on the date such
Discounted Voluntary Prepayment is made shall deliver to the Administrative
Agent a certificate of a Responsible Officer of such Borrower stating (1) that
no Default or Event of Default has occurred and is continuing or would result
from the Discounted Voluntary Prepayment and (2) that each of the conditions to
such Discounted Voluntary Prepayment contained in this Section 2.10(c) has been
satisfied or waived.
        (13) To the extent a Borrower seeks to make a Discounted Voluntary
Prepayment, such Borrower will provide written notice to the Administrative
Agent substantially in the form of Exhibit E hereto (each, a “Discounted
Prepayment Option Notice”) that such Borrower desires to prepay Term Loans in an
aggregate principal amount specified therein by such Borrower (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans as specified below. The Proposed Discounted Prepayment Amount of
Term Loans shall not be less than $50,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount for Term Loans and the
Class of Term Loans to which such offer relates, (B) a discount range (which may
be a single percentage) selected by the applicable Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of such Term Loans (the “Discount Range”) and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment which shall be at least five Business
Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
        (14) Upon receipt of a Discounted Prepayment Option Notice in accordance
with Section 2.10(c)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender with
Term Loans may specify by written notice substantially in the form of Exhibit F
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
prepayment price of 80% of the par value of the Term Loans to be prepaid) and
(B) a maximum principal amount (subject to rounding requirements specified by
the Administrative Agent) of Term Loans of each Class held by such Lender with
respect to which such
-69-

--------------------------------------------------------------------------------



Lender is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of Term Loans specified by the Lenders in Lender Participation Notices,
the Administrative Agent, in consultation with the applicable Borrower, shall
calculate the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by such Borrower
if such Borrower has selected a single percentage pursuant to Section
2.10(c)(ii) for the Discounted Voluntary Prepayment or (B) otherwise, the
highest Acceptable Discount at which such Borrower can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Discount, the
Applicable Discount shall be the lowest Acceptable Discount specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Term Loans under the applicable Class whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.
        (15) The applicable Borrower shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Loans”) at the Applicable Discount; provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the applicable Borrower shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the applicable Borrower shall prepay all
Qualifying Loans.
        (16) Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date, without premium or penalty (and without
any amounts due under Section 2.15), upon irrevocable notice substantially in
the form of Exhibit G hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m. Local Time, two
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall specify the date and amount of the Discounted Voluntary Prepayment
and the Applicable Discount determined by the Administrative Agent. Upon receipt
of any Discounted Voluntary Prepayment Notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Term Loans, on the date specified therein together with accrued
interest (on the par principal amount) to, but not including, such date on the
amount prepaid.
        (17) To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.10(c)(iii)
above) reasonably established by the Administrative Agent and the Borrower
Agent.
-70-

--------------------------------------------------------------------------------



        (18) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the applicable Borrower may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
To the extent the Term Loans are prepaid pursuant to Section 2.10(c), scheduled
amortization amounts for the Term Loans of such Class under Section 2.09 shall
be reduced on such basis as shall be directed by the Borrower Agent.
Fees.
The Borrowers agree to pay to the Administrative Agent in Dollars for the
account of each Revolving Lender a facility fee, which shall accrue at the
Applicable Rate on the average daily amount of the Revolving Commitment of such
Lender (or, if the Revolving Commitment of such Lender has terminated, on the
average daily amount of the Revolving Exposure of such Lender) during the period
from and including the Closing Date to but excluding the date on which such
Revolving Commitment terminates and such Lender’s Revolving Exposure has been
reduced to zero. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Revolving Commitments terminate and the Revolving Exposure is reduced to
zero, commencing on the first such date to occur after the Closing Date. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
The Borrowers agree to pay (i) to the Administrative Agent in Dollars for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Revolving Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements
with respect to Letters of Credit following the date of the applicable LC
Disbursement) during the period from and including the Closing Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure and (ii) to each Issuing Bank a fronting fee in Dollars, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure with respect to Letters of Credit issued by
such Issuing Bank, as well as such Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Closing Date; provided that all such fees shall be payable on the date on
which such Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). In addition to the foregoing fees and to the extent required to be
paid under Section 9.03(a), the Borrower Agent shall pay or reimburse the
Issuing Bank for such normal and customary costs and expenses as are incurred or
charged by the Issuing
-71-

--------------------------------------------------------------------------------



Bank in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit.
All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the relevant
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
Interest.
The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate in effect from time to time plus the
Applicable Rate.
The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
The Loans comprising each Canadian Prime Rate Borrowing shall bear interest at
the Canadian Prime Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by a Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus (w) if such amount is
denominated in Dollars, the rate applicable to ABR Loans as provided in
paragraph (a) of this Section, (x) if such amount is denominated in Canadian
Dollars, the rate applicable to Canadian Prime Rate Loans as provided in
paragraph (c) of this Section, or (y) in the case of non-Dollar denominated
amounts Eurocurrency Loans denominated in such currency with a one month
Interest Period.
Accrued interest on each Loan shall be payable in the currency in which such
Loan is denominated in arrears on each Interest Payment Date for such Loan and,
in the case of Revolving Loans of any Class, upon termination of the Revolving
Commitments of such Class; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or Canadian Prime Rate Loan prior to the end of the Availability
Period or a Swingline Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
All interest hereunder shall be computed on the basis of a year of 360 days,
except that the Acceptance Fee, and interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate and interest on Loans denominated in Canadian Dollars or Sterling shall be
computed on the basis of a year of 365 days (or, except in the case of the
Acceptance Fee, 366 days in a leap year), and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Canadian Prime Rate, Discount
Rate, Adjusted LIBO Rate, LIBO Rate or Euro LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement, and
such determination shall be conclusive absent manifest error.
-72-

--------------------------------------------------------------------------------



Alternate Rate of Interest. If prior to the commencement of any Interest Period
for a Eurocurrency Borrowing denominated in any currency:
2. the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, LIBO Rate for such Interest Period or
currency; or
3. the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate, LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower Agent
and the Lenders by telephone or telecopy or transmission by electronic
communication in accordance with Section 9.01(b) as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower Agent and
the Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
denominated in such currency to, or continuation of any Borrowing denominated in
such currency as, a Eurocurrency Borrowing shall be ineffective, and any
Eurocurrency Borrowing denominated in such currency that is requested to be
continued (A) if such currency is the Dollar, shall be converted to an ABR
Borrowing on the last day of the Interest Period applicable thereto and (B) if
such currency is an Alternative Currency, shall be repaid on the last day of the
Interest Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in such currency (A) if such currency is the
Dollar, such Borrowing shall be made as an ABR Borrowing and (B) if such
currency is an Alternative Currency, such Borrowing Request shall be
ineffective.
Increased Costs.
If any Change in Law shall:
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
impose on any Lender or any Issuing Bank or the London interbank market any
other condition or Tax affecting this Agreement, Loans, Bankers’ Acceptances or
BA Equivalent Loans made by such Lender or any Letter of Credit or participation
therein (other than any Excluded Taxes or any Indemnified Taxes, which are
governed solely by Section 2.16);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any Loan to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder, whether of principal, interest or otherwise, in each case by an
amount deemed by such Lender or such Issuing Bank to be material in the context
of its making of, and participation in, extensions of credit under this
Agreement, then, upon the request of such Lender or such Issuing Bank, the
applicable Borrowers will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
-73-

--------------------------------------------------------------------------------



If any Lender or any Issuing Bank determines in good faith that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender or such Issuing Bank, the applicable Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.
A certificate of a Lender or an Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Borrower Agent and shall be conclusive
absent manifest error. The applicable Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or an Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or such Issuing Bank, as the case
may be, notifies the Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Notwithstanding the foregoing, no Lender or Issuing Bank shall be entitled to
seek compensation under this Section 2.14 based on the occurrence of a Change in
Law arising solely from the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any requests, rules, guidelines or directives thereunder or
issued in connection therewith, unless such Lender or Issuing Bank is generally
seeking compensation from other borrowers with respect to its similarly affected
commitments, loans and/or participations under agreements with such borrowers
having provisions similar to this Section 2.14.
Break Funding Payments. In the event of (a) the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or as a result of any
prepayment pursuant to Section 2.10), (b) the conversion of any Eurocurrency
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Eurocurrency Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10 and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by a
Borrower pursuant to Section 2.18, then, in any such event, such Borrower shall
compensate each Lender for the loss, cost and expense (excluding loss of
anticipated profit) attributable to such event. Such loss, cost or expense to
any Lender may be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate
-74-

--------------------------------------------------------------------------------



that would have been applicable to such Loan (and excluding any Applicable
Rate), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.15 shall be delivered to the Borrower Agent and shall be
conclusive absent manifest error. The applicable Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
Taxes.
Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Taxes unless otherwise required by
applicable law. If any Loan Party or other applicable withholding agent shall be
required by applicable Law to deduct or withhold any Taxes from any such
payments (as determined in the good faith discretion of the applicable
withholding agent), then (i) the applicable withholding agent shall make such
deductions or withholdings and timely pay any such Taxes to the relevant
Governmental Authority in accordance with applicable Law, and (ii) if the Tax in
question is an Indemnified Tax, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions or
withholdings for Indemnified Taxes (including deductions or withholdings
applicable to additional sums payable under this Section 2.16) have been made,
the Lender (or, in the case of a payment to the Administrative Agent for its own
account, the Administrative Agent) receives on the due date a net sum equal to
the sum it would have received had no such deductions or withholdings been made.
In addition, without duplication of Section 2.16(a) the Borrowers shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
The Loan Parties shall, jointly and severally, indemnify each Lender and the
Administrative Agent (each a “Tax Indemnitee”), within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes, payable by such
Tax Indemnitee (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 2.16) other than any penalties arising as a
result of the gross negligence or willful misconduct of such Lender or Agent (as
determined by a final nonappealable judgment of a court of competent
jurisdiction), and any reasonable out-of-pocket expenses related thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
applicable Governmental Authority; provided, however, that if the Lender or
Administrative Agent does not notify the Borrower Agent of any indemnification
claim under this Section 2.16 within 180 days after such Lender or
Administrative Agent has received notice of the specific assessment or
deficiency giving rise to such indemnification claim, the Loan Parties shall not
be required to indemnify such Lender or Administrative Agent for any incremental
interest or penalties resulting from such Lender’s or Administrative Agent’s
failure to notify the Loan Parties within the 180 day period. A certificate as
to the amount of such payment or liability prepared in good faith and delivered
by the Tax Indemnitee or by the Agent on its own behalf or on behalf of another
Tax Indemnitee, accompanied by reasonable supporting documentation, shall be
conclusive absent manifest error.
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
any Loan Party to a Governmental Authority, and in any event within 30 days of
any such payment, such Loan Party shall
-75-

--------------------------------------------------------------------------------



deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
Each Lender shall, at such times as are reasonably requested by the Borrower
Agent or the Administrative Agent, provide the Borrower Agent and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower Agent or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. In addition, each Lender, if reasonably requested by any Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Each such Lender shall, whenever a lapse in time or
change in circumstances renders any of the foregoing documentation (including
any specific documentation required below in this Section 2.16(e)) obsolete,
expired or inaccurate in any material respect, deliver promptly to the Borrower
Agent and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower Agent or
the Administrative Agent) or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal ineligibility to do so.
Without limiting the foregoing:
(1) Each Lender that is not a Foreign Lender shall deliver to the Borrower Agent
(as an agent for all of the Borrowers) and the Administrative Agent on or before
the date on which it becomes a party to this Agreement two properly completed
and duly signed original copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding.
(2) Each Foreign Lender shall deliver to the Borrower Agent (as an agent for the
U.S. Parent Borrower and all of the Domestic Subsidiary Borrowers) and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of any Borrower or
the Administrative Agent) whichever of the following is applicable:
(A) two properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,
(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates substantially in the form of
Exhibit D-1, D-2, D-3 and D-4, as applicable, (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) two properly completed and duly signed original
copies of IRS Form W-8BEN or W-8BEN-E (or any successor forms),
(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
properly
-76-

--------------------------------------------------------------------------------



completed and duly signed original copies of IRS Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by a Form W-8ECI, Form W-8BEN or
W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 2.16(e) if such beneficial owner were a
Lender, as applicable (provided that, if the Foreign Lender is a partnership for
U.S. federal income tax purposes (and not a participating Lender) and one or
more beneficial owners are claiming the portfolio interest exemption, the U.S.
Tax Compliance Certificate may be provided by such Foreign Lender on behalf of
such beneficial owner(s)), or
(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.
(3) Each Foreign Lender shall deliver to the Borrower Agent (as agent for all of
the Foreign Subsidiary Borrowers) and the Administrative Agent on or before the
date on which it becomes a party to this Agreement (and from time to time
thereafter upon the request of any Borrower or the Administrative Agent) two
properly completed and duly signed original copies of an applicable IRS Form W-8
(or any successor form) certifying such Foreign Lender’s non-U.S. status.
(4) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by Sections 1471 through 1474 of the Code
if such Lender were to fail to comply with the applicable reporting requirements
of those Sections (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower Agent (as
agent for all of the Borrowers) and the Administrative Agent at the time or
times prescribed by applicable Law and at such time or times reasonably
requested by the Borrower Agent or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Agent or the Administrative Agent as may be
necessary for such Borrower Agent and the Administrative Agent to comply with
their obligations under Sections 1471 through 1474 of the Code, to determine
whether such Lender has or has not complied with such Lender’s obligations under
such Sections and, if necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (4), Section 1471 through
1474 of the Code shall include any amendments made to such sections after the
date of this Agreement and any intergovernmental agreement (and any related
Laws, regulations or official administrative practices) implementing the
foregoing.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver. Each Lender hereby authorizes the Administrative Agent to deliver to
the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.16(e).
If the Administrative Agent or a Lender receives a refund of any Indemnified
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts or indemnification payments
pursuant to this Section 2.16, it shall promptly pay over such refund to the
Borrower Agent (but only to the extent of indemnity payments made, or additional
amounts paid, by the applicable Loan Parties under this Section 2.16 with
respect to the Indemnified Taxes giving rise to such
-77-

--------------------------------------------------------------------------------



refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes) and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that each Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person.
For the avoidance of doubt, the term “Lender,” for purposes of this
Section 2.16, shall include any Swingline Lender and any Issuing Bank.
The Administrative Agent and each Lender shall use commercially reasonable
efforts to cooperate with the Borrowers in attempting to recover any Indemnified
Taxes that the Borrowers reasonably assert were improperly imposed if (i) in the
reasonable judgment of the Administrative Agent or such Lender, as applicable,
such cooperation shall not subject the Administrative Agent or such Lender, as
applicable, to any unreimbursed third party cost or expense or otherwise be
materially disadvantageous to the Administrative Agent or such Lender, as
applicable, and (ii) based on advice of the applicable Borrower’s (or applicable
Loan Party’s) independent accountants or external legal counsel, there is a
reasonable basis for such Loan Party to contest with the applicable Governmental
Authority the imposition of such Indemnified Taxes or Other Taxes; provided,
however, that any such attempts shall be at the sole cost of the Borrowers and
the Borrowers shall indemnify the Administrative Agent and each Lender for any
costs it incurs in connection with complying with this Section 2.16(h). The
Borrowers shall have the right to dispute or challenge in a reasonable manner
and only to the extent necessary to protect its rights under applicable law, and
at its sole cost and expense, the imposition of Indemnified Taxes with the
relevant Governmental Authority. In no event will this Section 2.16(h) relieve
any Borrower of its obligation to pay additional amounts or indemnification
payments to the Administrative Agent or any Lender under this Section 2.16. Any
refund obtained shall be repaid to the applicable Borrower to the extent
provided in Section 2.16(f).
(5) A UK Tax Deduction on a payment made by a UK Loan Party under a Loan
Document shall be regarded as an Excluded Tax if:
(1) on the date on which the relevant payment falls due, the payment could have
been made to the relevant Lender without any UK Tax Deduction if such Lender had
been a UK Qualifying Lender but on that date that Lender is not or has ceased to
be a UK Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration or application of) any Law or treaty or any published practice or
published concession of any relevant taxing authority;
(2) the relevant Lender is a UK Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without any UK Tax Deduction had that Lender duly complied with its
obligations under Section 2.16(i)(ii) and Section 2.16(i)(iii); or
(3) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(b) of the definition of UK Qualifying Lender; and:
-78-

--------------------------------------------------------------------------------



(A) an officer of HMRC has given (and not revoked) a direction (a "Direction")
under section 931 of the ITA which relates to the payment and that Lender has
received from the UK Loan Party making the payment or the Borrower Agent a
certified copy of that Direction; and
(B) the payment could have been made to the Lender without any UK Tax Deduction
if that Direction had not been made; or
(4) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(b) of the definition of UK Qualifying Lender and:
(A) the relevant Lender has not given a UK Tax Confirmation to the UK Loan Party
making the payment; and
(B) the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the UK Loan Party, on the basis
that the UK Tax Confirmation would have enabled the UK Loan Party to have formed
a reasonable belief that the payment was an "excepted payment" for the purpose
of section 930 of the ITA.
        (ii) Subject to paragraph (iii) below, a UK Treaty Lender and each UK
Loan Party which makes a payment to which that UK Treaty Lender is entitled
shall co-operate in completing any procedural formalities necessary for that UK
Loan Party to obtain authorization to make that payment without any UK Tax
Deduction.
        (iii) A UK Treaty Lender which becomes a party hereto (x) on the day on
which this Agreement is entered into or (y) on a day after the date of this
Agreement, that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence, in the case of a UK
Treaty Lender falling within (x) above, in this Agreement or in writing to the
UK Borrower and Administrative Agent within ten (10) Business Days of the date
of this Agreement or, in the case of a UK Treaty Lender falling within (y)
above, in writing to the UK Borrower and Administrative Agent on the date on
which it becomes a UK Treaty Lender. Where the UK Treaty Lender has supplied its
HMRC DT Treaty Passport scheme reference number and its jurisdiction of tax
residence in this Agreement or in writing to the UK Borrower and Administrative
Agent: (a) the relevant UK Borrower shall take all reasonable steps to promptly
file a completed HMRC Form DTTP2 in respect of that UK Treaty Lender; and (b)
the relevant UK Treaty Lender shall be under no further obligation pursuant to
paragraph (ii) above and this paragraph (iii) unless and until (i) the relevant
UK Borrower notifies the relevant UK Treaty Lender in writing that (A) the UK
Borrower has not submitted a HMRC Form DTTP2 in respect of that UK Treaty
Lender; or (B) the UK Borrower’s HMRC Form DTTP2 has been rejected by HMRC; or
(C) HMRC has not given the relevant UK Borrower authority to make payment to
that UK Treaty Lender without a UK Tax Deduction within 60 days of the date of
the UK Borrower submitting the HMRC Form DTTP2; or (ii) the relevant UK Borrower
had received authority from HMRC to make payments to such Lender without a UK
Tax Deduction as a result of submitting a Form DTTP2, but a Party becomes aware
that as a result of (A) a withdrawal or expiry of that authority; or (B) a
withdrawal or cessation of the HMRC DTTP Passport scheme due to any change in
Law or change in practice of HMRC, it is no longer possible for such Loan Party
to make payments to the Lender without a UK Tax Deduction by virtue of that
authority, in which case that Party shall notify the other relevant Party, and
(in each such case) that UK Treaty Lender and UK Borrower shall co-operate in
completing any additional procedural formalities necessary
-79-

--------------------------------------------------------------------------------



for that UK Borrower to obtain authorization to make that payment without a UK
Tax Deduction. If a UK Treaty Lender has not confirmed its HMRC DT Treaty
Passport scheme reference number and jurisdiction of tax residence in accordance
with this paragraph (iii), no UK Loan Party shall make a HMRC Borrower DTTP
Filing or file any other form relating to the HMRC DT Treaty Passport scheme in
respect of that UK Treaty Lender or its participation in any Loan unless the UK
Treaty Lender otherwise agrees.
        (iv) Each Lender which becomes a party to this Agreement after the date
of this Agreement shall confirm in the documentation it executes on becoming a
party hereto, and for the benefit of the Administrative Agent and without any
liability to any Loan Party, which of the following categories it falls in for
the purposes of that Loan:
(1) not a UK Qualifying Lender;
(2) a UK Qualifying Lender (other than a UK Treaty Lender); or
(3) a UK Treaty Lender.
If a Lender which becomes a party to this Agreement after the date of this
Agreement in respect of an advance to a UK Borrower fails to indicate its status
pursuant to the previous sentence, then such Lender shall be treated for the
purposes of this Agreement (including by each UK Loan Party) as if it is not a
UK Qualifying Lender until such time as it notifies the Administrative Agent
which category applies (and the Administrative Agent, upon receipt of such
notification, shall promptly inform the Borrower Agent). For the avoidance of
doubt, any document pursuant to which a Lender becomes party to this Agreement
shall not be invalidated by any failure of a Lender to comply with this
paragraph (iv).
        (v) A Lender which has given a UK Tax Confirmation shall promptly notify
the Administrative Agent if there is any change in the position from that set
out in the UK Tax Confirmation, following which the Administrative Agent shall
notify the Borrower Agent.
        (vi) A UK Loan Party shall promptly upon becoming aware that it has to
make a UK Tax Deduction (or that there is any change in the rate or the basis of
a UK Tax Deduction) promptly notify the Administrative Agent accordingly.
Similarly, a Lender shall notify the Administrative Agent on becoming so aware
in respect of a payment payable to that Lender, and the Administrative Agent
shall notify the Borrower Agent.
Notwithstanding any other provision of this Agreement except as otherwise
provided in Section 2.16(l), no Irish Borrower shall be required to make an
increased payment to any Lender pursuant to this Section 2.16 for Taxes in
respect of any Tax imposed by Ireland from a payment of interest if on the date
on which the payment falls due:
the payment could have been made to the relevant Lender without a deduction for
Tax imposed by Ireland if such Lender was an Irish Qualifying Lender, but on
that date such Lender is not or has ceased to be an Irish Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or tax treaty, or any practice or concession of any relevant taxing
authority; or
-80-

--------------------------------------------------------------------------------



(vii) the relevant Lender is an Irish Treaty Lender and the payment could have
been made to the Lender without a deduction for Tax had that Lender complied
with its obligations under paragraph (k) below.
A Lender which is an Irish Treaty Lender and any Irish Borrower which makes a
payment to which that Lender is entitled shall co-operate promptly in completing
any procedural formalities necessary for such Borrower to obtain authorization
to make that payment without a Tax deduction.
Notwithstanding anything herein to the contrary, any Irish Borrower shall remain
liable for any Taxes incurred by any Irish Qualifying Lender resulting from such
Irish Borrower’s failure to provide any forms or exemption certificate or other
documentation it is legally required to provide to entitle any Irish Qualifying
Lender to an exemption from or reduction of withholding tax under the law of
Ireland, or any Irish Treaty.
Each Lender which becomes a party to this Agreement and makes a Loan to any Loan
Party after the date of this Agreement shall confirm in the documentation it
executes on becoming a party hereto, and for the benefit of the Administrative
Agent and any Loan Party, which of the following categories it falls in for the
purposes of that Loan:
not an Irish Qualifying Lender;
an Irish Qualifying Lender (other than an Irish Treaty Lender); or
an Irish Treaty Lender.
If a Lender which becomes a party to this Agreement after the date of this
Agreement fails to indicate its status pursuant to Section 2.16(m), then such
Lender shall be treated for the purposes of this Agreement (including by each
Loan Party) as if it is not an Irish Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Irish Borrower). For
the avoidance of doubt, any document pursuant to which a Lender becomes party to
this Agreement shall not be invalidated by any failure of a Lender to comply
with Section 2.16(m). Any Lender which ceases to be an Irish Qualifying Lender
shall on ceasing to be an Irish Qualifying Lender, promptly notify each Loan
Party that it has ceased to be an Irish Qualifying Lender.
On or before the date it becomes a party to this Agreement, any Administrative
Agent that is a U.S. Person shall deliver to the Borrower Agent two duly
completed copies of IRS Form W-9, or any subsequent versions or successors to
such form, certifying that such Administrative Agent is exempt from U.S. federal
backup withholding. Any Administrative Agent, and any successor or supplemental
Administrative Agent, that is not a U.S. Person, shall deliver to the Borrower
Agent (A) two duly completed copies of IRS Form W-8IMY certifying that, with
respect to payments received by it (on behalf of the Lenders) from the U.S.
Parent Borrower or any Domestic Subsidiary Borrower, it is a “U.S. branch”, the
payments are not effectively connected with the conduct of a trade or business
in the United States, and it is using such form as evidence of its agreement
with such Borrower to be treated as a U.S. Person with respect to such payments
and (B) with respect to payments received for its own account, two duly
completed copies of IRS Form W-8ECI. Notwithstanding anything to the contrary in
this Section 2.16(o), no Administrative Agent shall be required to provide any
documentation it is legally ineligible to provide as a result of a Change in Law
after the date hereof.
SECTION 2.16A VAT.
-81-

--------------------------------------------------------------------------------



(a) All amounts set out or expressed in a Loan Document to be payable by any
party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, if VAT is or becomes chargeable on any supply made by any Finance
Party to any Loan Party under a Loan Document, that party shall pay to the
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Finance Party shall promptly provide an appropriate VAT invoice to such
party).
If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any Finance Party (for purposes of this Section 2.16A, the
“Recipient”) under a Loan Document, and any party other than the Recipient (the
“Subject Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for such supply to the Supplier (rather than being
required to reimburse the Recipient in respect of that consideration), such
party shall also pay to the Supplier (in addition to and at the same time as
paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines is in respect of such VAT.
Where a Loan Document requires any party to reimburse or indemnify a Finance
Party for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Loan Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
setoff or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices
referred to in Section 9.01 (or as otherwise directed by the Administrative
Agent), except payments to be made directly to an Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and (x), in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension and
(y) in the case of any payment of fees, such fees shall be payable for the
period of such extension. All payments under each Loan Document of principal or
interest in respect of any Loan (or of any breakage indemnity in respect of any
Loan) shall be made in the currency of such Loan, and, except as otherwise
expressly set forth in any Loan Document, all other payments under each Loan
Document shall be made in Dollars.
If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, required cash collateral, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees
-82-

--------------------------------------------------------------------------------



then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements and cash collateral then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed LC Disbursements and cash collateral then due to such parties.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant in
accordance with the terms of this Agreement. Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the relevant Issuing Bank hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuing Bank,
as the case may be, the amount due. In such event, if the applicable Borrower
has not in fact made such payment, then each of the Lenders or the relevant
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Mitigation Obligations; Replacement of Lenders.
If any Lender requests compensation under Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to
-83-

--------------------------------------------------------------------------------



Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment. Any Lender claiming reimbursement of such costs
and expenses shall deliver to the Borrower Agent a certificate setting forth
such costs and expenses in reasonable detail which shall be conclusive absent
manifest error.
If any Lender requests compensation under Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, or any Lender is unable to fund its portion
of any Loan as a result of any applicable law or regulation prohibiting, or any
order, judgment or decree of any Governmental Authority enjoining, prohibiting
or restraining, any Lender from making any Loan requested by any Borrower or any
Issuing Bank or any Lender from issuing, renewing, extending or increasing the
face amount of or participating in the Letter of Credit requested to be issued,
renewed, extended or increased by any Borrower or if any Lender (a
“Non-Consenting Lender”) fails to grant a consent (x) in connection with any
proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 9.02 for which the consent of each Lender
or each affected Lender is required but the consent of the Required Lenders is
obtained or (y) to extend Loans or Commitments pursuant to Section 2.20, then
the applicable Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Borrower Agent shall have received the prior written consent of the
Administrative Agent, each Issuing Bank and the Swingline Lender, which consent
shall not unreasonably be withheld, to the extent required by Section 9.04, and
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest) or the applicable Borrower (in the case of all
fees and other amounts).
Expansion Option.
The Borrowers may from time to time after the Closing Date elect to increase the
Revolving Commitments or any Extended Revolving Commitments or enter into one or
more new Classes of Revolving Commitments (“Increased Commitments”) or enter
into one or more tranches of term loans (each, an “Incremental Term Loan”), in
each case in an aggregate principal amount of not less than $25,000,000 (or such
lesser amount as may be reasonably agreed by the Administrative Agent) so long
as, after giving effect thereto, the aggregate amount of all such Increased
Commitments and all such Incremental Term Loans (other than Refinancing Term
Loans) established following the Closing Date does not exceed the sum of (x)
$360,000,000 less the aggregate principal amount of Indebtedness incurred under
Section 6.01(r) and Section 6.01(w) in reliance on the “Unrestricted Incremental
Amount”, plus (y) the amount of any voluntary prepayments of the Tranche A Term
Loans and reductions in the amount of the Revolving Commitments, in each case,
to the extent not funded with long term Indebtedness (this clause (y) together
with clause (x), the “Unrestricted Incremental Amount”); provided that during
the
-84-

--------------------------------------------------------------------------------



Restricted Period, the Borrowers shall not, in reliance on the “Unrestricted
Incremental Amount”, establish (i) any Increased Commitments or any Incremental
Term Loans under this Section 2.19(a) or (ii) any Permitted Debt Securities
under Section 6.01(r) and Section 6.01(w) that are secured by Liens ranking pari
passu with the Liens securing the Obligations, plus (z) an amount so long as, in
the case of this clause (z), at the time of incurrence thereof, on a Pro Forma
Basis (assuming all Increased Commitments were fully drawn and excluding the
cash proceeds of such Incremental Term Loans and Increased Commitments from cash
and Cash Equivalents), but excluding from such calculation any amounts incurred
substantially concurrently in reliance on the Unrestricted Incremental Amount,
the Consolidated Secured Leverage Ratio would be less than or equal to 1.50 to
1.0 as of the last day of the most recent fiscal quarter of the Parent Entity
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) (this clause (z), the “Ratio Incremental Amount”) ((the aggregate amount
under clauses (x), (y) and (z), the “Incremental Basket Amount”). The Borrowers
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Commitment or
Extended Revolving Commitment, or to enter into one or more new Classes of
Revolving Commitments, or to participate in such Incremental Term Loan, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitment or
Extended Revolving Commitment, or to enter into one or more new Classes of
Revolving Commitments, or to participate in such Incremental Term Loan, or
extend Revolving Commitments or Extended Revolving Commitments, as the case may
be; provided that each Augmenting Lender (and, in the case of an Increased
Commitment, each Increasing Lender) shall be subject to the approval of the
Borrower Agent and the Administrative Agent and, in the case of an Increased
Commitment, each Issuing Bank and Swingline Lender (such consents not to be
unreasonably withheld). Without the consent of any Lenders other than the
relevant Increasing Lenders or Augmenting Lenders, this Agreement and the other
Loan Documents may be amended pursuant to an Additional Credit Extension
Amendment as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower Agent, to effect the provisions of this
Section 2.19. Increases and new Revolving Commitments and Incremental Term Loans
created pursuant to this Section 2.19 shall become effective on the date agreed
by Parent, the applicable Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Revolving Commitments or Extended Revolving Commitments or Incremental Term Loan
shall be permitted under this paragraph unless on the proposed date of the
effectiveness of such increase in the Revolving Commitments or Extended
Revolving Commitments or borrowing of such Incremental Term Loan, the conditions
set forth in paragraphs (a) and (b) of Section 4.03 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower Agent; provided that if
the proceeds of any Incremental Term Loans are being used to finance an
acquisition or other permitted Investment, (x) the reference in Section 4.03(a)
to the accuracy of the representations and warranties shall refer to the
accuracy of the representations and warranties contained in Sections 3.01 with
respect to the Loan Parties (limited to the first sentence thereof), 3.02,
3.03(b)(ii), 3.08, 3.10, 3.13, 3.14 and 3.15 and (y) Section 4.03(b) shall apply
solely to Specified Events of Default. On the effective date of any increase in
the Revolving Commitments or Extended Revolving Commitments or any Incremental
Term Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Loans, and (ii) except in
the case of any Incremental Term Loans, if, on the date of such increase, there
are any Revolving Loans outstanding, such Revolving Loans shall on or prior to
the effectiveness of such Increased Commitments be prepaid to
-85-

--------------------------------------------------------------------------------



the extent necessary from the proceeds of additional Revolving Loans made
hereunder by the Increasing Lenders and Augmenting Lenders, so that, after
giving effect to such prepayments and any borrowings on such date of all or any
portion of such Increased Commitments, the principal balance of all outstanding
Revolving Loans owing to each Lender with a Revolving Commitment is equal to
such Lender’s pro rata share (after giving effect to any nonratable Increased
Commitment pursuant to this Section 2.19) of all then outstanding Revolving
Loans. The Administrative Agent and the Lenders hereby agree that the borrowing
notice, minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence. The deemed payments
made pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods. The terms of
any Incremental Term Loans shall be as set forth in the amendment to this
Agreement providing for such Incremental Term Loans; provided that (i) the final
maturity date of any Incremental Term Loans shall be no earlier than the Term
Loan A Maturity Date, (ii) the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Tranche A Term Loans, (iii) Incremental Term
Loans shall not participate on a greater than pro rata basis with the Tranche A
Term Loans in any optional or mandatory prepayment hereunder, (iv) the
provisions with respect to payment of interest, prepayments, original issue
discount and upfront fees shall be as set forth in the amendment providing for
such Incremental Term Loans; and (v) all other terms applicable to such
Incremental Term Loans (other than provisions specified in clauses (i) through
(iv) above and other than pricing, interest rate margins, rate floors, currency
(which may be an Alternative Currency), discounts, premiums, fees, and optional
prepayment terms and provisions, all of which shall be determined by the
Borrower Agent and the Lenders providing such Incremental Term Loans) shall be,
in the aggregate not materially more restrictive than the terms of this
Agreement as determined in good faith by the Borrower Agent, except for
covenants or other provisions applicable only to periods after the then Term
Loan A Maturity Date at the time such Indebtedness is incurred or added to this
Agreement for the benefit of the Lenders hereunder (it being understood that no
consent shall be required by Lenders for terms or conditions that are more
restrictive than this Agreement if such terms or conditions are added to this
Agreement); provided further that the requirements set forth in the foregoing
clauses (i) and (ii) shall not apply to any Indebtedness consisting of a
customary bridge facility so long as such bridge facility automatically converts
into long-term Indebtedness that satisfies such clauses (i) and (ii). The terms
of any Increased Commitments shall be as set forth in the amendment to this
Agreement providing for such Increased Commitments; provided that (i) the
maturity date of any Increased Commitments shall be no earlier than the
Revolving Credit Maturity Date and such Increased Commitments shall require no
scheduled amortization or mandatory commitment reduction prior to the Revolving
Credit Maturity Date, (ii) the provisions with respect to payment of interest
and fees shall be as set forth in the amendment providing for such Increased
Commitments; and (iii) all other terms applicable to such Increased Commitments
(other than provisions specified in clauses (i) and (ii) above and other than
pricing, interest rate margins, rate floors, currency (which may be an
Alternative Currency) and fees) shall be, in the aggregate, not materially more
restrictive than the terms of this Agreement as determined in good faith by the
Borrower Agent, except for covenants or other provisions applicable only to
periods after the then Revolving Credit Maturity Date at the time such
Indebtedness is incurred or added to this Agreement for the benefit of the
Lenders hereunder (it being understood that no consent shall be required by
Lenders for terms or conditions that are more restrictive than this Agreement if
such terms or conditions are added to this Agreement).
This Section 2.19 shall override any provisions in Section 9.02 to the contrary.
-86-

--------------------------------------------------------------------------------



If, on the effective date of any Increased Commitments, there are any Revolving
Loans of the applicable Class outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Increased Commitments be prepaid to the
extent necessary from the proceeds of additional Revolving Loans made hereunder
by the relevant Increasing Lenders or Augmenting Lenders, so that, after giving
effect to such prepayments and any borrowings on such date of all or any portion
of such Increased Commitments, the principal balance of all outstanding
Revolving Loans owing to each Lender with a Revolving Commitment of such Class
is equal to such Lender’s pro rata share of all then outstanding Revolving
Loans. The Administrative Agent and the Lenders hereby agree that the borrowing
notice, minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence and the deemed payments
made pursuant the immediately preceding sentence shall be accompanied by payment
of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers, jointly
and severally, pursuant to the provisions of Section 2.15 if the deemed payment
occurs other than on the last day of the related Interest Periods.
Extended Term Loans and Extended Revolving Commitments.
Any Borrower may at any time and from time to time request that all or a portion
of the Term Loans of any Class (an “Existing Term Loan Class”) be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.20. In order to establish any
Extended Term Loans, the Borrower Agent shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Class to the
extent provided in the applicable Additional Credit Extension Amendment;
the interest margins with respect to the Extended Term Loans may be different
than the Applicable Rate for the Term Loans of such Existing Term Loan Class and
upfront fees may be paid to the Extending Term Lenders to the extent provided in
the applicable Additional Credit Extension Amendment; and
the Additional Credit Extension Amendment may provide for other covenants and
terms that apply only after the Term Loan A Maturity Date.
Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series of Extended Term Loans for all purposes of this Agreement;
provided that, subject to the limitations set forth in clause (a) above, any
Extended Term Loans converted from an Existing Term Loan Class may, to the
extent provided in the applicable Additional Credit Extension Amendment and
consistent with the requirements set forth above, be designated as an increase
in any previously established Class of Term Loans.
The Borrower Agent shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Term Loan Class are requested to
-87-

--------------------------------------------------------------------------------



respond. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Extension Request. Any Lender wishing to have all or a portion
of its Term Loans under the Existing Term Loan Class subject to such Extension
Request (such Lender an “Extending Term Lender”) converted into Extended Term
Loans shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Class which it has elected to request be
converted into Extended Term Loans (subject to any minimum denomination
requirements reasonably imposed by the Administrative Agent and acceptable to
the Borrower Agent). In the event that the aggregate amount of Term Loans under
the Existing Term Loan Class subject to Extension Elections exceeds the amount
of Extended Term Loans requested pursuant to an Extension Request, Term Loans of
the Existing Term Loan Class subject to Extension Elections shall be converted
to Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election (subject to any minimum denomination
requirements reasonably imposed by the Administrative Agent and acceptable to
the Borrower Agent).
The Borrower Agent may, with the consent of each Person providing an Extended
Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving Commitments; provided that (i)
the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments and (ii)
any reduction in the Revolving Commitments may, at the option of the Borrower
Agent, be directed to a disproportional reduction of the Revolving Commitments
of any Lender providing an Extended Revolving Commitment. No Lender shall have
any obligation to agree to have any of its Revolving Loans of any Class
converted into Extended Revolving Commitments.
Any Extended Term Loans and any Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower Agent, the applicable Borrower, the Administrative
Agent and each Extending Term Lender or Lender providing an Extended Revolving
Commitment which shall be consistent with the provisions set forth above (but
which shall not require the consent of any other Lender other than those
consents provided pursuant to this Agreement). Each Additional Credit Extension
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto. In connection with any Additional Credit Extension Amendment,
the Loan Parties and the Administrative Agent shall enter into such amendments
to the Collateral Documents (other than during a Collateral Suspension Period)
as may be reasonably requested by the Administrative Agent (which shall not
require any consent from any Lender other than those consents provided pursuant
to this Agreement) in order to ensure that the Extended Term Loans or Extended
Revolving Commitments are provided with the benefit of the applicable Collateral
Documents (other than during a Collateral Suspension Period) and shall deliver
such other documents, certificates and opinions of counsel in connection
therewith as may be reasonably requested by the Administrative Agent.
The provisions of this Section 2.20 shall override any provision of Section 9.02
to the contrary.
Judgment Currency
. If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from a Borrower hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with
-88-

--------------------------------------------------------------------------------



normal banking procedures in the relevant jurisdiction the first currency could
be purchased by the Administrative Agent with such other currency on the
Business Day immediately preceding the day on which final, non-appealable
judgment is given. The obligations of the Borrowers in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged, to the fullest extent
permitted by applicable law, only to the extent that, on the Business Day
following receipt by the Applicable Creditor of any sum adjudged to be so due in
the Judgment Currency, the Applicable Creditor may in accordance with normal
banking procedures in the relevant jurisdiction purchase the Agreement Currency
with the Judgment Currency; if the amount of the Agreement Currency so purchased
is less than the sum originally due to the Applicable Creditor in the Agreement
Currency, each applicable Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Administrative Agent, as the case may be, in the Agreement
Currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.17, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the applicable Borrowers.
Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any
Revolving Lender becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender is a Defaulting Lender:
fees shall cease to accrue on the unfunded portion of the Revolving Commitment
of such Defaulting Lender pursuant to Section 2.11(a);
the Revolving Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (ii)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
if any Swingline Exposure or LC Exposure exists at the time such Lender becomes
a Defaulting Lender then:
so long as no Event of Default has occurred and is continuing as to which the
Administrative Agent has received written notice from a Borrower or a Revolving
Lender at the time of any such reallocation, all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages (disregarding for this purpose the Revolving Commitments of any
Defaulting Lenders for all purposes of such calculation) but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;
if the reallocation described in clause (1) above cannot, or can only partially,
be effected, the applicable Borrowers shall within one Business Day following
notice by the
-89-

--------------------------------------------------------------------------------



Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Bank only the applicable
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (1) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
if the Borrowers cash collateralize any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (2) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;
if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (1) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (1) or (2) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and
so long as such Lender is a Defaulting Lender, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
under such Revolving Facility will be 100% covered by the Revolving Commitments
under such Revolving Facility of the non-Defaulting Lenders and/or cash
collateral will be provided by the applicable Borrowers in accordance with
Section 2.22(a)(iii), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a)(iii)(1) (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent entity of any Lender shall
occur following the Effective Date and for so long as such event shall continue
or (ii) the Swingline Lender or the Issuing Bank has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the applicable Borrowers or such Lender, satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower Agent, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving
-90-

--------------------------------------------------------------------------------



Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans and participations in then outstanding Letters of Credit of the
other Revolving Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold Revolving Loans in accordance with
its Applicable Percentage (whereupon such Lender shall cease to be a Defaulting
Lender).
Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties hereto, each such
party hereto acknowledges that any liability of any Lender or Agent that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Agent that is an Affected Financial Institution;
and
the effects of any Bail-in Action on any such liability, including, if
applicable:
a reduction in full or in part or cancellation of any such liability;
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.
Bankers’ Acceptances.
The Borrowers may issue Bankers’ Acceptances denominated in Canadian Dollars for
acceptance and purchase by the Revolving Lenders in accordance with the
provisions of Section 2.01, Section 2.03 and this Section 2.23.
Each Bankers’ Acceptance shall have a Contract Period of approximately 30, 60 or
90 days or such other terms as available. No Contract Period shall extend beyond
the Revolving Credit Maturity Date. If such Contract Period would otherwise end
on a day that is not a Business Day, such Contract Period shall end on the next
preceding day that is a Business Day.
On each Borrowing date on which Bankers’ Acceptances are to be accepted, the
Administrative Agent shall advise the Borrower Agent as to the Administrative
Agent’s determination of the applicable Discount Rate for the Bankers’
Acceptances which any of the Revolving Lenders have agreed to purchase.
Each Revolving Lender agrees to purchase a Bankers’ Acceptance accepted by it.
The applicable Borrower shall sell, and such Revolving Lender shall purchase,
the Bankers’ Acceptance at the applicable Discount Rate. Such Revolving Lender
shall provide to the Canadian Funding Office the Discount Proceeds less the
Acceptance Fee payable by the applicable Borrower with respect to such Bankers’
Acceptance. Such proceeds will then be made available to the applicable Borrower
by the Administrative
-91-

--------------------------------------------------------------------------------



Agent crediting an account as directed by such Borrower with the aggregate of
the amounts made available to the Administrative Agent by such Revolving Lenders
and in like funds as received by the Administrative Agent.
Each Revolving Lender may from time to time hold, sell, rediscount or otherwise
dispose of any or all Bankers’ Acceptances accepted and purchased by it.
To facilitate Borrowings denominated in Canadian Dollars under the Revolving
Facility to the Borrowers by way of B/As, the Borrowers hereby appoint each
Revolving Lender as its attorney to sign and endorse on its behalf, in
handwriting or by facsimile or mechanical signature as and when deemed necessary
by such Revolving Lender, blank forms of B/As reasonably acceptable to the
Borrower Agent. In this respect, it is each Revolving Lender’s responsibility to
maintain an adequate supply of blank forms of B/As for acceptance under this
Agreement. Each Borrower recognizes and agrees that all B/As required to be
accepted and purchased by any Revolving Lender and which are signed and/or
endorsed on its behalf by a Revolving Lender shall bind such Borrower as fully
and effectually as if signed in the handwriting of and duly issued by the proper
signing officers of such Borrower. Each Revolving Lender is hereby authorized to
issue such B/As endorsed in blank in such face amounts as may be determined by
such Revolving Lender; provided that the aggregate amount thereof is equal to
the aggregate amount of B/As required to be accepted and purchased by such
Revolving Lender. No Revolving Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except the gross negligence or willful misconduct of such Revolving Lender or
its officers, employees, agents or representatives. On request by the Borrower
Agent, each Revolving Lender shall cancel all forms of B/As which have been
pre-signed or pre-endorsed by or on behalf of such Borrower and which are held
by such Revolving Lender and have not yet been issued in accordance herewith.
Each Revolving Lender shall maintain a record with respect to B/As held by it in
blank hereunder, voided by it for any reason, accepted and purchased by it
hereunder, and cancelled at their respective maturities. Each Revolving Lender
agrees to provide such records to the Borrower Agent at the Borrowers’ expense
upon request.
Drafts drawn by a Borrower to be accepted as Bankers’ Acceptances shall be
signed by a duly authorized officer or officers of such Borrower or by its
attorneys, including attorneys appointed pursuant to Section 2.21(f) above.
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for a Borrower, as
applicable, at the time of issuance of a Bankers’ Acceptance, that signature
shall nevertheless be valid and sufficient for all purposes as if the authority
had remained in force at the time of issuance and any Bankers’ Acceptance so
signed shall be binding on such Borrower.
The Administrative Agent, promptly following receipt of a notice of Borrowing,
continuation or conversion by way of Bankers’ Acceptances, shall advise the
applicable Revolving Lenders of the notice and shall advise each such Revolving
Lender of the face amount of Bankers’ Acceptances to be accepted by it and the
applicable Contract Period (which shall be identical for all Revolving Lenders).
The aggregate face amount of Bankers’ Acceptances to be accepted by a Revolving
Lender shall be determined by the Administrative Agent by reference to such
Revolving Lender’s Applicable Percentage of the issue of Bankers’ Acceptances,
except that, if the face amount of a Bankers’ Acceptance which would otherwise
be accepted by a Revolving Lender would not be CAD$100,000, or a whole multiple
thereof, the face amount shall be increased or reduced by the Administrative
Agent in its sole discretion to CAD$l00,000, or the nearest whole multiple of
that amount, as appropriate.
-92-

--------------------------------------------------------------------------------



Each Borrower waives presentment for payment and any other defense to payment of
any amounts due to a Revolving Lender in respect of a Bankers’ Acceptance
accepted and purchased by it pursuant to this Agreement which might exist solely
by reason of the Bankers’ Acceptance being held, at the maturity thereof, by
such Revolving Lender in its own right. On the specified maturity date of a B/A,
or the date of any prepayment thereof in accordance with this Agreement, if
earlier, the applicable Borrower shall pay to such Revolving Lender that has
accepted such B/A the full face amount of such B/A (or shall make provision for
payment by way of conversion or continuation in accordance with Section 2.07) in
full and absolute satisfaction of its obligations with respect to such B/A, and
after such payment, the applicable Borrower shall have no further liability in
respect of such B/A (except to the extent that any such payment is rescinded or
reclaimed by operation of law or otherwise) and such Revolving Lender shall be
entitled to all benefits of, and will make and otherwise be responsible for all
payments due to the redeeming holder or any third parties under, such B/A.
Whenever a Borrower requests a borrowing by way of Bankers’ Acceptances, each
Non BA Lender shall, in lieu of accepting and purchasing any B/As, make a Loan
(a “BA Equivalent Loan”) to such Borrower in the amount and for the same term as
each Draft which such Lender would otherwise have been required to accept and
purchase hereunder. Each such Lender will provide to the Administrative Agent
the amount of Discount Proceeds of such BA Equivalent Loan for the account of
the applicable Borrower in the same manner as such Lender would have provided
the Discount Proceeds in respect of the Draft which such Lender would otherwise
have been required to accept and purchase hereunder. Each such BA Equivalent
Loan will bear interest at the same rate that would result if such Lender had
accepted (and been paid an acceptance fee) and purchased (on a discounted basis)
a B/A for the relevant Contract Period (it being the intention of the parties
that each such BA Equivalent Loan shall have the same economic consequences for
the relevant Lenders and the applicable Borrower as the B/A that such BA
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such BA Equivalent Loan is made, and will be deducted from the principal
amount of such BA Equivalent Loan in the same manner in which the discounted
portion of a B/A would be deducted from the face amount of the B/A. Subject to
the repayment requirements of this Agreement, on the last day of the relevant
Contract Period for such BA Equivalent Loan, the applicable Borrower shall be
entitled to convert each such BA Equivalent Loan into another type of Loan, or
to roll over each such BA Equivalent Loan into another BA Equivalent Loan, all
in accordance with the applicable provisions of this Agreement. Each Non BA
Lender may, at its discretion, request in writing to the Administrative Agent
and the applicable Borrower that BA Equivalent Loans made by it shall be
evidenced by Discount Notes.
For greater certainty, all provisions of this Agreement that are applicable to
B/As shall also be applicable, mutatis mutandis, to BA Equivalent Loans, and
notwithstanding any other provision of this Agreement, all references to
principal amounts or any repayment or prepayment of any Loans that are
applicable to B/As or BA Drawings shall be deemed to refer to the full face
amount thereof in the case of B/As and to the principal amount of any portion
thereof consisting of BA Equivalent Loans. As set out in the definition of
“Bankers’ Acceptances,” that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances (including the provisions of
Section 2.23(f) relating to their execution by the Revolving Lenders under power
of attorney) shall apply equally to Discount Notes evidencing BA Equivalent
Loans with such changes as may in the context be necessary. For greater
certainty:
the term of a Discount Note shall be the same as the Contract Period for
Bankers’ Acceptances accepted and purchased on the same Borrowing date in
respect of the same borrowing;
-93-

--------------------------------------------------------------------------------



an acceptance fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a Bankers’ Acceptance; and
the Discount Rate applicable to a Discount Note shall be the Discount Rate
applicable to Bankers’ Acceptances accepted by a Revolving Lender that is not a
Schedule I Lender in accordance with the definition of “Discount Rate” on the
same Borrowing date or date of continuation or conversion, as the case may be,
in respect of the same borrowing for the relevant Contract Period.
At the option of the applicable Borrower and any Revolving Lender, Bankers’
Acceptances under this Agreement to be accepted by such Revolving Lender may be
issued in the form of depository bills for deposit with The Canadian Depository
for Securities Limited pursuant to the Depository Bills and Notes Act (Canada).
All depository bills so issued shall be governed by the provisions of this
Section 2.23.
Upon acceptance of a Bankers’ Acceptance by a Revolving Lender, the applicable
Borrower shall pay to the Administrative Agent on behalf of such Revolving
Lender a fee (the “Acceptance Fee”) calculated on the face amount of the
Bankers’ Acceptance at a rate per annum equal to the Applicable Rate on the
basis of the number of days in the Contract Period for such Bankers’ Acceptance.
Any adjustment to the Acceptance Fee (including any adjustment as necessary to
reflect the operation of Section 2.12(d)) shall be computed based on the number
of days remaining in the Contract Period of such Bankers’ Acceptances from and
including the effective date of any change in the Applicable Rate. Any increase
in such Acceptance Fee shall be paid by the applicable Borrower to the
Administrative Agent on behalf of the Revolving Lenders on the last day of the
Contract Period of the relevant Bankers’ Acceptance. Any decrease in such
Acceptance Fee shall be paid by each Revolving Lender to the applicable
Borrower, through the Administrative Agent, on the last day of the Contract
Period of the relevant Bankers’ Acceptance.
Circumstances Making Bankers’ Acceptances Unavailable
.If prior to the commencement of any Contract Period, (i) the Administrative
Agent determines in good faith, which determination shall be conclusive and
binding on the applicable Borrowers, and notifies the Borrower Agent that, by
reason of circumstances affecting the money market, there is no readily
available market for Bankers’ Acceptances, or (ii) the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Discount Rate or
CDOR Rate, as applicable, for such Contract Period; or (iii) the Administrative
Agent is advised by one or more Revolving Lenders that the Discount Rate or CDOR
Rate, as applicable, for such Contract Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
portion of such BA Drawings included in such Borrowing for such Contract Period
then:
the right of the Borrowers to request a borrowing by way of BA Drawing shall be
suspended until the Administrative Agent determines that the circumstances
causing such suspension no longer exist and the Administrative Agent so notifies
the Borrower Agent; and
any notice relating to a borrowing by way of BA Drawing which is outstanding at
such time shall be deemed to be a notice requesting a borrowing by way of
Canadian Prime Rate Loans (all as if it were a notice given pursuant to
Section 2.03).
-94-

--------------------------------------------------------------------------------



The Administrative Agent shall promptly notify the Borrower Agent and the
Revolving Lenders of the suspension in accordance with Section 2.24(a) of the
Borrowers’ right to request a borrowing by way of BA Drawing and of the
termination of such suspension.
Borrower Agent
. Each of the other Borrowers appoints the Parent Entity (in such capacity, the
“Borrower Agent”) as its agent for all purposes relevant to this Agreement and
the other Loan Documents, including the giving and receipt of notices and
execution and delivery of all documents, instruments, and certificates
contemplated herein and all modifications hereto. The Borrowers may from time to
time appoint a new entity as Borrower Agent with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).
Any acknowledgment, consent, direction, certification, or other action which
might otherwise be valid or effective only if given or taken by all or any of
the Borrowers or acting singly, shall be valid and effective if given or taken
only by the Borrower Agent, whether or not any of the other Borrowers join
therein, and the Administrative Agent and the Lenders shall have no duty or
obligation to make further inquiry with respect to the authority of the Borrower
Agent under this Section 2.25; provided that nothing in this Section 2.25 shall
limit the effectiveness of, or the right of the Administrative Agent and the
Lenders to rely upon, any notice (including without limitation a Borrowing
Request or other request for any credit extension or notices of conversion or
continuation of Loans), document, instrument, certificate, acknowledgment,
consent, direction, certification or other action delivered by any Borrower
pursuant to this Agreement.
Representations and Warranties
The Borrowers, jointly and severally, represent and warrant to the Lenders as of
the Closing Date and (except as to representations and warranties made as of a
certain date) as of the date such representations and warranties are deemed to
be made under Section 4.03 of this Agreement that:
Organization; Powers; Subsidiaries
. Each of the Parent Entity and its Material Subsidiaries and each Borrower is
duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto identifies each Subsidiary
of the Parent Entity on the Effective Date, if such Subsidiary is a Specified
Domestic Subsidiary or a Specified Foreign Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of its capital stock or other equity interests owned by the
Parent Entity and the other Subsidiaries. All of the outstanding shares of
capital stock and other equity interests, to the extent owned by the Parent
Entity or any Restricted Subsidiary, of each Restricted Subsidiary are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Parent Entity
or another Restricted Subsidiary were owned, beneficially and of record, by the
Parent Entity or such Restricted Subsidiary on the Effective Date free and clear
of all Liens, other than Liens permitted under Section 6.02. As of the Effective
Date, there were no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary, except as disclosed on Schedule 3.01.
-95-

--------------------------------------------------------------------------------



Authorization; Enforceability
. The execution and delivery of the Loan Documents by each Loan Party party
thereto and the performance by such Loan Party thereof are within such Loan
Party’s corporate, limited liability company or partnership powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by the Loan Parties party thereto and constitute legal, valid and
binding obligations of the Loan Parties party thereto, enforceable against such
Loan Parties in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Governmental Approvals; No Conflicts
. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except for
(A) filings necessary to perfect or maintain the perfection of the Liens on the
Collateral granted by the Loan Parties in favor of the Administrative Agent, (B)
the approvals, consents, registrations, actions and filings which have been duly
obtained, taken, given or made and are in full force and effect and (C) those
approvals, consents, registrations or other actions or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect, (b) will not violate (i) any applicable law or regulation or
order of any Governmental Authority or (ii) the charter, by-laws or other
organizational documents of any Loan Party, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any material asset of any Loan Party (other than
pursuant to the Loan Documents (other than during a Collateral Suspension
Period) and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default could not reasonably be expected to have a
Material Adverse Effect.
Financial Statements; Financial Condition; No Material Adverse Change.
The Borrower Agent has heretofore furnished to the Lenders the consolidated
balance sheet and statements of earnings, stockholders equity and cash flows of
Parent as of and for (i) the years ended December 31, 2016 and December 31, 2015
reported on by Ernst & Young LLP, independent public accountants and (ii) the
six months ended June 30, 2016 and June 30, 2017, which financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of Parent as of such dates and for such
periods in accordance with GAAP.
Since December 31, 2016, there has been no material adverse change in the
business, assets, properties or financial condition of the Parent Entity and its
Restricted Subsidiaries, taken as a whole.
Properties.
Each Loan Party has title to, or valid leasehold interests in, all its material
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and except where the failure to have such title or interest could not reasonably
be expected to have a Material Adverse Effect. There are no Liens on any of the
real or personal properties of the Parent Entity or any Restricted Subsidiary
except for Liens permitted by Section 6.02. No Mortgage encumbers improved real
-96-

--------------------------------------------------------------------------------



property that is located in an area that has been identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
Flood Insurance Laws.
Each of the Parent Entity and its Restricted Subsidiaries owns, or is licensed
or possesses the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property material to the operation of the business of the
Parent Entity, the Borrowers and the Restricted Subsidiaries, taken as a whole,
and, to the knowledge of the Borrower Agent, the use thereof by the Parent
Entity and its Restricted Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Litigation and Environmental Matters.
There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower
Agent, threatened against or affecting the Parent Entity or any of its
Restricted Subsidiaries as to which there is a reasonable possibility of an
adverse determination and that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. There are no labor
controversies pending against or, to the knowledge of the Borrowers, threatened
against or affecting the Parent Entity or any of its Subsidiaries which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
Except with respect to any matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Parent Entity nor any of its Restricted Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
Compliance with Laws
. Each of the Parent Entity and its Restricted Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Investment Company Status
. Neither the Parent Entity nor any of its Restricted Subsidiaries is required
to register as an “investment company” as defined in the Investment Company Act
of 1940.
Taxes
. The Parent Entity and each of its Restricted Subsidiaries (including the U.S.
Parent Borrower) has timely filed or caused to be filed (taking into account
extensions) all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes levied or imposed upon them or their properties,
income or assets otherwise due and payable (including in its capacity as a
withholding agent), except, in each case, (a) Taxes that are being contested in
good faith by appropriate proceedings that stay the enforcement of the tax in
question and for which the Parent Entity, the U.S. Parent Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books reserves to the
extent required by GAAP or
-97-

--------------------------------------------------------------------------------



(b) to the extent that the failure to make such filing or payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There is no current, proposed or, to the Borrower
Agent’s knowledge any pending, Tax assessment, deficiency or other claim against
the Parent Entity or any of its Restricted Subsidiaries (including the U.S.
Parent Borrower) except (i) those being actively contested by the Parent Entity,
the U.S. Parent Borrower, or such Restricted Subsidiary in good faith and by
appropriate proceedings that stay the enforcement of the tax in question and for
which adequate reserves have been provided in accordance with GAAP or (ii) those
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.
Solvency
. On the Closing Date after giving effect to the Transactions, the Parent Entity
and its Restricted Subsidiaries, on a consolidated basis, are Solvent.
Labor Matters
. Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (a) there are no strikes or other labor disputes
against the Parent Entity or any Restricted Subsidiary pending or, to the
knowledge of the Borrowers, threatened; (b) hours worked by and payment made to
employees of the Parent Entity and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Laws dealing
with such matters; and (c) all payments due from the Parent Entity and its
Restricted Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Parent Entity or any Restricted Subsidiary is
bound, except as could not reasonably be expected to have a Material Adverse
Effect.
Disclosure
.  As of the Effective Date, none of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information) furnished by or on behalf of the Parent
Entity or any Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contains
as of the date of such statement, information, document or certificate was so
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading. The projections and pro
forma financial information contained in the materials referenced above have
been prepared in good faith based upon assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.
Anti-Corruption Laws; Sanctions
. The Parent Entity and the other Borrowers have implemented and maintain in
effect policies and procedures designed to ensure compliance by Parent, each
Borrower, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Parent Entity, the Borrowers, their respective Subsidiaries
and, to the knowledge of the Responsible Officers of Parent, their respective
officers, employees, directors and agents, are in
-98-

--------------------------------------------------------------------------------



compliance with Anti-Corruption Laws, except for violations that are not
material. None of the Parent Entity, any Borrower, any Subsidiary or to the
knowledge of the Parent Entity, any of their respective directors, officers or
employees or agents, is a Sanctioned Person.
Federal Reserve Regulations
. No part of the proceeds of any Loan have been used or will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Neither the Parent
Entity nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying margin stock (as defined in Regulation U).
Security Interests
. Other than during a Collateral Suspension Period, the provisions of each
Collateral Document are (or, at the time delivered, will be) effective to create
legal and valid Liens on all the Collateral in respect of which and to the
extent such Collateral Document purports to create Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties; and upon the
proper filing of UCC financing statements, the proper filing of Mortgages with
respect to Material Real Properties and the taking of all other actions to be
taken pursuant to the terms of the Collateral Documents, such Liens constitute
perfected and continuing Liens on the Collateral, securing the Obligations,
enforceable against the applicable Loan Party and all third parties to the
extent required by the Collateral Documents.


Conditions


Effective Date. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions (the date such conditions are
satisfied, the “Effective Date”):
(b) The Administrative Agent (or its counsel) shall have received from the U.S.
Parent Borrower, the Parent Entity and each Person listed on Schedule 2.01
either (A) a counterpart of this Agreement signed on behalf of such party or (B)
written evidence reasonably satisfactory to the Administrative Agent that such
party signed a counterpart of this Agreement.
(c) The Administrative Agent shall have received the executed legal opinions of
(i) Paul Hastings LLP, special New York counsel to the Borrowers and (ii) Carey
Olsen, local counsel to the Parent, in each case, in form reasonably
satisfactory to the Administrative Agent. The Borrower Agent hereby requests
such counsel to deliver such opinions.
(d) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
Parent and the U.S. Parent Borrower, the authorization of the Transactions and
any other legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(e) To the extent reasonably requested in writing by the Administrative Agent
(or the Lenders acting through the Administrative Agent) at least five Business
Days prior to the Effective Date, the Administrative Agent shall have received
on or prior to the Effective Date all
-99-

--------------------------------------------------------------------------------



documentation and other information in order to allow the Administrative Agent
and the Lenders to comply with the USA PATRIOT Act and other applicable KYC
requirements.
(f) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced a reasonable period of time before the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
Closing Date. The initial Borrowings under this Agreement are subject to the
satisfaction of the following conditions on or prior to June 30, 2018 (the date
such conditions are satisfied, the “Closing Date”):
(g) The Administrative Agent (or its counsel) shall have received from each U.S.
Loan Party either (A) a counterpart of the Pledge and Security Agreement and the
Guaranty signed on behalf of such U.S. Loan Party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic mail transmission in accordance with Section 9.01(b) of a signed
signature page of the Pledge and Security Agreement and the Guaranty) that such
party signed a counterpart of the Pledge and Security Agreement and the
Guaranty.
(h) The Administrative Agent (or its counsel) shall have received from each
Foreign Guarantor either (A) a counterpart of the Pledge and Security Agreement
and Guaranty signed on behalf of such Foreign Guarantor or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic mail transmission in accordance with Section 9.01(b) of a signed
signature page of the Pledge and Security Agreement and Guaranty) that such
party signed a counterpart of the Pledge and Security Agreement and Guaranty;
(i) The Administrative Agent shall have received a signed certificate of a
Responsible Officer of the Borrower Agent stating that the conditions set forth
in Section 4.03 are satisfied as of such date.
(j) The Administrative Agent shall have received the executed legal opinions of
(i) Paul Hastings LLP, special New York counsel to the Borrowers and (ii) Carey
Olsen, local counsel to the Parent, in each case, in form reasonably
satisfactory to the Administrative Agent. The Borrower Agent hereby requests
such counsel to deliver such opinions.
(k) The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties (other than Parent and the U.S. Parent Borrower), the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(l) The Administrative Agent shall have received a certificate attesting to the
Solvency of Parent and its Subsidiaries (taken as a whole) (including, without
limitation, the U.S. Parent Borrower) on the Closing Date after giving effect to
the Transactions, from a Financial Officer of Parent.
-100-

--------------------------------------------------------------------------------



(m) The Administrative Agent shall have received (i) copies of recent UCC Lien
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to the Loan Parties, (ii) a completed Perfection Certificate, dated
the Closing Date and signed by a Responsible Officer of the Parent, together
with all attachments contemplated thereby, (iii) the certificates or instruments
representing or evidencing the Collateral required to be delivered to the
Administrative Agent pursuant to the Collateral Documents accompanied by
instruments of transfer and stock powers undated and endorsed in blank and (iv)
to the extent reasonably requested by the Administrative Agent, all documents
and instruments, including Uniform Commercial Code financing statements and
filings with the United States Copyright Office and the United States Patent and
Trademark Office and all other actions required by the applicable Requirement of
Law and the applicable Collateral Documents to be delivered, filed, registered
or recorded to create or perfect the Liens intended to be created by the
Collateral Documents.
(n) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including (i)
those fees and expenses due to the Arrangers under the Engagement Letter and
(ii) to the extent invoiced a reasonable period of time before the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrowers hereunder.
(o) The Administrative Agent shall be reasonably satisfied that prior to or
substantially concurrently with the initial funding of the Tranche A Term Loans
(i) the Form 10, as in effect on the Effective Date, shall not have been amended
(A) to modify the transfer of the business, property or other assets or
liabilities contemplated under the Form 10, as in effect on the Effective Date,
in a manner that is materially adverse to the Lenders or (B) to be inconsistent,
in a manner that is materially adverse to the Lenders, with the nature of the
pro forma adjustments to the historical financials included in the Form 10, as
in effect on the Effective Date, (ii) the Form 10 shall have become effective
and the Spin-Off shall be consummated in accordance with the Form 10 in all
material respects, (iii) Parent shall receive the net cash proceeds of the
Senior Notes, (iv) Parent will make the Distribution to Delphi Automotive in
connection with the Spin-Off, (v) Delphi Automotive shall have transferred the
Spin-Off Business to Parent and its Subsidiaries and (vi) except to the extent
permitted under Section 6.01, Parent and its Subsidiaries shall be released as
obligors with respect to all Material Indebtedness (determined, for this
purpose, as if references to the “Parent Entity and its Restricted Subsidiaries”
in the definition thereof are to “Delphi Automotive and its subsidiaries”) of
Delphi Automotive and its subsidiaries after giving effect to the Spin-Off.
The Administrative Agent shall have received financial statements of the Parent
Entity and its Consolidated Subsidiaries (i) for each quarter ended after June
30, 2017 and at least forty-five (45) days prior to the Closing Date setting
forth the information in Section 5.01(b) and (ii) for each year ended at least
ninety (90) days prior to the Closing Date setting forth the information in
Section 5.01(a).
The Parent Entity shall be in compliance, on a Pro Forma Basis, with Section
6.09 as of the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 4.02(j).
Each Credit Event. The obligation of each Lender to make a Loan on the occasion
of any Borrowing (but not a conversion or continuation of Loans), and of the
Issuing Banks to issue, amend,
-101-

--------------------------------------------------------------------------------



renew or extend any Letter of Credit (including the initial Loans made on the
Closing Date) is subject to the satisfaction of the following conditions:
(p) Except as provided in Section 2.19, the representations and warranties of
the Loan Parties set forth in this Agreement and the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except where any representation and warranty is
expressly made as of a specific earlier date, such representation and warranty
shall be true in all material respects as of any such earlier date; provided
that during any Covenant Suspension Period the representations and warranties
set forth in Sections 3.04(b) and 3.06 shall not be required to be made.
(q) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and
(r) The Borrower Agent shall have provided any required notice of such Borrowing
or issuance, amendment, renewal or extension pursuant to Section 2.03, 2.04 or
2.05, as applicable.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 4.03.


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders that:
Financial Statements and Other Information. The Borrower Agent will furnish to
the Administrative Agent for distribution to the Lenders:
(s) as soon as available, but in any event within ninety (90) days (or to the
extent that the SEC grants an extension of such period, such longer period as
may be extended by the SEC, not to exceed one-hundred and five (105) days) after
the end of each fiscal year of the Parent Entity, the audited consolidated
balance sheet of the Parent Entity and its Consolidated Subsidiaries and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
position and results of operations of the Parent Entity and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;
-102-

--------------------------------------------------------------------------------



(t) as soon as available, but in any event within forty-five (45) days (or to
the extent that the SEC grants an extension of such period, such longer period
as may be extended by the SEC, not to exceed sixty (60) days) after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Entity, the unaudited consolidated balance sheet of the Parent Entity and its
Consolidated Subsidiaries and related statements of operations and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Parent
Entity’s Financial Officers as presenting fairly in all material respects the
financial position and results of operations of the Parent Entity and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
(u) concurrently with any delivery of financial statements under clause (a)
above or except in the case of subclause (y) below, (b) above, a certificate
substantially in form and substance reasonably acceptable to Administrative
Agent and executed by a Financial Officer of such Parent Entity (x) certifying
as to whether, to the knowledge of such Financial Officer after reasonable
inquiry, a Default has occurred and is continuing and, if so, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto; and (y) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.09 as of the last day of the period covered by such
financial statements;
(v) simultaneously with the delivery of the financial statements referred to in
Sections 5.01(a) and (b) above, consolidating financial statements reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements;
(w) promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Parent Entity or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC; and
(x) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the Parent
Entity or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender (through the Administrative
Agent) for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including, to the extent
applicable, the Act and the Beneficial Ownership Regulation.
Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(f) shall be deemed to have been delivered if
such statements and information shall have been posted by the Parent Entity on
its website or shall have been posted on IntraLinks or similar site to which all
of the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.
The Borrowers acknowledge that (a) the Administrative Agent will make available
information to the Lenders by posting such information on IntraLinks or similar
electronic means and (b) certain of the
-103-

--------------------------------------------------------------------------------



Lenders may be “public side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Parent Entity, its
Subsidiaries or their securities) (each, a “Public Lender”). The Borrower Agent
agrees to identify that portion of the information to be provided to Public
Lenders hereunder as “PUBLIC” and that such information will not contain
material non-public information (for purposes of United States federal and state
securities laws) relating to the Parent Entity or its Subsidiaries (or any of
their securities).
Notices of Material Events. The Borrower Agent will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower Agent obtains knowledge of the following:
(y) the occurrence of any continuing Default;
(z) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent Entity,
any Restricted Subsidiary or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect;
(aa) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(bb) (i) any material labor dispute to which the Parent Entity or any Subsidiary
is, or is reasonably likely to become a party, including any strikes, lockouts
or any Subsidiary is, or is reasonably likely to become, a party, including any
strikes, lockouts or other disputes relating to any of the Parent Entity’s or
such Subsidiary’s plants and other facilities and (ii) any Worker Adjustment and
Retraining Notification Act or related liability incurred with respect to the
closing of any plant or other facility of the Parent Entity or any such
Subsidiary, in each case that could be reasonably be expected to result in a
Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
Agent setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
Existence; Conduct of Business. The Parent Entity will, and will cause each of
its Material Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence, and
(ii) the rights, licenses, permits, privileges and franchises material to the
conduct of its business, except, in the case of the preceding clause (ii), to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
transaction permitted under Section 6.03 or 6.11.
Payment of Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Loan Party will,
and will cause each of its Restricted Subsidiaries to, pay all of its Taxes
(including Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises) before any penalty or
fine accrues thereon; provided that no such Tax or claim need be paid if it is
being contested in good faith by appropriate proceedings, so long as adequate
reserves or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.
-104-

--------------------------------------------------------------------------------



Maintenance of Properties; Insurance. The Parent Entity will, and will cause
each of its Restricted Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, except if
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. Except during a
Collateral Suspension Period, all property and liability insurance relating to
Collateral, including insurance requested in connection with any after-acquired
Material Real Property, if any, which shall be subject to a Mortgage delivered
after the Effective Date pursuant to Section 5.09(b), shall, as reasonably
requested by the Administrative Agent, name the Administrative Agent as
mortgagee (in the case of property insurance), if applicable, or additional
insured on behalf of the Secured Parties (in the case of liability insurance) or
loss payee (in the case of property insurance), as applicable.
Inspection Rights . The Parent Entity will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or, during the continuance of an Event of Default, any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and use commercially
reasonable efforts to make its independent accountants available to discuss the
affairs, finances and condition of the Parent Entity and the Borrowers, all at
such reasonable times and as often as reasonably requested and in all cases
subject to applicable Law and the terms of applicable confidentiality
agreements; provided that (i) the Lenders will conduct such requests for visits
and inspections through the Administrative Agent and (ii) unless an Event of
Default has occurred and is continuing, such visits and inspections can occur no
more frequently than once per year and the costs and expenses of only one such
visit or inspection per year shall be required to be reimbursed by the Borrowers
pursuant to Section 9.03.
Compliance with Laws. The Parent Entity will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property (including
without limitation Environmental Laws), in each case except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
Use of Proceeds and Letters of Credit. The Borrowers shall use (x) the Term
Loans issued on the Closing Date (i) to pay a portion of the Distribution, (ii)
for general corporate purposes (including acquisitions and other investments),
and (iii) to pay fees and expenses in connection with the Transactions and (y)
the Letters of Credit and the proceeds of the Revolving Loans and other credit
extensions made under this Agreement only to finance the working capital needs,
and for general corporate purposes (including refinancing of existing
Indebtedness, acquisitions and other investments), of the Parent Entity and its
Restricted Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X, or of any
Anti-Corruption Law or applicable Sanctions.
Further Assurances; Additional Security and Guarantees.
Except during any Collateral Suspension Period, the Borrower Agent shall, and
shall cause the Parent Entity and each applicable Restricted Subsidiary to, at
the Borrower Agent’s expense, comply with the requirements of the Collateral
Documents and take all action reasonably requested by the Administrative Agent
to carry out more effectively the purposes of the Collateral Documents.
-105-

--------------------------------------------------------------------------------



Upon the formation or acquisition of any Specified Domestic Subsidiary or
Specified Foreign Subsidiary by the Parent Entity or any Restricted Subsidiary
(and, in the case of clause (D) below, upon the acquisition of any Material Real
Property by any U.S. Loan Party), the Borrowers shall, and shall cause the
Parent Entity and each applicable Restricted Subsidiary to, at the Borrower
Agent’s expense within thirty (30) days (ninety (90) days in the case of a
Specified Foreign Subsidiary or in the case of clause (D) below) after such
formation or acquisition or such longer period as may be reasonably acceptable
to the Administrative Agent:
(A) except during any Collateral Suspension Period, deliver all certificated
Equity Interests of such Restricted Subsidiary held by any Loan Party that are
required to be delivered pursuant to the Collateral Documents to the
Administrative Agent together with appropriately completed stock powers or other
instruments of transfer executed in blank by a duly authorized officer of such
Loan Party and all intercompany notes owing from such Restricted Subsidiary to
any Loan Party required to be delivered pursuant to the Collateral Documents
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party;
(B) cause each such Specified Domestic Subsidiary to execute a supplement to the
Guaranty (except during any Covenant Suspension Period) and Pledge and Security
Agreement (except during any Collateral Suspension Period) and, except during
any Collateral Suspension Period, take all actions reasonably requested by the
Administrative Agent in order to cause the Lien created by the Pledge and
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent;
(C) cause each such Specified Foreign Subsidiary to execute a supplement to the
Guaranty (except during any Covenant Suspension Period) and, except during a
Collateral Suspension Period, any Pledge and Security Agreement and/or Foreign
Security Agreement reasonably requested by the Administrative Agent and, except
during any Collateral Suspension Period, to take the actions reasonably
requested by the Administrative Agent in order to satisfy the Foreign Guarantor
Collateral Requirement;
(D) except during any Collateral Suspension Period, cause any such Specified
Domestic Subsidiary or the applicable Loan Party to deliver to the
Administrative Agent to the extent reasonably requested by the Administrative
Agent (i) counterparts of a Mortgage with respect to any Material Real Property,
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, together with such endorsements as the Administrative Agent
may reasonably request and in an amount reasonably satisfactory to the
Administrative Agent and (iii) such existing surveys, if any, UCC-1 fixture
filings, existing appraisals, if any, legal opinions, “life-of-loan” flood
hazard determinations, evidence of insurance, affidavits and other documents as
the Administrative Agent may reasonably request with respect to any such
Material Real Property; and
(E) if requested by the Administrative Agent, deliver a customary opinion of
counsel to the Borrower Agent with respect to the guarantee (except during any
Covenant Suspension Period) and security (except during any Collateral
Suspension Period) provided by such Specified Domestic Subsidiary or Specified
Foreign Subsidiary (except, in the case of opinions in respect of
-106-

--------------------------------------------------------------------------------



any Collateral or Guaranty, to the extent such opinions are customarily
delivered by lender’s counsel in the applicable jurisdiction).
Notwithstanding anything to the contrary herein or in any other Loan Document,
(i) the Administrative Agent may grant extensions of time for the creation and
perfection of security interests in, or obtaining of title insurance, legal
opinions, surveys or other deliverables with respect to, particular assets or
the provision of any Guaranty by any Restricted Subsidiary (in connection with
assets acquired, or Restricted Subsidiaries formed or acquired, after the
Closing Date) where it reasonably determines, in consultation with the Borrower
Agent, that such action cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required to be accomplished
by this Agreement or the Collateral Documents, and each Lender hereby consents
to any such extension of time, (ii) any Lien required to be granted from time to
time pursuant to the provisions hereof shall be subject to the exceptions and
limitations set forth in the Collateral Documents, (iii) perfection by control
shall not be required with respect to assets requiring perfection through
control agreements or other control arrangements, including deposit accounts,
securities accounts and commodities accounts (other than control of pledged
Equity Interests and/or Indebtedness or, to the extent (if any) expressly
required hereunder, in connection with the delivery of cash collateral), (iv) no
Loan Party shall be required to seek any landlord lien waiver, bailee letter,
estoppel, warehouseman waiver or other collateral access or similar letter or
agreement, and notices shall not be required to be sent to account debtors or
other contractual third parties except during a continuing Event of Default, (v)
except pursuant to the Foreign Guarantor and Collateral Requirement, no Loan
Party will be required to (1) take any action outside of the U.S. to perfect any
security interest in any asset located outside of the U.S. or (2) execute any
foreign law security agreement, pledge agreement, mortgage, deed or charge, (vi)
no action shall be required to perfect any Lien with respect to any vehicle or
other asset subject to a certificate of title to the extent that a security
interest therein cannot be perfected by filing a Form UCC-1 (or similar)
financing statement and (vii) the Administrative Agent shall not require the
taking of a Lien on, or require the perfection of any Lien granted in, those
assets as to which the cost of obtaining or perfecting such Lien (including any
mortgage, stamp, intangibles or other tax or expenses relating to such Lien) is
excessive in relation to the benefit to the Lenders of the security afforded
thereby as reasonably determined by the Borrower Agent and the Administrative
Agent.
Maintenance of Ratings. The Borrowers shall use commercially reasonable efforts
to maintain (i) Corporate Ratings and (ii) a public rating in respect of the
Term Loans from each of S&P and Moody’s.
Collateral Suspension Period.
(a) Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, if a Collateral Suspension Date occurs then upon delivery to the
Administrative Agent of the officer’s certificate set forth in clause (iv) of
the definition of “Collateral Suspension Date,” all of the Liens granted
pursuant to the Collateral Documents on the Collateral, shall be automatically
released and terminated at such time. In connection with the foregoing, the
Administrative Agent shall, within a reasonable period of time following
delivery of such officer’s certificate, and at the Borrower Agent’s sole cost
and expense, (x) assign, transfer and deliver to the applicable Loan Parties,
without recourse to or warranty by the Administrative Agent, such of the
Collateral or any part thereof to be released as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof and (y) with respect to any other Collateral,
deliver such documents and instruments (including UCC-3 termination financing
statements or releases) and take such other actions, as the Borrower Agent shall
reasonably request to evidence such termination and release.
-107-

--------------------------------------------------------------------------------



(b) Notwithstanding clause (a) above, if, after any Collateral Suspension Date,
(i) either (x) the Corporate Ratings are downgraded by both S&P or Moody’s such
that neither Corporate Rating is an Investment Grade Rating or (y) upon neither
the Parent Entity nor the U.S. Parent Borrower having (i) a corporate credit
rating by S&P (or a successor or replacement thereto or an alternative Rating
Agency in accordance with the definition thereof) and (ii)  a corporate family
rating by Moody’s (or a successor or replacement thereto or an alternate Rating
Agency in accordance with the definition thereof) (the occurrence of the events
in clause (x) or (y), a “Collateral Reinstatement Event”) and (ii) the Required
Lenders request the reinstatement of the Collateral, the Collateral Suspension
Period with respect to such Collateral Suspension Date shall automatically
terminate and all Collateral and Collateral Documents, and all Liens granted or
purported to be granted therein, released pursuant to clause (a) above shall be
required to be reinstated on the same terms as of the applicable Collateral
Reinstatement Date (as defined below) and the Loan Parties shall take all
actions and deliver all documents (collectively, the “New Collateral Documents”)
reasonably requested by the Administrative Agent as necessary to create and
perfect the Liens of the Administrative Agent in such Collateral, substantially
consistent with all such actions taken as of the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent, within 60 days of
such Collateral Reinstatement Event (or such longer period as the Administrative
Agent may agree in its reasonable discretion) (the first date on which a new
security agreement is required to be delivered pursuant to the foregoing, the
“Collateral Reinstatement Date”). The Administrative Agent is hereby authorized
to enter into any New Collateral Documents in connection with any Collateral
Reinstatement Event.
Guaranty Release During Covenant Suspension Period.
(c) Notwithstanding anything to the contrary contained in this Agreement or any
Loan Document, if a Covenant Suspension Period occurs, upon delivery of a
written request by the Borrower Agent to the Administrative Agent, each
Guarantor (other than the Parent Entity and each Borrower) shall be
automatically released from its obligations under the applicable Guaranty to the
extent that such Guarantors are not required (or substantially concurrently or
after giving effect to this Section 5.12, will not be required) to Guarantee any
Material Indebtedness of any Borrower or the Parent Entity.
(d) Notwithstanding clause (a) above, upon termination of a Covenant Suspension
Period, and if requested by the Required Lenders, the Guaranties released
pursuant to clause (a) above shall be required to be reinstated within 60 days
(or such longer period as the Administrative Agent may agree in its reasonable
discretion) after the last day of such Covenant Suspension Period, pursuant to
guaranty agreements (the “New Guaranty”) substantially consistent with the
Guaranty delivered on the Closing Date and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
Unrestricted Subsidiaries.
The Parent Entity may at any time designate any Restricted Subsidiary (other
than a Borrower) as an Unrestricted Subsidiary or designate (or re-designate, as
the case may be) any Unrestricted Subsidiary as a Restricted Subsidiary;
provided, that:
immediately before and after such designation (or re-designation), no Event of
Default shall be continuing, unless such re-designation is otherwise required
under this Agreement;
the Parent Entity shall have a Consolidated Leverage Ratio equal to or less than
4.00 to 1.00, on a Pro Forma Basis, as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01(a) or (b);
-108-

--------------------------------------------------------------------------------



no Subsidiary may be designated as an Unrestricted Subsidiary if such Subsidiary
or any of its Subsidiaries owns any Equity Interests of, or owns or holds any
Lien on any property of, any Borrower or any Restricted Subsidiary of the Parent
Entity that is not a Subsidiary of the Subsidiary to be so designated or if such
Subsidiary has Indebtedness outstanding that is recourse to the Parent Entity or
any Restricted Subsidiary; and
no Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Material Indebtedness of any Loan Party.
The designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall
be deemed to be an Investment by the Parent Entity in an Unrestricted Subsidiary
in an amount equal to the Fair Market Value of such Unrestricted Subsidiary at
the time of such designation. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary will constitute (i) a deemed return of Investment to the
Parent Entity in an amount equal to the lesser of (x) the original amount of all
Investments made by the Parent Entity and its Restricted Subsidiaries in such
Unrestricted Subsidiary and (y) the Fair Market Value of the Parent Entity’s and
is Restricted Subsidiaries’ Investments in such Unrestricted Subsidiary at such
time and (ii) the incurrence at the time of designation of any Indebtedness and
Liens of such Subsidiary existing at such time.


Negative Covenants


From the Effective Date until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrowers covenant and agree with
the Lenders that:
Indebtedness. The Parent Entity will not create, incur, assume or permit to
exist, and will not permit any of its Restricted Subsidiaries to create, incur,
assume or permit to exist, any Indebtedness, except:
(e) Indebtedness created under the Loan Documents;
(f) (i) the Senior Notes and (ii) Indebtedness existing on the Effective Date
and set forth in Schedule 6.01 (other than Indebtedness under Permitted
Receivables Facilities); and Permitted Refinancing Indebtedness in respect of
Indebtedness permitted by this clause (b);
(g) Indebtedness of the Parent Entity or any Restricted Subsidiary owing to the
Parent Entity or any Restricted Subsidiary; provided, that any Indebtedness
outstanding pursuant to this clause (c) which is owed by a Loan Party to any
Restricted Subsidiary that is not a Loan Party shall be subordinated in right of
payment to the Obligations under this Agreement on customary terms;
(h) Guarantees of Indebtedness of the Parent Entity or any other Restricted
Subsidiary, all to the extent permitted by Section 6.05; provided that no
Guarantee of Indebtedness of a Loan Party by a Restricted Subsidiary that is not
a Loan Party will be permitted under this clause (d);
-109-

--------------------------------------------------------------------------------



(i) Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any Permitted Refinancing Indebtedness in respect
of Indebtedness permitted by this clause (e); provided that (i) such
Indebtedness (other than Permitted Refinancing Indebtedness permitted above in
this clause (e)) is incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair,
replacement or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed at any time
outstanding the greater of (x) $250,000,000 and (y) 35% of LTM EBITDA (measured
at the time of incurrence of any such Indebtedness);
(j) Indebtedness in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance in the ordinary course of business;
(k) Indebtedness incurred pursuant to Permitted Receivables Facilities; provided
that the Attributable Receivables Indebtedness thereunder shall not exceed the
greater of (x) $350,000,000 and (y) 50% of LTM EBITDA (measured at the time of
incurrence of any such Indebtedness);
(l) Indebtedness of Foreign Subsidiaries and Restricted Subsidiaries which are
not Guarantors, provided that, such Indebtedness shall be permitted to be
incurred pursuant to this clause (h) only if (x) at the time such Indebtedness
is incurred the aggregate principal amount of Indebtedness outstanding pursuant
to this clause (h) at such time (including such Indebtedness) would not exceed
the greater of (x) $180,000,000 and (y) 7.5% of Consolidated Total Assets (for
this purpose, including only amounts attributable to the Foreign Subsidiaries)
as of the most recently ended fiscal quarter of the Parent Entity for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
(measured at the time of incurrence of any such Indebtedness) or (y) such
Indebtedness is incurred in the ordinary course of business to finance working
capital and other cash management needs of such Restricted Subsidiaries;
(m) Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;
(n) Indebtedness in respect of bid, performance, surety, stay, customs, appeal
or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business;
(o) Indebtedness in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article VII;
(p) Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with acquisitions and
asset sales not prohibited by Section 6.05 or 6.11;
(q) Indebtedness in the form of (x) guarantees of loans and advances to
officers, directors, consultants and employees, in an aggregate amount not to
exceed $10,000,000 at any
-110-

--------------------------------------------------------------------------------



one time outstanding, and (y) reimbursements owed to officers, directors,
consultants and employees;
(r) Indebtedness consisting of obligations to make payments to current or former
officers, directors and employees, their respective estates, spouses or former
spouses with respect to the cancellation, or to finance the purchase or
redemption, of Equity Interests of the Parent Entity permitted by Section 6.04;
(s) Cash Management Obligations and other Indebtedness in respect of card
obligations, netting services, overdraft protections, cash management services
and similar arrangements, in each case, in the ordinary course of business;
(t) Indebtedness consisting of (x) the financing of insurance premiums with the
providers of such insurance or their affiliates or (y) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;
(u) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;
(v) (x) Permitted Debt Securities so long as no Event of Default has occurred
and is continuing or would arise after giving effect thereto and such
Indebtedness does not exceed the then-available Incremental Basket Amount (with
any Permitted Debt Securities incurred in reliance on the “Unrestricted
Incremental Amount” outstanding under this clause (x) (and any Permitted
Refinancing Indebtedness in respect thereof) reducing the Unrestricted
Incremental Amount on a dollar-for-dollar basis) and (y) any Permitted
Refinancing Indebtedness in respect of Indebtedness permitted by this clause
(r); provided that during the Restricted Period, no Permitted Debt Securities
incurred under this clause (r) in reliance on the “Unrestricted Incremental
Amount” shall be secured by Liens ranking pari passu with the Liens securing the
Obligations;
(w) other Indebtedness of the Loan Parties; provided that Indebtedness shall be
permitted to be incurred pursuant to this clause (s) only if at the time such
Indebtedness is incurred the aggregate principal amount of Indebtedness
outstanding pursuant to this clause (s) at such time (including such
Indebtedness) would not exceed the greater of (x) $100,000,000 and (y) 50% of
LTM EBITDA (measured at the time of incurrence of any such Indebtedness);
(x) letters of credit denominated in foreign currencies in an aggregate face
amount outstanding at any time not to exceed $25,000,000;
(y) [reserved];
(z) (x) Indebtedness of the Loan Parties incurred during a Covenant Suspension
Period and (y) any Permitted Refinancing Indebtedness in respect of Indebtedness
permitted by this clause (v);
(aa)  (A) Permitted Debt Securities of the Parent Entity or any Restricted
Subsidiary; and (B) Indebtedness of any Restricted Subsidiary that is not a Loan
Party (including Indebtedness of a Restricted Subsidiary incurred and
outstanding on or prior to the date on which such Restricted Subsidiary was
acquired by the Parent Entity or a Restricted Subsidiary); provided that, the
aggregate principal amount of such Indebtedness shall not exceed (x) the
then-available Unrestricted Incremental Amount at the time of incurrence thereof
(provided that (i) any such
-111-

--------------------------------------------------------------------------------



Indebtedness (and any Permitted Refinancing Indebtedness in respect thereof)
shall reduce the Unrestricted Incremental Amount on a dollar-for-dollar basis,
and (ii) during the Restricted Period, no Permitted Debt Securities incurred
under this clause (w) in reliance on the “Unrestricted Incremental Amount” shall
be secured by Liens ranking pari passu with the Liens securing the Obligations)
plus (y) an amount, such that in each case, on a Pro Forma Basis on the date of
incurrence thereof, the Parent Entity would have a Consolidated Leverage Ratio
equal to or less than 2.50 to 1.00 as of the last day of the most recent fiscal
year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (“Ratio Debt”); provided, however that
for any such Indebtedness incurred or assumed in connection with an acquisition
or other permitted Investment, such Indebtedness shall be permitted if, either
(1) the Parent Entity would have a Consolidated Leverage Ratio on a Pro Forma
Basis equal to or less than 2.50 to 1.0 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b), or (2) the Consolidated Leverage Ratio
of the Parent Entity would be equal to or be less than the Consolidated Leverage
Ratio of the Parent Entity immediately prior to giving effect thereto; provided,
further that the aggregate amount of Ratio Debt issued by Restricted
Subsidiaries of the Parent Entity that are not Loan Parties shall not exceed the
greater of (x) $250,000,000 and (y) 35% of LTM EBITDA (measured at the time of
incurrence of any such Indebtedness) at any time outstanding;
(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (w) above.
Indebtedness permitted by this Section 6.01 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 6.01 permitting such Indebtedness. In the event that Indebtedness meets
the criteria of more than one of the types of Indebtedness described in this
Section 6.01, the Borrower Agent, in its sole discretion, shall classify such
Indebtedness (or any portion thereof) as of the time of Incurrence and will only
be required to include the amount of such Indebtedness in one of such clauses.
For purposes of determining compliance with any U.S. dollar denominated
restriction on the incurrence of Indebtedness where the Indebtedness incurred is
denominated in a different currency, the amount of such Indebtedness will be the
Dollar Equivalent determined on the date of the incurrence of such Indebtedness;
provided, however, that (i) if any such Indebtedness denominated in a different
currency is subject to a Swap Agreement with respect to U.S. dollars covering
all principal, premium, if any, and interest payable on such Indebtedness, the
amount of such Indebtedness expressed in U.S. dollars will be as provided in
such Swap Agreement and (ii) if such Indebtedness is Incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding the foregoing, the maximum amount of Indebtedness
that may be incurred pursuant to this Section 6.01 shall not be deemed to be
exceeded with respect to any outstanding Indebtedness due solely to the
fluctuations in the exchange rates of currencies.
-112-

--------------------------------------------------------------------------------



Liens. The Parent Entity will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, except:
(bb) Permitted Encumbrances;
(cc) Liens pursuant to any Loan Document;
(dd) any Lien on any Property of the Parent Entity or any Restricted Subsidiary
existing on the Effective Date and set forth in Schedule 6.02 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
such Lien shall not apply to any other Property of the Parent Entity or any
Restricted Subsidiary other than (A) improvements and after-acquired Property
that is affixed or incorporated into the Property covered by such Lien, and (B)
proceeds and products thereof, and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and any Permitted Refinancing
Indebtedness in respect thereof;
(ee) any Lien existing on any Property prior to the acquisition thereof by the
Parent Entity or any Restricted Subsidiary or existing on any Property of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property of the Parent Entity or any other Restricted Subsidiary (other than the
proceeds or products thereof and other than improvements and after-acquired
property that is affixed or incorporated into the Property covered by such Lien)
and (iii) such Lien shall secure only those obligations which it secures on the
date of such and Permitted Refinancing Indebtedness in respect thereof;
(ff) Liens on fixed or capital assets acquired, constructed, repaired, replaced
or improved by the Parent Entity or any Restricted Subsidiary; provided that (i)
such security interests secure Indebtedness permitted by clause (e) of Section
6.01 or, during a Covenant Suspension Period, shall secure Indebtedness not to
exceed the greater of (x) $250,000,000 and (y) 35% of LTM EBITDA (measured at
the time of incurrence of such Indebtedness) at any time outstanding, (ii) such
security interests and the Indebtedness secured thereby (other than Permitted
Refinancing Indebtedness permitted by clause (e) of Section 6.01 or, during a
Covenant Suspension Period, refinancing Indebtedness in respect of such initial
Indebtedness) are incurred prior to or within two hundred seventy (270) days
after such acquisition or the completion of such construction, repair or
replacement or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other Property of
the Parent Entity or any Restricted Subsidiary except for accessions to such
Property, Property financed by such Indebtedness and the proceeds and products
thereof; provided further that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender;
(gg) rights of setoff and similar arrangements and Liens in respect of Cash
Management Obligations and in favor of depository and securities intermediaries
to secure obligations owed in respect of card obligations or any overdraft and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds and fees and similar
amounts related to bank accounts or securities accounts (including
-113-

--------------------------------------------------------------------------------



Liens securing letters of credit, bank guarantees or similar instruments
supporting any of the foregoing);
(hh) Liens on Receivables and Permitted Receivables Facility Assets, in each
case, securing Indebtedness permitted by Section 6.01(g);
(ii) (i) Liens on assets of a Restricted Subsidiary that is not a Loan Party
securing Indebtedness of such Subsidiary permitted pursuant to Section 6.01 and
(ii) Liens securing Indebtedness permitted under Section 6.01(p)(x) and applying
only to the proceeds of the insurance policy;
(jj) Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with acquisitions permitted by Section 6.05 or (ii) consisting of an
agreement to Dispose of any Property in a Disposition permitted under Section
6.11;
(kk) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Parent Entity or any Restricted Subsidiary or (ii)
secure any Indebtedness;
(ll) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(mm) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
(nn) Liens on property or Equity Interests (i) of any Foreign Subsidiary that is
not a Loan Party and (ii) that do not constitute Collateral, which Liens secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.01;
(oo) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Entity or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;
(pp) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;
(qq) rights of setoff relating to purchase orders and other agreements entered
into with customers of the Parent Entity or any Restricted Subsidiary in the
ordinary course of business;
(rr) ground leases in respect of real property on which facilities owned or
leased by the Parent Entity or any of its Restricted Subsidiaries are located
and other Liens affecting the interest of any landlord (and any underlying
landlord) of any real property leased by the Parent Entity or any Restricted
Subsidiary;
(ss) Liens on equipment owned by the Parent Entity or any Restricted Subsidiary
and located on the premises of any supplier and used in the ordinary course of
business and not securing Indebtedness;
-114-

--------------------------------------------------------------------------------



(tt) any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a Person that is not a Restricted Subsidiary;
(uu) Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (t) only if at the
time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (t) would not exceed the greater of (x) $100,000,000 or (y) 50% of LTM
EBITDA (measured at the time of incurrence of any such Liens);
(vv) Liens on any Property of (i) any U.S. Loan Party in favor of any U.S. Loan
Party, (ii) any Foreign Guarantor in favor of any Loan Party, (iii) any
Restricted Subsidiary that is not a Loan Party in favor of the Parent Entity or
any other Restricted Subsidiary and (iv) during a Covenant Suspension Period, of
the Parent and its Restricted Subsidiaries in favor of the Parent Entity or any
of its Restricted Subsidiaries;
(ww) other than during a Collateral Suspension Period (unless the Obligations
are equally and ratably secured therewith), Liens on the Collateral securing
Permitted Secured Notes; provided that the collateral agent for such Permitted
Secured Notes has entered into the First Lien Intercreditor Agreement or Second
Lien Intercreditor Agreement, as applicable;
(xx) during a Collateral Suspension Period, Liens securing Indebtedness (i)
under Swap Agreements entered into in the ordinary course of business and not
for speculative purposes and (ii) in respect of card obligations, netting
services, overdraft protections, cash management services and similar
arrangements, in each case, in the ordinary course of business; and
(yy) Liens arising from UCC financing statement filings regarding leases and
consignments entered into by the Parent Entity and its Restricted Subsidiaries
in the ordinary course of business.
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in this Section 6.02 but may be
permitted in part under any combination thereof and (B) in the event that a Lien
securing an item of Indebtedness (or any portion thereof) meets the criteria of
one or more of the categories of permitted Liens described under this Section
6.02, the Borrower Agent shall, in its sole discretion, classify such Lien (or
any portion thereof) in any manner that complies with this Section 6.02 and will
only be required to include the amount and type of such Lien or such item of
Indebtedness secured by such Lien in one of the clauses of this Section 6.02 and
such Lien securing such item of Indebtedness will be treated as being incurred
or existing pursuant to only one of such clauses.
Fundamental Changes. The Parent Entity will not, and will not permit any of its
Restricted Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing:
(zz) any Restricted Subsidiary (other than any Borrower) may be merged or
consolidated with or into any Person and any Restricted Subsidiary may be
liquidated or dissolved or change its legal form, in each case in order to
consummate any Investment otherwise permitted by Section 6.05 or Disposition
otherwise permitted by Section 6.11;
-115-

--------------------------------------------------------------------------------



(aaa)  (i) any U.S. Loan Party may merge or consolidate with any other Person in
a transaction in which a U.S. Loan Party is the surviving Person in such merger
or consolidation, (ii) any Foreign Guarantor may merge or consolidate with any
other Person in a transaction where a Foreign Guarantor is the surviving Person
in such merger or consolidation and (iii) during any Covenant Suspension Period,
any Restricted Subsidiary of Parent may merge or consolidate with any other
Restricted Subsidiary of Parent (provided that if any such Subsidiary is a Loan
Party, the surviving Person in such merger or consolidation shall be a Loan
Party); and
(bbb) any Borrower (other than the Parent Entity) may be consolidated with or
merged into any Person; provided that any Investment in connection therewith is
otherwise permitted by Section 6.05; and provided further that, simultaneously
with such transaction, (x) the Person formed by such consolidation or into which
such Borrower is merged shall expressly assume all obligations of such Borrower
under the Loan Documents, (y) the Person formed by such consolidation or into
which such Borrower is merged shall be a corporation organized under the laws of
the jurisdiction of such Borrower and shall take all actions as may be required
to preserve the enforceability of the Loan Documents and validity and perfection
of the Liens of the Collateral Documents (other than during a Collateral
Suspension Period) and (z) such Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Collateral Document (other than during a Collateral Suspension Period)
comply with this Agreement.
(ccc) The Parent Entity will not merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (x) the Parent Entity may be consolidated with, merged into, or
liquidated or dissolved into, any Person and (y) a Permitted Parent Holding
Company may be substituted for Parent as the Parent Entity as contemplated by
the definition of “Parent Entity”; provided that, simultaneously with such
transaction, (i) the Person formed by such consolidation or into which the
Parent Entity is merged, liquidated or dissolved or substituted shall expressly
assume all obligations of the Parent Entity under the Loan Documents and shall
take all actions as may be required to preserve the enforceability of the Loan
Documents and validity and perfection of the Liens of the Collateral Documents
(other than during a Collateral Suspension Period), (y) the Person formed by
such consolidation or into which the Parent Entity is merged, liquidated or
dissolved or substituted shall be a corporation organized under the laws of a
State in the United States of America or a Permitted Foreign Borrower
Jurisdiction (or, following a Permitted Parent Borrower Release, a Permitted
Parent Guarantor Jurisdiction) and (z) the Parent Entity shall have delivered to
the Administrative Agent an officer’s certificate and an opinion of counsel,
each stating that such merger, consolidation, liquidation or dissolution or
substitution and such supplement to this Agreement comply with this Agreement or
any Collateral Document (other than during a Collateral Suspension Period)
comply with this Agreement.
Restricted Payments. The Parent Entity will not, and will not permit any of its
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Parent Entity or any
Restricted Subsidiary may declare and pay dividends or other distributions with
respect to its Equity Interests payable solely in shares of its Qualified Equity
Interests or options to purchase Qualified Equity Interests; (b) Restricted
Subsidiaries may declare and make Restricted Payments ratably with respect to
their Equity Interests; (c) the Parent Entity may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
present or former officers, directors, consultants or employees of the Parent
Entity and its Restricted
-116-

--------------------------------------------------------------------------------



Subsidiaries (i) in existence on the Effective Date and listed on Schedule 6.04
and (ii) other such plans adopted following the Effective Date in an aggregate
amount pursuant to this subclause (ii) not to exceed $25,000,000 in any fiscal
year (with unused amounts of such base amount available for use succeeding
fiscal years so long as the aggregate amount expended pursuant to this subclause
(ii) in any fiscal year does not exceed $50,000,000); (d) Restricted Payments
made to consummate the Transactions, including the Distribution; (e) to the
extent constituting Restricted Payments, the Parent Entity and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 6.07 (other than Section 6.07(a)); (f) repurchases of
Equity Interests in the Parent Entity or any Restricted Subsidiary deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants; (g) the
Parent Entity and its Restricted Subsidiaries may make other Restricted Payments
in an aggregate amount not to exceed the Available Amount; provided that no
Restricted Payments shall be permitted under the foregoing clause (g) unless (i)
no Event of Default has occurred and is continuing or would arise after giving
effect thereto and (ii) on a Pro Forma Basis the Parent Entity would be in
compliance with Section 6.09 as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b); (h) the Parent Entity may pay dividends on, or
repurchase or redeem, its Equity Interests in an aggregate amount not to exceed
$75,000,000 in any fiscal year, (i) other Restricted Payments so long as (x) no
Event of Default has occurred and is continuing and (y) after giving effect to
such Restricted Payment, on a Pro Forma Basis the Consolidated Leverage Ratio
would be less than or equal to 1.5 to 1.0 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b), (j) other Restricted Payments by the
Parent Entity or any Restricted Subsidiary in an aggregate amount not to exceed,
together with the aggregate amount of Investments made pursuant to Section
6.05(t) and the aggregate amount of prepayments, redemptions, purchases,
defeasances or other satisfaction of Restricted Indebtedness made pursuant to
Section 6.06(a)(vii), $500,000,000 and (k) any Restricted Payments made during a
Covenant Suspension Period.
Investments. The Parent Entity will not, and will not allow any of its
Restricted Subsidiaries to make or hold any Investments, except:
(ddd) Investments by the Parent Entity or a Restricted Subsidiary in cash and
Cash Equivalents (or that were Cash Equivalents at the time the Investment was
made);
(eee) loans or advances to officers, directors, consultants and employees of the
Parent Entity and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Parent, provided that the amount of such loans and advances shall
be contributed to one or more Borrowers in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $10,000,000;
(fff) Investments (i) by the Parent Entity or any Restricted Subsidiary in the
Parent Entity or any Restricted Subsidiary and (ii) by the Parent Entity or any
Restricted Subsidiary in any Person (or assets, as applicable) that is or will
become immediately after such Investment a Restricted Subsidiary or that will
merge or consolidate into (or such assets will be transferred to) the Parent
Entity or a Restricted Subsidiary;
(ggg) (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in
-117-

--------------------------------------------------------------------------------



satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business or
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(hhh) Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any Disposition permitted by Section
6.11(c)(i), (i) or (j);
(iii) Investments existing on the Effective Date in Restricted Subsidiaries or
as set forth on Schedule 6.05 and any modification, replacement, renewal,
reinvestment or extension thereof; provided that the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 6.05;
(jjj) Investments in Swap Agreements permitted under Section 6.01(i);
(kkk) [reserved];
(lll) other Investments so long as (x) no Specified Event of Default (or, in the
case of Investments in Unrestricted Subsidiaries, no Event of Default) has
occurred and is continuing and (y) after giving effect to such Investment, on a
Pro Forma Basis the Consolidated Leverage Ratio would be less than or equal to
1.5 to 1.0 as of the last day of the most recent fiscal year or fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b);
(mmm) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
(nnn) any other Investment, provided that an Investment shall be permitted to be
made pursuant to this clause (k) only if at the time such Investment is made the
aggregate amount of Investments outstanding at such time (including such
Investment) pursuant to this clause (k) (valued at cost and net of any return
representing a return of capital in respect of any such Investment) would not
exceed the greater of (x) $500,000,000 and (y) 75% of LTM EBITDA (measured at
the time of any such Investment);
(ooo) any Investment; provided that the amount of such Investment (valued at
cost) does not exceed the Available Amount at the time such Investment is made;
provided that no such Investments shall be permitted under this clause (l)
unless (i) no Specified Event of Default has occurred and is continuing or would
arise after giving effect thereto and (ii) on a Pro Forma Basis the Parent
Entity would be in compliance with Section 6.09 as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b).
(ppp) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;
(qqq) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests;
-118-

--------------------------------------------------------------------------------



(rrr) Investments held by a Restricted Subsidiary acquired after the Effective
Date or of a corporation merged into Parent or merged or consolidated with a
Restricted Subsidiary in accordance with Section 6.03 after the Effective Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(sss) lease, utility and other similar deposits in the ordinary course of
business;
(ttt) Investments resulting from the creation of a Lien permitted under Section
6.02 and Investments resulting from Dispositions permitted under clause (j) of
Section 6.11 or Restricted Payments permitted under Section 6.04 or Indebtedness
permitted under Section 6.01; and
(uuu) customary Investments in connection with Permitted Receivables Facilities;
(vvv) customer financing in an amount not to exceed $20,000,000 at any time
outstanding;
(www) Investments by the Parent Entity or any Restricted Subsidiary in an
aggregate amount not to exceed, together with the aggregate amount of Restricted
Payments made pursuant to Section 6.04(j) and the aggregate amount of
prepayments, redemptions, purchases, defeasances or other satisfaction of
Restricted Indebtedness made pursuant to Section 6.06(a)(vii), $500,000,000; and
(u) any Investments (other than an Investment in an Unrestricted Subsidiary)
made during a Covenant Suspension Period.
Prepayments, Etc., of Indebtedness.
The Parent Entity will not, and will not permit any of its Restricted
Subsidiaries to, prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest shall be permitted) any Restricted Indebtedness
or make any payment in violation of any subordination terms of any Restricted
Indebtedness, except (i) refinancing of Restricted Indebtedness with the Net
Cash Proceeds of any Permitted Refinancing Indebtedness in respect thereof, (ii)
the conversion of any Restricted Indebtedness to Equity Interests (other than
Disqualified Equity Interests) of the Parent Entity, (iii) the prepayment of
Restricted Indebtedness of the Parent Entity or any Restricted Subsidiary to the
Parent Entity or any Restricted Subsidiary to the extent permitted by the
Collateral Documents, (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Restricted Indebtedness in an aggregate amount not
to exceed the Available Amount so long as (1) no Event of Default has occurred
and is continuing and (2) after giving effect to such prepayment, on a Pro Forma
Basis the Parent Entity would be in compliance with Section 6.09 as of the last
day of the most recent fiscal year or fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b), (v)
prepayments, redemptions, purchases, defeasances and other payments in respect
of Restricted Indebtedness so long as (x) no Event of Default has occurred and
is continuing and (y) after giving effect to such prepayment, on a Pro Forma
Basis the Consolidated Leverage Ratio would be less than or equal to 1.5 to 1.0
as of the last day of the most recent fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
(vi) prepayments, redemptions, purchases or defeasances of Restricted
Indebtedness out of the net cash proceeds of a sale of Qualified Equity
Interests (other than a sale to the Parent Entity or a Restricted Subsidiary) to
the extent such net cash proceeds are excluded from the
-119-

--------------------------------------------------------------------------------



calculation of the Available Amount, (vii) prepayments, redemptions, purchases,
defeasances and other payments in an aggregate amount not to exceed, together
with the aggregate amount of Restricted Payments made pursuant to Section
6.04(j) and the aggregate amount of Investments made pursuant to Section
6.05(t), $500,000,000 and (viii) any prepayments, redemptions, purchases,
defeasances and other payments in respect of Restricted Indebtedness made during
a Covenant Suspension Period.
Except during a Covenant Suspension Period, Parent will not, and will not permit
any of its Restricted Subsidiaries to, amend, modify or change in any manner
materially adverse to the interests of the Lenders any term or condition of any
Restricted Indebtedness.
Transactions with Affiliates. The Parent Entity will not, and will not permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, in each
case involving aggregate consideration with a Fair Market Value in excess of
$2,000,000 (any such transaction, an “Affiliate Transaction”), except (a) at
prices and on terms and conditions substantially as favorable to the Parent
Entity or such Restricted Subsidiary (in the good faith determination of the
Parent Entity) as could reasonably be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among (i) the Parent Entity
and/or its Restricted Subsidiaries and (ii) the Parent Entity and/or its
Restricted Subsidiaries and any entity that becomes a Restricted Subsidiary as a
result of such transaction so long as such transaction does not involve any
other Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants, employees and members of the boards
of directors of the Parent Entity or such Restricted Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04 or 6.06, (f) employment, incentive, benefit, consulting and
severance arrangements entered into in the ordinary course of business with
officers, directors, consultants and employees of the Parent Entity or its
Restricted Subsidiaries, (g) the transactions pursuant to the agreements set
forth in Schedule 6.07 or described in the Form 10 or in each case any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect, (h) the Transactions and the payment of fees and expenses
related to the Transactions, (i) the issuance of Qualified Equity Interests and
the granting of registration or other customary rights in connection therewith,
(j) the existence of, and the performance by the Parent Entity or any Restricted
Subsidiary of its obligations under the terms of, any limited liability company
agreement, limited partnership or other organizational document or
securityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party on the Effective Date
and which is set forth on Schedule 6.07, and similar agreements that it may
enter into thereafter, provided that the existence of, or the performance by the
Parent Entity or any Restricted Subsidiary of obligations under, any amendment
to any such existing agreement or any such similar agreement entered into after
the Effective Date shall only be permitted by this Section 6.07(j) to the extent
not more adverse to the interest of the Lenders in any material respect when
taken as a whole (in the good faith determination of Parent) than any of such
documents and agreements as in effect on the Effective Date, (k) consulting
services to joint ventures in the ordinary course of business and any other
transactions between or among the Parent Entity, its Restricted Subsidiaries and
joint ventures that are Affiliates of the Parent Entity solely as a result of
the Parent Entity’s or a Restricted Subsidiary’s Investments therein in the
ordinary course of business, (l) transactions with landlords, customers,
clients, suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and not otherwise
prohibited by this Agreement and (m) any Affiliate Transaction made during a
Covenant Suspension Period.
-120-

--------------------------------------------------------------------------------



Changes in Fiscal Year. The Parent Entity will cause its fiscal year to end on
December 31 of each calendar year.
Financial Covenant. The Parent Entity will not permit (v) for any fiscal quarter
ending after the Amendment No. 2 Effective Date and on or prior to March 31,
2021, the Consolidated Secured Leverage Ratio as of the last day of any fiscal
quarter to be greater than 4.25 to 1.00, (w) for the fiscal quarter ending June
30, 2021, the Consolidated Secured Leverage Ratio as of the last day of such
fiscal quarter to be greater than 3.75 to 1.00, (x) for the fiscal quarter
ending September 30, 2021, the Consolidated Secured Leverage Ratio as of the
last day of such fiscal quarter to be greater than 3.25 to 1.00, (y) for the
fiscal quarter ending December 31, 2021, the Consolidated Secured Leverage Ratio
as of the last day of such fiscal quarter to be greater than 2.75 to 1.00 and
(z) for any fiscal quarter ending after December 31, 2021, the Consolidated
Leverage Ratio as of the last day of any fiscal quarter to be greater than 4.00
to 1.00.
Restrictive Agreements. The Parent Entity will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of any Restricted Subsidiary that is not
a U.S. Guarantor to pay dividends or other distributions with respect to holders
of its Equity Interests; provided that the foregoing shall not apply to (i)
prohibitions, restrictions and conditions imposed by law or by this Agreement,
(ii) prohibitions, restrictions and conditions arising in connection with any
Disposition permitted by Section 6.11 with respect to the Property subject to
such Disposition, (iii) customary prohibitions, restrictions and conditions
contained in agreements relating to a Permitted Receivables Facility, (iv)
agreements or arrangements binding on a Restricted Subsidiary at the time such
Restricted Subsidiary becomes a Restricted Subsidiary of the Parent Entity or
any permitted extension, refinancing or renewal of, or any amendment or
modification to, any such agreement or arrangement so long as any such
extension, refinancing, renewal, amendment or modification is not materially
more restrictive (in the good faith determination of the Borrower Agent) than
such agreement or arrangement, (v) prohibitions, restrictions and conditions set
forth in Indebtedness of a Restricted Subsidiary that is not a Loan Party which
is permitted by this Agreement, (vi) agreements or arrangements that are
customary provisions in joint venture agreements and other similar agreements or
arrangements applicable to joint ventures, (vii) prohibitions, restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such prohibitions, restrictions or conditions apply only to
the Restricted Subsidiaries incurring or Guaranteeing such Indebtedness, (viii)
customary provisions in leases, subleases, licenses, sublicenses or permits so
long as such prohibitions, restrictions or conditions relate only to the
property subject thereto, (ix) customary provisions in leases restricting the
assignment or subletting thereof, (x) customary provisions restricting
assignment or transfer of any contract entered into in the ordinary course of
business or otherwise permitted hereunder, (xi) prohibitions, restrictions or
conditions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) prohibitions,
restrictions or conditions imposed by a Lien permitted by Section 6.02 with
respect to the transfer of the Property subject thereto and (xiii) prohibitions,
restrictions and conditions imposed, or contained in any agreement entered into,
or otherwise existing, during a Covenant Suspension Period.
Dispositions. The Parent Entity will not, and will not permit any of its
Restricted Subsidiaries to, make any Disposition, except:
(xxx) Dispositions of obsolete or worn out Property and Dispositions of property
no longer used or useful in the conduct of the business of the Parent Entity and
the Restricted Subsidiaries, in each case, in the ordinary course of business;
-121-

--------------------------------------------------------------------------------



(yyy) Dispositions of inventory and immaterial assets in the ordinary course of
business;
(zzz) Dispositions of Property to the extent that (i) such Property is exchanged
for credit against the purchase price of similar replacement Property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement Property;
(aaaa) Dispositions of Property to the Parent Entity or to a Restricted
Subsidiary;
(bbbb) Dispositions permitted by Sections 6.03 and 6.04 and Liens permitted by
Section 6.02 and Dispositions of Receivables and Related Assets in connection
with Permitted Receivables Facilities;
(cccc) Dispositions of cash and Cash Equivalents;
(dddd) Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with financing transactions);
(eeee) leases, subleases, licenses or sublicenses, in each case in the ordinary
course of business and which do not materially interfere with the business of
Parent and the Restricted Subsidiaries;
(ffff) transfers of Property to the extent subject to Casualty Events;
(gggg) any Disposition of Property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Event of Default exists), no Event of
Default shall exist or would result from such Disposition, (ii) at the time of
any such Disposition, the aggregate net book value of all property Disposed of
in reliance on this clause (j) in any four fiscal quarter period of Parent
(including such Disposition) would not exceed 15.0% of Consolidated Total Assets
as of the most recently ended fiscal quarter of Parent for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) and (iii) with
respect to any Disposition pursuant to this clause (j) for a purchase price in
excess of $10,000,000, the Parent Entity or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided, however, that for the purposes of this clause (iii), each
of the following shall be deemed to be cash: (a) any liabilities (as shown on
the Parent Entity’s most recent consolidated balance sheet provided hereunder or
in the footnotes thereto) of the Parent Entity or such Restricted Subsidiary,
other than Restricted Indebtedness or liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Parent
Entity and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, and (b) any Designated Non-Cash
Consideration received by the Parent Entity or any of its Restricted
Subsidiaries in such Disposition or any series of related Dispositions, having
an aggregate Fair Market Value not to exceed, in the aggregate, the greater of
$110,000,000 and 15% of LTM EBITDA when received (with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);
(hhhh) Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
-122-

--------------------------------------------------------------------------------



(iiii) Dispositions described on Schedule 6.11; and
(jjjj) any Disposition made during a Covenant Suspension Period, other than any
Disposition of all or substantially all Property of the U.S. Parent Borrower or
any of its direct or indirect parent companies (in each case, on a consolidated
basis); provided that any Disposition of Property by the Parent Entity or any
direct or indirect parent company of the U.S. Parent Borrower to any other
Restricted Subsidiary of Parent made during a Covenant Suspension Period shall
be permitted;
provided that any Disposition of any Property classified under Sections 6.11(j)
and (l) shall be for no less than the Fair Market Value of such Property at the
time of such Disposition in the good faith determination of the Borrower Agent.
Lines of Business.
The Parent Entity will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business substantially
different from the businesses of the type conducted by the Parent Entity and its
Restricted Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.
The Parent Entity and any other direct or indirect parent company of the U.S.
Parent Borrower will not engage in any material business other than the
management and ownership of Equity Interests of their Subsidiaries, the
incurrence of Indebtedness, making of Restricted Payments and Investments and
other transactions permitted by this Article VI and other activities reasonably
related thereto.
Anti-Corruption Laws and Sanctions. No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use the proceeds of any Borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.


Events of Default


If any of the following events (“Events of Default”) shall occur and be
continuing:
(kkkk) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(llll) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;
(mmmm) any representation or warranty made or deemed made by or on behalf of the
Parent Entity, any Borrower or any Restricted Subsidiary in this Agreement or
any other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
required to be delivered in connection with this
-123-

--------------------------------------------------------------------------------



Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(nnnn) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;
(oooo) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower
Agent;
(pppp) the Parent Entity or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
or if a grace period shall be applicable to such payment under the agreement or
instrument under which such Indebtedness was created, beyond such applicable
grace period;
(qqqq) the Parent Entity or any Material Subsidiary shall default in the
performance of any obligation in respect of any Material Indebtedness or any
“change of control” (or equivalent term) shall occur with respect to any
Material Indebtedness, in each case, that results in such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both, but after giving effect
to any applicable grace period) the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (other than
solely in Equity Interests); provided that this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
(rrrr) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Entity, any Borrower or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Entity, any Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed or
unrecalled for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(ssss) the Parent Entity, any Borrower or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent Entity,
any Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for
-124-

--------------------------------------------------------------------------------



the benefit of creditors or (vi) take any corporate action for the purpose of
effecting any of the foregoing;
(tttt) the Parent Entity or any Material Subsidiary shall become generally
unable, admit in writing its inability generally or fail generally to pay its
debts as they become due;
(uuuu) one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess $100,000,000 (to the extent due and payable and
not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against the Parent Entity, any Material
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be bonded or effectively stayed, or any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the assets of the Parent Entity and the Material Subsidiaries, taken as
a whole, and is not released, vacated or fully bonded within thirty (30) days
after its issue or levy;
(vvvv) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(wwww) a Change in Control shall occur;
(xxxx) except during a Collateral Suspension Period, (i) any material provision
of any Collateral Document, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder (including
as a result of a transaction permitted under Section 6.03 or 6.11) or as a
result of acts or omissions by the Administrative Agent or any Lender or the
satisfaction in full of all the Obligations (other than contingent
indemnification or reimbursement obligations) ceases to be in full force and
effect; or (ii) any Loan Party contests in writing the validity or
enforceability of any provision of any Collateral Document; or (iii) any Loan
Party denies in writing that it has any or further liability or obligation under
any Collateral Document (other than as a result of repayment in full of the
Obligations (other than contingent indemnification or reimbursement obligations)
and termination of the Commitments), or purports in writing to revoke or rescind
any Collateral Document, in each case with respect to a material portion of the
Collateral purported to be covered by the Collateral Documents, or
(yyyy) except with respect to the Guaranty of any Guarantor released pursuant to
Section 5.12(a) that has not been reinstated pursuant to Section 5.12(b) (other
than with respect to any Borrower), (i) any material provision of the Guaranty,
at any time after its execution and delivery and for any reason other than as
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.03 or 6.11) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations (other than contingent indemnification or reimbursement obligations)
ceases to be in full force and effect; or (ii) any Loan Party contests in
writing the validity or enforceability of any provision of the Guaranty; or
(iii) any Guarantor denies in writing that it has any or further liability or
obligation under the Guaranty (other than as a result of repayment in full of
the Obligations (other than contingent indemnification or reimbursement
obligations) and termination of the Commitments), or purports in writing to
revoke or rescind the Guaranty,
-125-

--------------------------------------------------------------------------------



then, and in every such event (other than an event with respect to the Parent
Entity or any Borrower described in clause (h) or (i) of this Article VII), and
at any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower Agent, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Parent Entity or any
Borrower described in clause (h) or (i) of this Article VII, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.
In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent on behalf of
the Secured Parties may exercise all rights and remedies of a secured party
under the New York Uniform Commercial Code or any other applicable law. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Loan Party of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Secured Parties, the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent or any Secured Party or elsewhere, upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery, all without assumption of any credit
risk. The Administrative Agent or any Secured Party shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in any Loan Party, which
right or equity is hereby waived and released. Each Loan Party further agrees,
at the Administrative Agent’s reasonable request and upon reasonable advance
notice, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Loan Party’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Article VII or in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral as follows:
First, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including compensation
to the Administrative Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by the Administrative Agent in
connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with
-126-

--------------------------------------------------------------------------------



interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
Second, to the payment of all other reasonable costs and expenses of such sale,
collection or other realization including compensation to the other Secured
Parties and their agents and counsel and all costs, liabilities and advances
made or incurred by the other Secured Parties in connection therewith, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
Third, without duplication of amounts applied pursuant to clauses (a) and (b)
above, to the indefeasible payment in full in cash, pro rata, of interest and
other amounts constituting Obligations (other than principal, reimbursement
obligations with respect to LC Disbursements and obligations to cash
collateralize Letters of Credit) and any fees, premiums and scheduled periodic
payments due in respect of Cash Management Obligations or under any Secured
Hedge Agreements constituting Obligations and any interest accrued thereon, in
each case equally and ratably in accordance with the respective amounts thereof
then due and owing;
Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including reimbursement
obligations with respect to LC Disbursements and obligations to cash
collateralize Letters of Credit) and any breakage, termination or other payments
due to in respect of Cash Management Obligations and under any Secured Hedge
Agreements constituting Obligations and any interest accrued thereon; and
Fifth, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. In the event of any
conflict between this paragraph and the provisions of any Collateral Document,
the provisions of such Collateral Document shall control. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
Obligations arising under Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.


The Administrative Agent


Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such
-127-

--------------------------------------------------------------------------------



powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Hedge Bank and a potential Cash Management Bank) and the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant hereto for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Collateral
Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article VIII and Article IX (including Section 9.03, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Entity, any Borrower or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.16,
each Lender shall indemnify and hold harmless the Administrative Agent against,
within 10 days after written demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent as a result of the failure of the
Administrative Agent to properly withhold any Tax from amounts paid to or for
the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this clause (d). The agreements in this clause (d) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. The term
“Lender” shall, for purposes of this clause (d), include any Issuing Bank and
any Swingline Lender.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided herein),
-128-

--------------------------------------------------------------------------------



and (c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent Entity or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided herein) or in the absence of
its own bad faith, gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower
Agent or a Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents or the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts in the
absence of gross negligence or willful misconduct.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon thirty (30)
days’ notice to the Lenders, the Issuing Banks and the Borrower Agent. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower Agent and (unless an Event of Default shall have occurred and
be continuing) with the consent of the Borrower Agent (which consent of the
Borrower Agent shall not be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent from among the Lenders which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
-129-

--------------------------------------------------------------------------------



obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
The Lenders irrevocably agree:
that any Lien on any Property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (A) upon termination of
the Commitments and payment in full of all Obligations (other than (x)
obligations under Secured Hedge Agreements, (y) Cash Management Obligations and
(z) contingent reimbursement and indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit, (B) at the
time the Property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person (other than (x) in the case of a transfer by a
U.S. Loan Party, any transfer to another U.S. Loan Party and (y) in the case of
a transfer by a Foreign Guarantor, any transfer to a Loan Party), (C) subject to
Section 9.02, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders (or such greater number of Lenders as may be
required pursuant to Section 9.02), (D) if the Property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guarantee under the applicable Guaranty pursuant to clause (iii) below or
(E) upon the occurrence of a Collateral Suspension Period;
(A) to release or subordinate any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(e) and in connection with
securitizations and factorings of accounts receivable not otherwise prohibited
by this Agreement and (B) that the Administrative Agent is authorized (but not
required) to (x) release or subordinate any Lien on any Property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such Property that is permitted by any other clause of Section 6.02 and
(y) release any Lien on any Property granted to or held by the Administrative
Agent under any Collateral Document during a Collateral Suspension Period,
pursuant to Section 5.11(a);
that any Guarantor (other than the Parent Entity) shall be automatically
released from its obligations under the applicable Guaranty (1) if such Person
ceases to be a Restricted Subsidiary of the Parent Entity pursuant to a
transaction permitted hereunder, (2) in the case of Parent, solely in the event
that Parent is not then the Parent Entity, if Parent is not otherwise required
to be a Guarantor under Section 5.12, (3) in the case of any direct or indirect
parent of the U.S. Parent Borrower, such Person ceases to be a direct or
indirect parent of the U.S. Parent
-130-

--------------------------------------------------------------------------------



Borrower, in each case as a result of a transaction permitted hereunder or (4)
to the extent set forth in Section 5.12; and
except during a Collateral Suspension Period, the Administrative Agent may enter
into the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement, without any further consent from any Secured Party, in connection
with any incurrence by a Borrower of Permitted Debt Securities and bind the
Secured Parties thereby.
Other than in connection with a Collateral Suspension Period (as it relates to
Collateral Documents) or a Covenant Suspension Period (as it relates to the
Guaranty (other than the Guarantees by the Parent Entity)), upon request by the
Administrative Agent at any time, the Required Lenders (or such greater number
of Lenders as may be required pursuant to Section 9.02) will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Property, or to release any Guarantor from its
obligations under the applicable Guaranty and Collateral Documents pursuant to
this paragraph (j). In each case as specified in this paragraph (j), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the applicable
Guaranty, in each case in accordance with the terms of the Loan Documents and
this paragraph (j). The Lenders irrevocably agree that the Parent Entity shall
cease to be a Borrower hereunder upon the occurrence of a Permitted Parent
Borrower Release.
None of the Persons identified in this Agreement as an “arranger,” “bookrunner,”
“co-documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
if applicable, those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Persons in their respective capacities as an
Arranger, Co-Documentation Agent and Co-Syndication Agents as it makes with
respect to the Administrative Agent in paragraph (i) of this Article VIII.
Parallel Debt. For purposes of Luxembourg and Netherlands law Collateral
Documents only:
The Borrower Agent irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to the Administrative Agent an amount equal to the
aggregate of all Obligations to all the Lenders and all the Issuing Banks from
time to time due in accordance with the terms and conditions of this Agreement
(such payment undertaking and the obligations and liabilities which are the
result thereof are referred to as “Parallel Debt”).
Each of the parties to this Agreement acknowledges that (i) for this purpose,
the Parallel Debt of the Borrowers constitutes undertakings, obligations and
liabilities of the Borrowers to the Administrative Agent which are separate and
independent from, and without prejudice to, the Obligations which the Borrower
Agent owes to any Lender or any Issuing Bank and (ii) that the Parallel Debt
represents the Administrative Agent’s own claim to receive payment of such
Parallel Debt by the Borrower Agent; provided that the total amount which may
become due under the Parallel Debt of the Borrower Agent under this clause (l)
shall never exceed the total amount which may become due under all the
Obligations of the Borrowers to all the Lenders and the Issuing Bank.
-131-

--------------------------------------------------------------------------------



(A) The total amount due by any Borrower as the Parallel Debt under this clause
(l) shall be decreased to the extent that the Borrower Agent shall have
irrevocably and unconditionally paid any amounts to the Lenders and the Issuing
Banks or any of them to reduce the Borrower Agent’s outstanding Obligations or
any Lender or any Issuing Bank otherwise receives any amount in irrevocable and
unconditional payment of such Obligations (other than by virtue of paragraph (B)
hereafter); and (B) to the extent that the Borrower Agent shall have irrevocably
and unconditionally paid any amounts to the Administrative Agent under the
Parallel Debt or the Administrative Agent shall have otherwise received monies
in irrevocable and unconditional payment of such Parallel Debt, the total amount
due under the Obligations shall be decreased.
Administrative Agent as Joint and Several Creditor. For purposes of Luxembourg
law Collateral Documents only:
Each party hereto agrees that the Administrative Agent:
will be the joint and several creditor (together with the relevant Lenders and
the Issuing Banks) of each and every obligation of the Borrower Agent towards
each Lender and each Issuing Bank under this Agreement; and
will have its own independent right to demand performance by the Borrower Agent
of those obligations.
Discharge by the Borrower Agent of any obligation owed to the Administrative
Agent or another Lender and any Issuing Bank shall, to the same extent,
discharge the corresponding obligation owing to the other.
Without limiting or affecting the Administrative Agent’s rights against the
Borrower Agent (whether under this Article VIII or under any other provision of
this Agreement), the Administrative Agent agrees with each other Lender and each
Issuing Bank (on a several and divided basis) that, subject to paragraph (iv)
below, it will not exercise its rights as a joint and several creditor with a
Lender or an Issuing Bank except with the consent of the relevant Lender or the
relevant Issuing Bank.
Nothing in paragraph (iii) above shall in any way limit the Administrative
Agent’s right to act in the protection or preservation of rights under or to
enforce any Collateral Document as contemplated by this Agreement and/or the
relevant Collateral Document (or to do any act reasonably incidental to any of
the above), other than during a Collateral Suspension Period.
Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
-132-

--------------------------------------------------------------------------------



Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
Certain ERISA Matters.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,
-133-

--------------------------------------------------------------------------------



the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
In addition, unless either (1) sub-clause (A) in the immediately preceding
clause (i) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (D) in the
immediately preceding clause (i), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


Miscellaneous


Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone or other electronic communications (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier
-134-

--------------------------------------------------------------------------------



service, mailed by certified or registered mail or sent by telecopy or
transmission by electronic communication, as follows:
if to a Borrower, to it c/o Delphi Technologies PLC at 3000 University Drive,
Auburn Hills, MI 48326, Attention of Alan Dick (email alan.dick@delphi.com) and
James Harrington (email james.harrington@ delphi.com; and (in the case of a
notice of a Default) with a copy to Paul Hastings LLP, 200 Park Avenue, New
York, New York 10166, Attention of Randal Palach (email
randalpalach@paulhastings.com);
if to the Administrative Agent, to JPMorgan Chase Bank, National Association,
Wholesale Lending Services, 500 Stanton Christiana Road, NCC5, Floor 1, Newark,
DE 19713-2107, Attention of Joe Aftanis (Email: joe.aftanis@jpmorgan.com);
if to JPMCB in its capacity as the Issuing Bank, (x) in the case of Letters of
Credit (other than Letters of Credit denominated in Canadian Dollars), to it at
JPMorgan Chase Bank, National Association, Wholesale Lending Services, 500
Stanton Christiana Road, NCC5, Floor 1, Newark, DE 19713-2107, Attention of Joe
Aftanis (Email: joe.aftanis@jpmorgan.com), (y) in the case of Letters of Credit
issued by a branch or Affiliate of JPMCB, to it at the address, facsimile
number, electronic mail address or telephone number as shall be designated by
the Administrative Agent;
if to any other Issuing Bank to it at the address, facsimile number, electronic
mail address or telephone number as set forth on Schedule 9.01;
if to the Swingline Lender, to it at JPMorgan Chase Bank, National Association,
Wholesale Lending Services, 500 Stanton Christiana Road, NCC5, Floor 1, Newark,
DE 19713-2107, Attention of Joe Aftanis (Email: joe.aftanis@jpmorgan.com) with a
copy to JPMorgan Chase Bank, National Association, 383 Madison Avenue, 24th
floor, New York, NY 10179, Attention of Richard Duker (Telecopy No.
212-270-5100);
Notwithstanding the foregoing, any notices relating to Borrowings denominated in
Alternative Currencies, should also be sent to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360); and
if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower Agent may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
Any party hereto may change its address, electronic mail address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be
-135-

--------------------------------------------------------------------------------



deemed to have been given on the date of delivery, or three Business Days after
being deposited in the mail, postage prepaid.
Waivers; Amendments.
No failure or delay by the Administrative Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower Agent therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
Except as otherwise set forth in this Agreement or any other Loan Document (with
respect to such Loan Document) or the Fee Letter (with respect to any Loan
Document), neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower Agent and the
Required Lenders or by the Borrower Agent and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) extend or increase the Commitment of any Lender or any Issuing Bank without
the written consent of each Lender and Issuing Bank directly and adversely
affected thereby, it being understood that a waiver of any condition precedent
set forth in Section 4.02 or Section 4.03 or the waiver of any Default or
mandatory prepayment shall not constitute an increase of any Commitment of any
Lender, but that any waiver of any condition set forth in Section 4.03 following
the Closing Date shall require the consent of the Required Facility Lenders with
respect to the Facility under which an extension of credit is to be made, (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest or premium thereon, or reduce any fees payable hereunder, without the
written consent of each Lender and Issuing Bank directly and adversely affected
thereby, it being understood that any change to the definition of “Consolidated
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction in the rate; provided that only the consent of the Required Lenders
shall be necessary to amend Section 2.12(d) or to waive any obligation of the
Borrowers to pay interest at the rate set forth therein, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender and
Issuing Bank directly and adversely affected thereby, it being understood that
the waiver of (or amendment to the terms of) any mandatory prepayment of the
Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest, (iv) change Section 2.17(b) or (c), or the
provisions of Article VII, in each case, with respect to the pro rata
application of payments required thereby, without the written consent of each
adversely affected Lender and each adversely affected Issuing Bank, (v) change
any of the provisions of this Section or the definition of “Required Lenders,”
“Required Revolving Lenders,” “Required Facility Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder without the written consent of each Lender directly and adversely
affected thereby, (vi) release all or substantially all
-136-

--------------------------------------------------------------------------------



of the Guarantors from their obligations under the applicable Guaranty and
Collateral Documents without the written consent of each Lender (except in a
transaction permitted hereunder); provided that during a Covenant Suspension
Period, (x) the Administrative Agent may release all or substantially all of the
Guarantors (other than the Parent Entity), without the consent of any Lender and
(y) the Required Lenders may waive or amend any requirement to reinstate the
guarantee obligations of released Guarantors in the future, or (vii) release all
or substantially all of the Collateral from the Lien of the Collateral
Documents, without the written consent of each Lender; provided that during a
Collateral Suspension Period, (x) the Administrative Agent may release all or
substantially all of the of the Collateral from any Lien granted to or held by
the Administrative Agent under the Collateral Documents, without the consent of
any Lender and (y) the Required Lenders may waive or amend any requirement to
reinstate Collateral in the future; provided further that no such agreement
shall amend, modify or otherwise affect the rights, obligations or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the relevant Issuing Bank
or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and Revolving Exposures and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.
In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the Replacement Term Loans (as defined
below) to permit the refinancing of all outstanding Term Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan tranche (“Replacement
Term Loans”) hereunder; provided that (a) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount (or
accreted value, if applicable) of such Refinanced Term Loans except by an amount
equal to unpaid accrued interest and premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
refinancing, (b) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the Term Loans) and (c) all other terms applicable to
such Replacement Term Loans (other than pricing, interest rate margins, rate
floors, discounts, premiums, fees, and optional prepayment or optional
redemption terms and provisions, all of which shall be determined by the
Borrower Agent) shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Term Loans than, those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing or added to this
Agreement for the benefit of the Lenders hereunder (it being understood that no
consent shall be required by Lenders for terms or conditions that are more
restrictive than this Agreement if such terms or conditions are added to this
Agreement); provided that the requirements set forth in clause (b) above shall
not apply to any Indebtedness consisting of a customary bridge facility so long
as such bridge facility automatically converts into long-term Indebtedness that
satisfies the requirements of such clause (b).
In addition, notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing
-137-

--------------------------------------------------------------------------------



the Replacement Revolving Loans (as defined below) to permit the refinancing of
all outstanding Revolving Loans of any Class (“Refinanced Revolving Loans”) with
a replacement term loan tranche (“Replacement Revolving Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Revolving
Loans shall not exceed the aggregate principal amount (or accreted value, if
applicable) of such Refinanced Revolving Loans except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such refinancing,
(b) the maturity date of any Replacement Revolving Loans shall be no earlier
than the Revolving Credit Maturity Date and such Replacement Revolving Loans
shall require no scheduled amortization or mandatory commitment reduction prior
to the Revolving Credit Maturity Date, and (c) all other terms applicable to
such Replacement Revolving Loans (other than pricing, interest rate margins,
rate floors, discounts, premiums, fees, and optional prepayment or optional
redemption terms and provisions, all of which shall be determined by the
Borrower Agent) shall be substantially identical to, or less favorable to the
Lenders providing such Replacement Revolving Loans than, those applicable to
such Refinanced Revolving Loans, except to the extent necessary to provide for
covenants and other terms applicable to any period after the latest final
maturity of the Revolving Loans in effect immediately prior to such refinancing
or added to this Agreement for the benefit of the Lenders hereunder (it being
understood that no consent shall be required by Lenders for terms or conditions
that are more restrictive than this Agreement if such terms or conditions are
added to this Agreement).
Notwithstanding anything in this Section 9.02 to the contrary, (a) modifications
to the Loan Documents may be made with the consent of the Borrower Agent and the
Administrative Agent to the extent necessary or appropriate (i) to integrate any
Incremental Term Loans, any Increased Commitments, any Extended Term Loans or
any Extended Revolving Commitments; provided that, without limitation of the
foregoing, any such amendment may, (x) increase the interest rates, fees and
other amounts payable to any Class or Classes of Loans or Commitments hereunder,
(y) increase, expand and/or extend any “most favored nation” provisions
benefiting any Class or Classes of Loans or Commitments hereunder and (z) modify
any other provision hereunder or under any other Loan Document in connection
with the implementation of any Indebtedness permitted hereunder, where the terms
of any such Indebtedness are more favorable to the lenders or holders thereof
than the corresponding terms applicable to Loans and Commitments then existing
hereunder, (ii) to integrate borrowings and issuances of Letters of Credit in
Alternative Currencies or additional Borrowers organized in jurisdictions other
than the United States, (iii) to cure any ambiguity, omission, defect or
inconsistency and (iv) as contemplated by the definition of Permitted Foreign
Borrower Jurisdiction and (b) without the consent of any Lender or any Issuing
Bank, the Loan Parties and the Administrative Agent or any collateral agent may
(in their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into (x) any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties or as required by local law to give effect to, or protect any
security interest for benefit of the Secured Parties, in any property or so that
the security interests therein comply with applicable law or this Agreement or
in each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document and (y) any First Lien Intercreditor Agreement and/or Second Lien
Intercreditor Agreement with the holders of Permitted Debt Securities (or any
amendment or supplement thereto with respect to additional Permitted Debt
Securities).
In addition, notwithstanding anything in this Agreement to the contrary, this
Agreement may be amended after the Effective Date without consent of the
Lenders, so long as no Event of Default shall have occurred and be continuing,
as follows:
-138-

--------------------------------------------------------------------------------



to designate (X) any Domestic Subsidiary of the Parent Entity that is a
Restricted Subsidiary as a Domestic Subsidiary Borrower or (Y) the Parent Entity
or any Subsidiary of the Parent Entity that is a Restricted Subsidiary, in each
case, that is organized under the laws of a Permitted Foreign Borrower
Jurisdiction as a Foreign Borrower, upon (A) ten Business Days (or such lesser
period as may be agreed by the Administrative Agent) prior notice to the
Administrative Agent (such notice to contain the name, primary business address
and taxpayer identification number (or equivalent), if any, of such Subsidiary),
(B) the execution and delivery by the Parent Entity or such Subsidiary, the
Borrower Agent and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit J (each, a “Joinder Agreement”), providing
for the Parent Entity or such Subsidiary to become a Domestic Subsidiary
Borrower or Foreign Borrower, as applicable, (C) the agreement and
acknowledgement by the Parent Entity and each other Guarantor that the Guaranty
covers the Obligations of such additional Borrower, (D) the delivery to the
Administrative Agent of corporate or other applicable resolutions, other
corporate or other applicable documents, certificates and legal opinions in
respect of such Parent Entity or Subsidiary reasonably equivalent to comparable
documents delivered on the Effective Date and the Closing Date and (E) the
delivery to the Administrative Agent of Beneficial Ownership Certification, to
the extent applicable, and any documentation or other information reasonably
requested by the Administrative Agent and necessary to satisfy obligations of
the Lenders described in Section 9.13 or any applicable “know your customer” or
other anti-money laundering Laws; and
to remove the Parent Entity or any Subsidiary (other than the U.S. Parent
Borrower) as a Borrower upon (A) execution and delivery by the Parent Entity and
the Borrower Agent to the Administrative Agent of a written notification to such
effect, (B) repayment in full of all Loans made to such Borrower, (C) repayment
in full of all other amounts owing by such Borrower under this Agreement and the
other Loan Documents and (D) the deposit in a cash collateral account opened by
the Administrative Agent of an amount equal to the aggregate then undrawn and
unexpired amount of all Letters of Credit issued for the account of such
Borrower (calculated, in the case of Letters of Credit denominated in
Alternative Currencies, at the Dollar Equivalent thereof on the date of removal)
(it being agreed that any such repayment shall be in accordance with the other
terms of this Agreement).
Expenses; Indemnity; Damage Waiver.
The Borrowers shall pay (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
limited, in the case of legal expenses, to the reasonable and documented fees,
charges and disbursements of a single counsel for the Arrangers and the
Administrative Agent (and, if necessary, one local counsel in each applicable
jurisdiction and regulatory counsel), in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the relevant Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, limited, in the case of legal expenses, to the
reasonable and documented fees, charges and disbursements of a single counsel
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including
-139-

--------------------------------------------------------------------------------



all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. For the avoidance of doubt, this Section 9.03(a) shall not apply to
Taxes, except any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax claim.
The Borrowers shall indemnify, on a joint and several basis, each Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented outofpocket expenses, limited, in the case
of legal expenses, to the reasonable and documented fees, charges and
disbursements of a single counsel for the Indemnitees (and, if necessary, one
local counsel in each applicable jurisdiction and one additional counsel for
each Indemnitee in the event of conflicts of interest), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby and the syndication of the Revolving
Commitments and Term Loans by the Arrangers, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) to the extent relating to or arising from any
of the foregoing, any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Parent Entity or any
of its Restricted Subsidiaries, or any Environmental Liability related in any
way to the Parent Entity or any of its Restricted Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its officers, directors, employees, Affiliates or
controlling Persons or (ii) except in the case of any Agent (in its capacity as
such), arise from disputes solely among Indemnitees and do not involve any
conduct by the Borrowers or any of their respective Affiliates. For the
avoidance of doubt, this Section 9.03(b) shall not apply to Taxes, except any
Taxes that represent losses, claims, damages or liabilities arising from any
non-Tax claim.
To the extent that a Borrower fails to pay any amount required to be paid by it
to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the relevant Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
To the extent permitted by applicable law, no party hereto shall assert, and
each other party hereby waives, any claim against any party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that this sentence shall not limit
the Borrowers’ indemnification obligations set forth above to the extent the
-140-

--------------------------------------------------------------------------------



relevant special, indirect, consequential or punitive damages are included in
any third party claim in connection with which the relevant Indemnitee is
entitled to indemnification hereunder. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent resulting from
its or its Related Parties’ gross negligence, bad faith or willful misconduct.
All amounts due under this Section shall be payable not later than fifteen (15)
days after written demand therefor; provided, however, that an Indemnitee shall
promptly refund any amount received under this Section 9.03 to the extent that
there is a final judicial or arbitral determination that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 9.03.
Successors and Assigns.
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) except as expressly permitted hereunder, no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by a Borrower without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons that is an Eligible Assignee (other than any
Borrower, their respective Affiliates and natural persons) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A) to the extent required by the definition of “Eligible Assignee,” the
Borrower Agent; provided that the Borrower Agent shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided further that no consent of the Parent Entity
shall be required for (i) an assignment of a Term Loan to a Lender, an Affiliate
of a Lender, or Approved Fund, (ii) an assignment of a Revolving Commitment to a
Revolving Lender or an Affiliate of a Revolving Lender or (iii) if a Specified
Event of Default has occurred and is continuing, any other assignment;
(B) to the extent required by the definition of “Eligible Assignee,” the
Administrative Agent; and
(C) to the extent required by the definition of “Eligible Assignee,” the Issuing
Banks and Swingline Lender; provided that no consent of any Issuing Bank or
Swingline Lender shall be required for an assignment of all or any portion of a
Term Loan.
-141-

--------------------------------------------------------------------------------



        (ii) Assignments shall be subject to the following additional
conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000, unless each of the
Borrower Agent and the Administrative Agent otherwise consent;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and
(E) subject to Section 2.10(c), the assignee shall not be (i) a Borrower or any
of the Borrowers’ Affiliates or Subsidiaries, (ii) a Defaulting Lender or (iii)
a natural person.
For the purposes of this Section 9.04(b) and the definition of “Eligible
Assignee,” the term “Approved Fund” has the following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
        (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
        (iv) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
related interest amounts) of the Loans and LC Disbursements owing to, each
Lender pursuant to the
-142-

--------------------------------------------------------------------------------



terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
        (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (ii)(C) of
this Section 9.04(b) and any written consent to such assignment required by this
paragraph (b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(vi) Any Lender may, without the consent of or notice to the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities that would meet the
requirements of an “Eligible Assignee” (other than with respect to any required
consents and other than any person that, at the time of such participation, is
(I) a Defaulting Lender or (II) the Borrowers or any of their Subsidiaries or
any of their respective Affiliates (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that directly affects such Participant. Subject to paragraph (c)(iii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations of such Sections (it being agreed that any documentation required to
be provided pursuant to Section 2.16(e) shall be provided solely to the
participating Lender) and Section 2.18) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.
        (vii) Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of each Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including
-143-

--------------------------------------------------------------------------------



the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. Unless otherwise required
by the IRS, any disclosure required by the foregoing sentence shall be made by
the relevant Lender directly and solely to the IRS. The entries in the
Participant Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary.
        (viii) A Participant shall not be entitled to receive any greater
payment under Section 2.14, 2.15 or 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent that (i) such entitlement to a greater payment
results from a change in any Law after the sale of the participation takes place
and (ii) the participating Lender notifies the Borrower Agent of such
participation no later than one hundred twenty (120) days after such Change in
Law becomes effective.
        (ix) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or a central bank having jurisdiction over
it, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
        (x) Notwithstanding any other provision of this Agreement, no Lender
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation or (ii)
either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar executive orders.
Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
-144-

--------------------------------------------------------------------------------



Counterparts; Integration; Effectiveness; Effect of Restatement. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or pdf shall be effective as
delivery of a manually executed counterpart of this Agreement.
Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the Obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured; provided
that, in the case of any deposits or other obligations for the credit or the
account of any Foreign Subsidiary, such setoff may only be against any
Obligations of Foreign Subsidiaries. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender and its Affiliates agrees to
notify the Borrower Agent and the Administrative Agent promptly after any such
setoff and application, provided, that the failure to give such notice shall not
affect the validity of such setoff and application.
Governing Law; Jurisdiction; Consent to Service of Process.
This Agreement shall be construed in accordance with and governed by the law of
the State of New York (without regard to the conflict of law principles thereof
to the extent that the application of the laws of another jurisdiction would be
required thereby).
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court except that nothing in this Section 9.09 shall limit the
ability of the Administrative Agent to enforce the provisions of any Loan
Document against any Loan Party in any other jurisdiction. Each of the parties
-145-

--------------------------------------------------------------------------------



hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The foregoing shall not affect any right
that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement against any other party or its properties in the
courts of any jurisdiction.
Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 9.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law. Each Borrower that is not
organized under the laws of any state of the United States or the District of
Columbia hereby irrevocably designates, appoints and empowers the U.S. Parent
Borrower, in the case of any suit, action or proceeding brought in the United
States of America, as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of, or in connection with, this Agreement
or any other Loan Document. Such service may be made by mailing (by registered
or certified mail, postage prepaid) of copies of such process to the U.S. Parent
Borrower at the U.S. Parent Borrower’s address specified in Section 9.01 or at
such other address as the U.S. Parent Borrower may specify pursuant to Section
9.01.
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Confidentiality. Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, partners, members, employees, managers, administrators,
trustees and agents, including accountants, legal counsel and other advisors
solely for the purpose of, or otherwise directly in connection with this
Agreement (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and
-146-

--------------------------------------------------------------------------------



instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested or required by any Governmental Authority or by the
National Association of Insurance Commissioners or any representative thereof,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (provided, however, that, to the extent practicable and
permitted by law, the Borrower Agent has been notified prior to such disclosure
so that the Borrower Agent may seek, at the Borrower Agent’s sole expense, a
protective order or other appropriate remedy), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder (provided, however, to the
extent practicable and permitted by law, the Borrower Agent is notified prior to
such disclosure so that the Borrower Agent may seek, at the Borrower Agent’s
sole expense, a protective order or other appropriate remedy), (f) subject to an
agreement for the benefit of the Borrowers containing provisions at least as
restrictive as those of this Section, to (i) any assignee or any prospective
assignee of any of its rights or obligations under this Agreement (and to any
Participant or prospective Participant in any of its rights or obligations under
this Agreement) so long as such Lender believes such assignee, Participant or
prospective assignee or Participant is, or will be, an Eligible Assignee or
(ii) any direct or indirect actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative, credit insurance
or similar transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, (g) with
the consent of the Borrower Agent or (h) to any ratings agency or the CUSIP
Bureau or any similar organization or to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or, to the
knowledge of such disclosing person, as a result of a breach of a
confidentiality agreement with any other Person or (ii) that is or becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Parent Entity or any Borrower
not in violation of any obligation of confidentiality. For the purposes of this
Section, “Information” means all information received from the Parent Entity or
any Borrower relating to the Parent Entity and its Subsidiaries and their
respective businesses, other than any such information that is publicly
available (other than as a result of a breach of this Section) to the
Administrative Agent, any Issuing Bank or any Lender prior to disclosure by the
Parent Entity or such Borrower.
EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND THEIR
AFFILIATES AND RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT
IT HAS DEVELOPED CUSTOMARY PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION INTENDED TO COMPLY WITH APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS, AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH SUCH CUSTOMARY PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS. NOTHING IN THE FOREGOING SHALL PREVENT ANY LENDER
FROM DISCLOSING INFORMATION TO THE EXTENT PERMITTED BY THE IMMEDIATELY PRECEDING
PARAGRAPH.
USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and the Beneficial Ownership Regulation hereby notifies each Loan
Party that pursuant to the requirements of the Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that
-147-

--------------------------------------------------------------------------------



will allow such Lender to identify such Loan Party in accordance with the Act
and the Beneficial Ownership Regulation.
Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable Law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
No Fiduciary Duty. In connection with all aspects of each transaction
contemplated by this Agreement, each Borrower acknowledges and agrees, and
acknowledges the other Loan Parties’ understanding, that (i) each transaction
contemplated by this Agreement is an arm’s-length commercial transaction,
between the Loan Parties, on the one hand, and the Agents and the Lenders, on
the other hand, (ii) in connection with each such transaction and the process
leading thereto, the Agents and the Lenders will act solely as principals and
not as agents or fiduciaries of the Loan Parties or any of their stockholders,
affiliates, creditors, employees or any other party, (iii) neither any Agent nor
any Lender will assume an advisory or fiduciary responsibility in favor of any
Borrower or any of their respective Affiliates with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Agents or any Lender has advised or is currently advising any Loan
Party on other matters) and neither any Agent nor any Lender will have any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated in this Agreement except the obligations expressly set
forth herein, (iv) each Agent and each Lender may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their affiliates, and (v) neither any Agent nor any Lender has provided or
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby and the Loan Parties have consulted and
will consult their own legal, accounting, regulatory, and tax advisors to the
extent it deems appropriate. The matters set forth in this Agreement and the
other Loan Documents reflect an arm’s-length commercial transaction between the
Loan Parties, on the one hand, and the Agents and the Lenders, on the other
hand. The Borrowers agree that the Loan Parties shall not assert any claims
against any Agent or any Lender based on any breach or alleged breach of
fiduciary duty.
Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Agreements
or any other agreement or instrument that is a QFC (such support “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
-148-

--------------------------------------------------------------------------------





In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
-149-